











EXHIBIT 10.1


EXECUTION VERSION




AMENDMENT AND RESTATEMENT AGREEMENT


THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”), dated as of April
12, 2019, is entered into by and among Valvoline Inc., a Kentucky corporation
(the “Borrower”), the other Loan Parties party hereto, The Bank of Nova Scotia,
as Administrative Agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”), and each Lender party hereto.


PRELIMINARY STATEMENTS


Valvoline Finco One LLC, a Delaware limited liability company, The Bank of Nova
Scotia, as Administrative Agent, Swing Line Lender and L/C Issuer, and the
Lenders from time to time party thereto entered into that certain Credit
Agreement, dated as of July 11, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time prior to the
Amendment and Restatement Effective Date (as defined below), the
“Original Credit Agreement”);


Pursuant to a joinder agreement, dated as of September 26, 2016, Valvoline Inc.,
a Kentucky corporation, became the Borrower under the Original Credit Agreement;


The Borrower and the other Loan Parties have requested to amend and restate the
Original Credit Agreement as set forth herein;


The Borrower, the other Loan Parties, the Lenders and the Administrative Agent
have agreed that the Original Credit Agreement shall be amended and restated as
provided in Section 1 hereof, upon the terms and subject to the conditions set
forth herein and effective as of the Amendment and Restatement Effective Date;
and


The Original Credit Agreement, as amended and restated pursuant to Section 1
hereof and taking into account the loans and payments described in Section 2
hereof, is referred to herein as the “Amended and Restated Credit Agreement”.
Capitalized terms used but not defined in this Agreement shall have the meanings
assigned to such terms in the Amended and Restated Credit Agreement.


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


 Section 1. Amendment and Restatement of the Original Credit Agreement on the
Amendment and Restatement Effective Date. Effective as of the Amendment and
Restatement Effective Date and subject to the satisfaction (or waiver in
accordance with Section 10.01 of the Amended and Restated Credit Agreement) of
the conditions precedent set forth in Section 3 hereof, (i) the Original Credit
Agreement shall be amended and restated as set forth on Exhibit A hereto, (ii)
all schedules to the Original Credit Agreement (other than those specified in
the immediately succeeding clause (iv)) shall be amended and restated as set
forth on Exhibit B hereto, (iii) Exhibit C to the Original Credit Agreement
shall be amended and restated as set forth on Exhibit C hereto, and (iv)
Schedules 4.02(g), 4.02(h) and 7.14(a) and Exhibits H-1, H-2, H-3 and L to the
Original Credit Agreement shall be deleted. Except as provided in the
immediately preceding sentence, the exhibits to the Amended and Restated Credit
Agreement shall be the same as the exhibits to the Original Credit Agreement.
Each Letter or Credit outstanding under the Original Credit Agreement
immediately prior to the Amendment and Restatement Effective Date shall continue
to be outstanding under the Amended and Restated Credit Agreement and,











--------------------------------------------------------------------------------













from and after such date, the terms of the Amended and Restated Credit Agreement
will govern the rights of the Administrative Agent, the Lenders and the L/C
Issuers with respect thereto. Upon the occurrence of the Amendment and
Restatement Effective Date, the Mortgages with respect to the Mortgaged
Properties under the Original Credit Agreement as in effect immediately prior to
the Amendment and Restatement Effective Date (the “Existing Mortgages”) shall be
released pursuant to a release of the Existing Mortgages, duly executed,
acknowledged and delivered by the Administrative Agent in form suitable for
filing or recording in the applicable filing or recording office necessary in
order to release the Lien on such Mortgaged Properties.


 Section 2. Loans and Related Matters. 


(a)


 (i) Subject to the terms and conditions set forth herein and in the Amended and
Restated Credit Agreement, each Term A Lender identified in Schedule 2.01 of the
Amended and Restated Credit Agreement (as set forth on Exhibit B hereto), in
accordance with Section 2.01(a) of the Amended and Restated Credit Agreement,
severally agrees to make a single loan to the Borrower on the Amendment and
Restatement Effective Date in an amount in Dollars not to exceed such Term A
Lender’s Term A Commitment.


 (ii) Subject to the terms and conditions set forth herein and in the Amended
and Restated Credit Agreement, each Revolving Credit Lender identified in
Schedule 2.01 of the Amended and Restated Credit Agreement (as set forth on
Exhibit B hereto), in accordance with Section 2.01(b) of the Amended and
Restated Credit Agreement, severally agrees to make loans in Dollars to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount as set forth in the Amended and Restated Credit Agreement.


 (b) The Borrower shall use the proceeds of the loans referred to in Sections
2(a)(i) and 2(a)(ii) on the Amendment and Restatement Effective Date (i) to
prepay in full the principal amount of the Term A Loans (as defined in the
Original Credit Agreement), together with all accrued but unpaid interest
thereon, outstanding as of immediately prior to the Amendment and Restatement
Effective Date, (ii) to pay in full the principal amount of the Revolving Credit
Loans (as defined in the Original Credit Agreement), together with all accrued
but unpaid interest thereon, outstanding as of immediately prior to the
Amendment and Restatement Effective Date, (iii) to pay in full all accrued and
unpaid Letter of Credit Fees and commitment fees under the Original Credit
Agreement as of immediately prior to the Amendment and Restatement Effective
Date), (iv) to pay amounts outstanding under the Permitted Receivables
Facilities as of immediately prior to the Amendment and Restatement Effective
Date, (v) to pay fees, costs and expenses in connection with the foregoing and
the other transactions contemplated hereby, and (vi) to the extent any proceeds
remain available, to fund general corporate purposes. The Borrower may use the
proceeds of the loans referred to in Section 2(a)(ii) after the Amendment and
Restatement Effective Date as set forth in the Amended and Restated Credit
Agreement.


 (c) The Administrative Agent and the Lenders party hereto each waive the notice
requirements under Section 2.05(a)(i) of the Original Credit Agreement and the
compensation requirements under Section 3.05 of the Original Credit Agreement,
in each case, with respect to the payments contemplated by Sections 2(b)(i) and
2(b)(ii) hereof.


 Section 3. Conditions to Amendment and Restatement Effective Date. Section 1 of
this Agreement and the obligations of the parties hereto under Section 2 of this
Agreement shall become effective on and as of the date (the “Amendment and
Restatement Effective Date”) that all of




2

--------------------------------------------------------------------------------













the following conditions are satisfied (or waived in accordance with Section
10.01 of the Amended and Restated Credit Agreement):


     (a) the Administrative Agent shall have received a counterpart of this
Agreement, duly executed by each Loan Party, each of the Lenders as of the
Amendment and Restatement Effective Date, and the Administrative Agent;


    (b) the Administrative Agent shall have received such documents and
certifications as the Administrative Agent and the Arrangers may reasonably
require to evidence that each Loan Party is duly organized or formed, validly
existing and in good standing in its state of organization;


     (c) the Administrative Agent shall have received a certificate executed by
a Responsible Officer of the Borrower certifying that the representations and
warranties of each Loan Party set forth in Section 4 hereof are true and correct
on and as of the Amendment and Restatement Effective Date;


   (d) The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements of the Amended and Restated Credit
Agreement. 
  
     (e) The Borrower shall have paid or reimbursed all fees, costs and expenses
required to be paid or reimbursed on or prior to the Amendment and Restatement
Effective Date pursuant to Section 7 hereof.


  (f) The Administrative Agent shall have received a certificate of the
secretary or assistant secretary of each Loan Party, dated as of the Amendment
and Restatement Effective Date, certifying (A) that attached thereto is a true
and complete copy of each current Organization Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or other
governing body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Loan Party is a party and the
borrowings contemplated by this Agreement and the Amended and Restated Credit
Agreement, and that such resolutions hav
e not been modified, rescinded or amended (except as attached thereto) and are
in full force and effect and (C) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection with this Agreement or the Amended and Restated Credit Agreement on
behalf of such Loan Party (together with a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (f));


     (g) The Administrative Agent and the Arrangers shall have received a
favorable opinion of (A) Shearman & Sterling LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit D-1 hereto with such changes thereto, and with respect to such
other matters concerning the Borrower, and the Loan Documents, as the
Administrative Agent may reasonably request and (B) in-house counsel to each
Loan Party, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit D-2 hereto with such changes thereto, and with
respect to such other matters concerning the Loan Parties and the Loan
Documents, as the Administrative Agent may reasonably request; and (C) local
counsel in each jurisdiction where a Loan Party is organized, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit D-3
hereto with such changes thereto, and with respect to such other matters
concerning the Loan Parties or the Loan Documents, as the Administrative Agent
may reasonably request.




3

--------------------------------------------------------------------------------













    (h) The Administrative Agent and the Lenders shall have received at least
three Business Days prior to the Amendment and Restatement Effective Date all
documentation and other information about each Loan Party as has been reasonably
requested in writing at least 10 days prior to the Amendment and Restatement
Effective Date by the Administrative Agent or Lenders that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations (including Beneficial
Ownership Certifications, if applicable), including the USA PATRIOT Act and the
Beneficial Ownership Regulation.


   (i) The Administrative Agent shall have received an updated Perfection
Certificate, dated as of the Amendment and Restatement Effective Date, in the
form contemplated by the Amended and Restated Credit Agreement.


   (j) The Administrative Agent and the Arrangers shall have received, if
requested, (i) UCC financing statements in appropriate form for filing under the
UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable requirements
of Law in each jurisdiction as may be necessary or appropriate or, in the
reasonable opinion of the Administrative Agent, desirable to perfect or ensure
the continued perfection of the Liens created, or purported to be created, by
the Collateral Documents, in each case to the extent required by the applicable
Collateral Document; and (ii) UCC and tax lien searches and or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those state and county jurisdictions in which any
Loan Party is organized or maintains its principal place of business and such
other searches that are required by the Perfection Certificate or that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Liens permitted by Section 7.01 of the Amended and Restated Credit
Agreement); provided that, notwithstanding the foregoing, in no event shall any
Loan Party be required to execute and deliver any Collateral Documents or other
agreements governed by the laws of, or otherwise take any action to perfect any
Lien under this Agreement or any other Loan Document in, any jurisdiction other
than the United States, any State thereof and the District of Columbia.


   (k) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower confirming the solvency of the Borrower and
its Subsidiaries on a consolidated basis after giving effect to the
Transactions.


 Section 4. Representations. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that: (a) no Default has occurred and is
continuing, or would result from this Agreement or any transactions contemplated
hereby; and (b) the representations and warranties of such Loan Party set forth
in Article V of the Amended and Restated Credit Agreement and each other Loan
Document are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” is true and correct in all respects) on and as of the Amendment
and Restatement Effective Date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date.


 Section 5. Reference to and Effect on Loan Documents.


  (a) On and after the Amendment and Restatement Effective Date, each reference
in the Amended and Restated Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like






4

--------------------------------------------------------------------------------













import referring to the Credit Agreement and each reference in each of the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Original Credit Agreement as amended and restated by this Agreement.


   (b) This Agreement is an amendment as referred to in the definition of Loan
Documents and shall for all purposes constitute a Loan Document.


    (c) On and after the Amendment and Restatement Effective Date, the Original
Credit Agreement and each of the other Loan Documents (other than the Existing
Mortgages), as specifically amended and restated by this Agreement, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents (other than the Existing Mortgages).


 (d) On and after the Amendment and Restatement Effective Date, immediately
after giving effect to the payments contemplated by Section 2(b) above and for
the avoidance of doubt, (i) each reference to the term “Term A Loans” in the
Amended and Restated Credit Agreement and in each other Loan Document shall mean
the Loans contemplated by Section 2(a)(i) above, (ii) each reference to the term
“Term A Lenders” in the Amended and Restated Credit Agreement and in each other
Loan Document shall mean the Lenders holding the Loans contemplated by Section
2(a)(i) above, (iii) each reference to “Revolving Credit Loans” in the Amended
and Restated Credit Agreement and in each other Loan Document shall mean the
Loans contemplated by Section 2(a)(ii) above and (iv) each reference to the term
“Revolving Credit Lenders” in the Amended and Restated Credit Agreement and in
each other Loan Document shall mean the Lenders that have a Revolving Credit
Commitment in respect of the Loans contemplated by Section 2(a)(ii) above.
Notwithstanding the foregoing, the provisions of the Amended and Restated Credit
Agreement with respect to indemnification, reimbursement of costs and expenses
and increased costs shall continue in full force and effect solely with respect
to, and for the benefit of, each Lender in respect of such Lender’s Loans under
the Original Credit Agreement.


 (e) This Agreement shall not be construed to release or permit the release of
any Liens granted under any Collateral Document (other than the Existing
Mortgages). Nothing herein contained shall be construed as a substitution or
novation of the Loans outstanding under the Original Credit Agreement or any
other obligations for the payment of money outstanding under the Original Credit
Agreement, in each case which shall remain outstanding on and after the
Amendment and Restatement Effective Date as modified hereby (except to the
extent actually discharged pursuant to the payments required under Section
2(b)).
 
 Section 6. Acknowledgement and Consent. Each Loan Party hereby acknowledges
that it has read this Agreement and consents to the terms hereof and further
hereby affirms, confirms and agrees that (a) notwithstanding the effectiveness
of this Agreement, the obligations of such Loan Party under each of the Loan
Documents to which it is a party shall not be impaired and each of the Loan
Documents to which such Loan Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects, in
each case, as amended hereby; and (b) its Guarantee of the Obligations (if
applicable), and the pledge of and/or grant of a security interest in its assets
as Collateral to secure the Obligations, all as and to the extent provided in
the Collateral Documents, shall continue in full force and effect in respect of,
and to secure, the Obligations and shall accrue to the benefit




5

--------------------------------------------------------------------------------













of the Secured Parties, except as otherwise provided herein.


 Section 7. Fees, Costs and Expenses. The Borrower agrees to pay or reimburse
(i) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration of this Agreement (including, without limitation, the reasonable
and documented fees and expenses of a single counsel for the Administrative
Agent) in accordance with the terms of Section 10.04(a) of the Amended and
Restated Credit Agreement and (ii) all fees, costs and expenses pursuant to the
Engagement Letters, in each case on the Amendment and Restatement Effective Date
to the extent such fees, costs and expenses are invoiced at least two Business
Days prior to the Amendment and Restatement Effective Date.


  Section 8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
or other electronic transmission (including “.pdf”, “.tif” or similar format)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


 Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[The remainder of this page intentionally left blank.]






























6

--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.





VALVOLINE INC.By: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle: Assistant
Treasurer






VALVOLINE US LLCBy: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle: Vice
President and Assistant Treasurer






VALVOLINE LICENSING AND INTELLECTUAL PROPERTY LLCBy: /s/ Lynn P. FreemanName:
Lynn P. FreemanTitle: Vice President and Assistant Treasurer






VALVOLINE BRANDED FINANCE, INC.By: /s/ Lynn P. FreemanName: Lynn P.
FreemanTitle: Vice President and Assistant Treasurer























7

--------------------------------------------------------------------------------
















VALVOLINE INTERNATIONAL HOLDINGS INC. By: /s/ Lynn P. FreemanName: Lynn P.
FreemanTitle: Vice President and Assistant Treasurer






VALVOLINE INSTANT OIL CHANGE FRANCHISING, INC. By: /s/ Lynn P. FreemanName: Lynn
P. FreemanTitle: Vice President and Assistant Treasurer






RELOCATION PROPERTIES MANAGEMENT LLCBy: /s/ Lynn P. FreemanName: Lynn P.
FreemanTitle: Vice President and Assistant Treasurer






VIOC FUNDING, INC. By: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle: Vice
President and Assistant Treasurer






OCH INTERNATIONAL, INC. By: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle: Vice
President and Assistant Treasurer






VALVOLINE INTERNATIONAL, INC. By: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle:
Vice President and Assistant Treasurer







Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------
















FUNDING CORP. I By: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle: President and
Assistant Treasurer






OCHI ADVERTISING FUND LLC By: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle:
Vice President and Assistant Treasurer






OCHI HOLDINGS LLC By: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle: Vice
President and Assistant Treasurer






OCHI HOLDING II LLC By: /s/ Lynn P. FreemanName: Lynn P. FreemanTitle: Vice
President and Assistant Treasurer

















Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------
















THE BANK OF NOVA SCOTIA s Administrative Agent By: /s/ Clement YuName: Clement
YuTitle: Director

















Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














BANK OF AMERICA, N.A., as a Lender By: /s/ Brandon WeissName: Brandon
WeissTitle: Vice President



















Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














CITIBANK, N.A.,as a Lender By: /s/ Kirkwood RolandName: Kirkwood RolandTitle:
Managing Director & Vice President



















Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














FIFTH THIRD BANK,as a Lender By: /s/ Will Batchelor Name: Will Batchelor Title:
Vice President



































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














THE BANK OF NOVA SCOTIA, as a Lender By: /s/ Michael Grad Name: Michael Grad
Title: Director























































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Mark IreyName: Mark
IreyTitle: Vice President



























































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














BRANCH BANKING & TRUST COMPANYas a Lender By: /s/ Ryan T. HamiltonName: Ryan T.
HamiltonTitle: Vice President











































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By: /s/ Michael Strobel Name:
Michael Strobel Title: Vice President




By: /s/ Yumi OkabeName: Ryan T. HamiltonTitle: Vice President



























































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














GOLDMAN SACHS BANK USA, as a Lender By: /s/ Annie CarrName: Annie CarrTitle:
Authorized Signatory





































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Erik BarraganName: Erik Barragan
Title: Vice President



















































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














MIZUHO BANK, LTD., as a Lender By: /s/ Donna DeMagistris Name: Donna DeMagistris
Title: Authorized Signatory



















































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














MORGAN STANLEY BANK, N.A., as a Lender By: /s/ Michael KingName: Michael
KingTitle: Authorized Signatory























Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














MUFG BANK, LTD., as a Lender By: /s/ Samantha Schumacher Name: Samantha
Schumacher Title: Authorized Signatory











































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














PNC BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Jeffrey L. SteinName:
Jeffrey L. SteinTitle: Senior Vice President

































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














SunTrust Bank, as a Lender By: /s/ Tesha WinslowName: Tesha WinslowTitle:
Director























































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














TD Bank, N.A., as a Lender By: /s/ Michele DragonettiName: Michele Dragonetti
Title: Senior Vice President











































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














COMPASS BANK, as a Lender By: /s/ Julia BarnhillName: Julia BarnhillTitle: Vice
President







































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














CITIZENS BANK, N.A.as a Lender By: /s/ Eric GrassoName: Eric Grasso Title:
Assistant Vice President



















Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














The Hunting National Bank, as a Lender By: /s/ Mike Kelly Name: Mike Kelly
Title: V.P





































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














ING BANK N.V., DUBLIN BRANCHas a Lender By: /s/ Sean HassettName: Sean
HassettTitle: Director




By: /s/ Padraig Matthews Name: Padraig Matthews Title: Director























Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














KEYBANK NATIONAL ASSOCIATION as a Lender By: /s/ Suzannah Valdivia Name:
Suzannah Valdivia Title: SENIOR VICE PRESIDENT





















Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------














THE NORTHERN TRUST COMPANY as a Lender By: /s/ Joshua Metcalf Name: Joshua
MetcalfTitle: VP























































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------















Exhibit A





































































































Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------



















Exhibit A



















CREDIT AGREEMENT


Amended and Restated as of April 12, 2019,
among


VALVOLINE INC.
as the Borrower,


THE BANK OF NOVA SCOTIA,
as Administrative Agent, Swing Line Lender
and an L/C Issuer,


CITIBANK, N.A.,
as Syndication Agent,


and


The Other Lenders and L/C Issuers Party Hereto






CITIBANK, N.A.,
THE BANK OF NOVA SCOTIA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
FIFTH THIRD BANK, and
U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Book Managers,


and


BRANCH BANKING AND TRUST COMPANY,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD,
MORGAN STANLEY SENIOR FUNDING, INC.
MUFG BANK, LTD.,
PNC CAPITAL MARKETS LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
TD BANK, N.A.,
as Co-Arrangers and Co-Managers






























--------------------------------------------------------------------------------



















TABLE OF CONTENTS



Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS11.01Defined Terms11.02Other
Interpretive Provisions421.03Accounting Terms431.04Rounding441.05Times of
Day441.06Letter of Credit Amounts441.07Currency Equivalents
Generally441.08Limited Condition Acquisitions441.09Divisions45ARTICLE IITHE
COMMITMENTS AND CREDIT EXTENSIONS452.01The Loans452.02Borrowings, Conversions
and Continuations of Loans462.03Letters of Credit472.04Swing Line
Loans552.05Prepayments582.06Termination or Reduction of
Commitments612.07Repayment of Loans612.08Interest622.09Fees632.10 Computation of
Interest and Fees; Retroactive Adjustments of Applicable Rate642.11Evidence of
Debt642.12Payments Generally; Administrative Agent’s Clawback642.13Sharing of
Payments by Lenders662.14Incremental Facilities672.15Defaulting
Lenders712.16Extended Loans and Commitments732.17Refinancing
Amendments.75ARTICLE IIITAX, YIELD PROTECTION AND ILLEGALITY 813.01
Taxes
813.02
Illegality
853.03
Inability to Determine Rates
853.04
Increased Costs; Reserves on Eurodollar Rate Loans
873.05
Compensation for Losses
883.06
Mitigation Obligations; Replacement of Lenders
893.07
Survival
89




--------------------------------------------------------------------------------




















PageARTICLE IVCONDITIONS PRECEDENT TO CREDIT EXTENSIONS 894.01
[Reserved]
894.02
[Reserved]
894.03
Conditions to All Credit Extensions
89ARTICLE VREPRESENTATIONS AND WARRANTIES905.01Existence, Qualification and
Power905.02Authorization; No Contravention905.03Governmental Authorization;
Other Consents915.04Binding Effect915.05Financial Statements; No Material
Adverse Effect915.06Litigation915.07No Default925.08Ownership of Property;
Liens; Investments925.09Environmental
Matters925.10 Insurance935.11Taxes935.12ERISA Compliance935.13Subsidiaries;
Equity Interests; Loan Parties; Charter Documents945.14Margin Regulations;
Investment Company Act955.15Disclosure955.16
Compliance with Laws
955.17Intellectual Property; Licenses, Etc955.18Solvency965.19Casualty,
Etc965.20 Labor Matters965.21Collateral Documents965.22Designated Senior
Debt975.23USA PATRIOT Act975.24Anti-Money Laundering Laws975.25Sanctions and
Anti-Corruption985.26Beneficial Ownership98ARTICLE IIAFFIRMATIVE COVENANTS986.01
Financial Statements
986.02
Certificates; Other Information
996.03
Notices
1016.04
Payment of Obligations
1026.05
Preservation of Existence, Etc
1026.06Maintenance of Properties1026.07Maintenance of Insurance1026.08Compliance
with Laws1036.09Books and Records1036.10 Inspection Rights103




--------------------------------------------------------------------------------




















Page6.11 Use of Proceeds1036.12 Compliance with Environmental
Laws1046.13 Preparation of Environmental Reports1046.14 Designation as Senior
Debt1056.15 Designation of Unrestricted Subsidiaries1056.16 Compliance with
Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions1056.17 Covenant to
Guarantee Obligations and Give Security1066.18 Further Assurances108ARTICLE
VII NEGATIVE
COVENANTS 1097.01 Liens1097.02 Indebtedness1121.03 Investments1147.04 Fundamental
Changes1167.05 Dispositions1167.06 Restricted Payments1187.07 Change in Nature
of Business1197.08 Transactions with Affiliates1197.09 Burdensome
Agreement1207.10 Use of Proceeds1207.11 Financial Covenants1207.12 Amendments of
Organization Documents1207.13 Accounting Changes1207.14 Separation120ARTICLE
VIII EVENTS OF DEFAULT AND REMEDIES  1218.01 Events of Default1218.02 Remedies
upon Event of Default1238.03 Application of Funds124ARTICLE IX ADMINISTRATIVE
AGENT  1259.01 Appointment and Authority1259.02 Rights as a
Lender1259.03 Exculpatory Provisions1259.04 Reliance by Administrative
Agent1269.05 Delegation of Duties1269.06 Resignation of Administrative
Agent1279.07 Non-Reliance on Administrative Agent and Other Lenders1289.08 No
Other Duties, Etc.1289.09 Administrative Agent May File Proofs of
Claim1289.10 Collateral and Guaranty Matters1299.11 Secured Cash Management
Agreements, Secured Line of Credit Agreements,
Secured Franchisee Loan Facility Guaranties and Secured Hedge Agreements
1299.12 
Withholding
130




--------------------------------------------------------------------------------




















Page9.13 
Certain ERISA Matters
130ARTICLE X MISCELLANEOUS  13110.01 Amendments, Etc13110.02 Notices;
Effectiveness; Electronic Communications13310.03 No Waiver; Cumulative Remedies;
Enforcement13510.04 Expenses; Indemnity; Damage Waiver13610.05 Payments Set
Aside13810.06 Successors and Assigns13810.07 Treatment of Certain Information;
Confidentiality14310.08 Right of Setoff14410.09 Interest Rate
Limitation14510.10 Counterparts; Integration; Effectiveness14510.11 Survival of
Representations and Warranties14510.12 Severability14510.13 Replacement of
Lenders14510.14 Governing Law; Jurisdiction; Etc.14610.15 WAIVER OF JURY
TRIAL14710.16 No Advisory or Fiduciary Responsibility14710.17 Electronic
Execution of Assignments and Certain Other Documents14810.18 USA PATRIOT
Act14810.19 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.14810.20 Effect of Amendment and Restatement Agreement148
























--------------------------------------------------------------------------------




SCHEDULES 1.01 (a)Tax Matters Agreement 1.01 (b)Unrestricted
Subsidiaries2.01Commitments and Applicable Percentages2.03 (a)Existing Letters
of Credit5.06Litigation5.09Environmental Matters5.11Tax Sharing
Agreements5.12ERISA Compliance5.2Labor Matters7.01Existing Liens7.02Existing
Indebtedness7.03Existing Investments7.09Burdensome Agreements10.02Administrative
Agent’s Office, Account, Certain Addresses for NoticesEXHIBITS Form of
A-1Committed Loan NoticeA-2Swing Line Loan NoticeB-1Term A NoteB-2Revolving
Credit NoteB-3Swing Line NoteCCompliance CertificateD-1Assignment and
AssumptionD-2Administrative QuestionnaireEGuarantyFSecurity
AgreementG-1Perfection CertificateG-2Perfection Certificate
SupplementH-1[Reserved]H-2[Reserved]H-3[Reserved]IIntercompany Note
Subordination Agreement JReport of Letter of Credit InformationKNon-Bank
CertificateL[Reserved]MMortgage













-v-





--------------------------------------------------------------------------------



















CREDIT AGREEMENT




This CREDIT AGREEMENT (this “Agreement”), originally entered into as of July 11,
2016, among VALVOLINE FINCO ONE LLC, a Delaware limited liability company (the
“Initial Borrower”), each lender from time to time party hereto, including by
virtue of being a party to the Amendment and Restatement Agreement (as this and
other capitalized terms used in these Preliminary Statements are defined in
Section 1.01 below) (all such lenders, in each case, collectively, the “Lenders”
and individually, a “Lender”), and each L/C Issuer from time to time party
hereto, THE BANK OF NOVA SCOTIA, as Administrative Agent, Swing Line Lender and
L/C Issuer, and CITIBANK, N.A., as Syndication Agent.


PRELIMINARY STATEMENTS:


1. On September 21, 2016, the Initial Borrower, the Administrative Agent, and
certain lenders entered into Amendment No. 1 to this Agreement (“Amendment No.
1”).


2. On September 26, 2016, Valvoline entered into a joinder to this Agreement and
became the Borrower hereunder.
 
3. On April 12, 2019, the Original Credit Agreement was amended and restated
pursuant to the amendment and restatement agreement (the “Amendment and
Restatement Agreement”), by and among the Borrower, the other Loan Parties party
thereto, the Administrative Agent, and each Lender party thereto.


4. The Borrower has requested that, from time to time, (i) the Term A Lenders
make term loans to the Borrower, (ii) the Revolving Credit Lenders make
revolving credit loans to the Borrower, (iii) the Swing Line Lender make Swing
Line Loans to the Borrower and (iv) each L/C Issuer issue Letters of Credit for
the account of the Borrower and its Subsidiaries, in each case to provide
ongoing working capital and for other general corporate purposes of the Borrower
and its Subsidiaries (including investments and acquisitions permitted
hereunder) and to pay transaction fees and expenses and to finance the
Transactions and, in furtherance of the foregoing, the Lenders and the Swing
Line Lender have indicated their willingness to lend and each L/C Issuer has
indicated its willingness to issue Letters of Credit, in each case, on the terms
and subject to the conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Incremental Commitments or
Incremental Loans in accordance with Section 2.14 or (b) Refinancing Commitments
or Refinancing Loans in accordance with Section 2.17; provided that each
Additional Lender shall be subject to the approval of the Administrative Agent,
such approval not to be unreasonably withheld, conditioned or delayed, solely to
the extent that any such consent would be required from the Administrative Agent
under Section 10.06(b)(iii)(B) for an assignment of Loans to such Additional
Lender, and in the case of Incremental Revolving Credit Commitments and
Refinancing Revolving Credit Commitments with respect to the Revolving Credit
Facility, the Swing Line Lender and each L/C Issuer, such approval not to be
unreasonably withheld, conditioned or delayed, solely to the extent such consent






[Valvoline - Credit Agreement]
1

--------------------------------------------------------------------------------



















would be required from the Swing Line Lender or such L/C Issuer under Section
10.06(b)(iii)(C) for any assignment of Loans or Commitments to such Additional
Lender.


“Administrative Agent” means Scotiabank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders in writing.


“Administrative Fee Letter” means the fee letter agreement, dated as of or about
the Effective Date, among the Initial Borrower and the Administrative Agent.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent Parties” has the meaning specified in Section 10.02(c).


“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.


“Agreement” has the meaning specified in the introductory paragraph hereto.


“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar or Base Rate floor, or otherwise, in each case, incurred or payable
by the Borrower generally to all the lenders of such Indebtedness; provided that
upfront fees and original issue discount shall be equated to interest rate based
upon an assumed four year average life to maturity on a straight-line basis
(e.g., 100 basis points of original issue discount equal 25 basis points of
interest rate for a four year average life to maturity); provided further that
All-In Yield shall exclude any structuring, ticking, unused line, commitment,
amendment, underwriting and arrangers fees and other similar fees not paid
generally to all lenders in the primary syndication of such Indebtedness.


“Amendment and Restatement Agreement” has the meaning specified in the
Preliminary Statements.


“Amendment and Restatement Effective Date” means the date on which the Amendment
and Restatement Agreement became effective in accordance with the terms thereof.


“Amendment No. 1” has the meaning specified in the Preliminary Statements.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.


“Anti-Money Laundering Laws” has the meaning assigned to such term in Section
5.24.


“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.23.








[Valvoline - Credit Agreement]
2

--------------------------------------------------------------------------------



















“Applicable Fee Rate” means the “Applicable Fee Rate” as determined pursuant to
the definition of the term “Applicable Rate.”


“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, (i) prior to the Amendment and
Restatement Effective Date, the percentage (carried out to the ninth decimal
place) of the Term A Facility represented by the principal amount of such Term A
Lender’s Term A Commitments at such time and (ii) on and after the Amendment and
Restatement Effective Date, the percentage (carried out to the ninth decimal
place) of the Term A Facility represented by the principal amount of such Term A
Lender’s Term A Loans at such time and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the Commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 2.06 or Section 8.02,
or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The Applicable
Percentage of each Lender in respect of each Facility as of the Amendment and
Restatement Effective Date is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.


“Applicable Rate” means (i) for each day from the Amendment and Restatement
Effective Date until the first Compliance Certificate is delivered hereunder
after the Amendment and Restatement Effective Date pursuant to Section 6.02,
0.500% per annum for Base Rate Loans, 1.500% per annum for Eurodollar Rate Loans
and Letter of Credit Fees and 0.200% per annum for the Applicable Fee Rate and
(ii) for each day thereafter, the applicable percentage per annum set forth in
the table below, with the applicable Tier for such day being the higher Tier
determined by reference to (x) the Consolidated First Lien Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b) and (y) the higher of the
corporate credit rating of the Borrower from S&P or Moody’s, in each case then
in effect; provided that if the then applicable corporate credit rating from S&P
is at least two Tiers higher than the then applicable corporate credit rating
from Moody’s, or vice versa, then the applicable corporate credit rating for
purposes of determining the Applicable Rate shall be one Tier higher than the
lower of the two corporate credit ratings; provided, further, that if the Tier
determined pursuant to clause (x) above is at least two Tiers higher than the
Tier determined pursuant to clause (y) above, or vice versa, then the applicable
Tier for purposes of determining the Applicable Rate shall be one Tier higher
than the lower of the two Tiers:



TierCorporate Credit Rating of the BorrowerConsolidated First Lien Net Leverage
RatioApplicable Rate (Eurodollar Rate and Letter of Credit Fees) Applicable Rate
(Base Rate) Applicable Fee RateS&P Moody'sI
> BBB-
> Baa3
< 0.50x
1.375%  0.375%  0.175%  IIBB+Ba1
> 0.50x but   < 1.25x   
1.500%  0.500%  0.200%  IIIBBBa2
> 1.25x but  <   1.75x
1.750%  0.750%  0.250%  IV
< BB-
< Ba3
> 1.75x
2.000%  1.000%  0.300%  





[Valvoline - Credit Agreement]
3

--------------------------------------------------------------------------------



















Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio or corporate credit rating shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) or a change in
the corporate credit rating of the Borrower, as applicable; provided, however,
that if a Compliance Certificate is not delivered within three Business Days
after the date when due in accordance with such Section, then Tier IV shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.


“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.


“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means, collectively, (a) Citibank, N.A., The Bank of Nova Scotia,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Fifth Third Bank and U.S.
Bank National Association, each in its capacities as joint lead arranger and
joint book manager, and (b) Branch Banking and Trust Company, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Mizuho Bank,
LTD., Morgan Stanley Senior Funding, Inc., MUFG Bank, LTD, PNC Bank, National
Association, SunTrust Robinson Humphrey, Inc. and TD Bank, N.A., each in its
capacities as co-arranger and co-manager.


“Ashland” means Ashland LLC (formerly known as Ashland Inc.), a Kentucky limited
liability company.


“Ashland Business” means Ashland’s specialty ingredients and performance
materials business.


“Ashland Chemco” means Ashland Chemco Inc., a Delaware corporation.


“Ashland Chemco Internal Spin-off” refers to the transaction or series of
transactions pursuant to which Valvoline distributed the shares of Ashland
Chemco to Ashland Global.


“Ashland Global” means Ashland Global Holdings Inc., a Delaware corporation.


“Ashland Reorganization” means the reorganization of Ashland, Valvoline and
their respective subsidiaries under Ashland Global.










[Valvoline - Credit Agreement]
4

--------------------------------------------------------------------------------



















“Ashland Reorganization Transfer” means the transfer of certain assets and
liabilities among Ashland, Ashland Global, Valvoline and their respective
subsidiaries in connection with the Ashland Reorganization.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.


“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its consolidated subsidiaries as of September 30, 2018 and
September 30, 2017, the related consolidated statements of comprehensive income,
stockholders’ deficit and cash flows for each of the three years in the period
ended September 30, 2018, and the related notes thereto.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Available Amount” means, on any date (the “Available Amount Reference Time”),
an amount equal to (a) the sum of (i) (A) 50% of the Consolidated Net Income for
all fiscal quarters of the Borrower for which Consolidated Net Income is
positive (commencing with the fiscal quarter in which the Funding Date occurs)
that have ended on or prior to such date for which financial statements shall
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
6.01(b) (treated as one continuous accounting period), less (B) 100% of the
Consolidated Net Income for all fiscal quarters of the Borrower for which
Consolidated Net Income is negative (commencing with the fiscal quarter in which
the Funding Date occurs) that have ended on or prior to such date for which
financial statements shall have been delivered to the Administrative Agent
pursuant to Section 6.01(a) or 6.01(b) (treated as one continuous accounting
period), (ii) the net cash proceeds from the issuance of common stock of the
Borrower after the Funding Date, other than any such issuance to a Subsidiary,
to an employee stock ownership plan or to a trust established by the Borrower or
any of its Subsidiaries for the benefit of their employees and other than any
such issuance in an initial public offering pursuant to a registration statement
filed with the SEC in accordance with the Securities Act, plus (iii) to the
extent not already included in the calculation of Consolidated Net Income, the
aggregate amount of returns (in each case, to the extent made in cash or Cash
Equivalents) received by the Borrower or any Subsidiary from any Investment to
the extent such Investment was made using the Available Amount during the period
from and including the Business Day immediately following the Funding Date
through and including the Available Amount Reference Time minus (b) without
duplication, the sum of the portion of the Available Amount previously utilized
pursuant to Section 7.03(j) and/or 7.06(g).


“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount”.








[Valvoline - Credit Agreement]
5

--------------------------------------------------------------------------------



















“Available Incremental Amount” has the meaning specified in Section
2.14(e)(iii).


“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Amendment and Restatement Effective Date to the
earliest of (i) the Business Day prior to the Maturity Date for the Revolving
Credit Facility, (ii) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means, for any date of determination and subject to Section 3.03, a
rate per annum equal to the highest of (a) the Federal Funds Rate on such day
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Scotiabank as its “prime rate” and (c) subject to
the implementation of a Replacement Rate in accordance with Section 3.03(c), the
Eurodollar Rate for an Interest Period of one month beginning on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%
per annum (provided that, in each case, if such rate is less than zero then such
percentage per annum shall be deemed to be 0% per annum). The “prime rate” is a
rate set by Scotiabank based upon various factors including Scotiabank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Scotiabank shall
take effect at the opening of business on the Business Day specified in the
public announcement of such change.


“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Borrower” means Valvoline.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
A Borrowing, as the context may require.


“Building” has the meaning set forth in the definition of “Other Mortgage
Requirements”.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.






[Valvoline - Credit Agreement]
6

--------------------------------------------------------------------------------



















“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C Issuers and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of the L/C Obligations,
cash or deposit account balances or, if the applicable L/C Issuer benefiting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) each applicable L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.


“Cash Equivalents” means any of the following:


 (a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;


 (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any State thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the Laws of the United States, any State thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;


 (c) commercial paper issued by any Person organized under the laws of any State
of the United States and rated at least “Prime-2” (or the then equivalent grade)
by Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 360 days from the date of acquisition thereof;


 (d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;


 (e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above; and


 (f) in the case of any Foreign Subsidiary, investments which are similar to the
items specified in subsections (a) through (e) of this definition made in the
ordinary course of business.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.










[Valvoline - Credit Agreement]
7

--------------------------------------------------------------------------------



















“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent, an Arranger, a Lender or an
Affiliate of any of the foregoing, in its capacity as a party to a Cash
Management Agreement.


“Casualty Event” means any event that gives rise to the actual receipt by the
Borrower or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.


“Change of Control” means an event or series of events by which:


(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or


(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (x) who were members of that board or equivalent
governing body on the first day of such period, (y) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (x) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (z) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body; or


(c) a “change of control” or any comparable term under, and as defined in, any
Indebtedness exceeding the Threshold Amount shall have occurred.


“Class” means, (i) with respect to any Loan, whether such Loan is a Revolving
Credit Loan, a Term A Loan, an Incremental Revolving Loan, an Incremental Term
Loan, a Refinancing Revolving Loan,








[Valvoline - Credit Agreement]
8

--------------------------------------------------------------------------------



















a Refinancing Term Loan or an Extended Maturity Loan and (ii) with respect to
any Commitment, whether such Commitment is a Revolving Credit Commitment, a Term
A Commitment, an Incremental Revolving Credit Commitment, an Incremental Term
Commitment, a Refinancing Revolving Credit Commitment, a Refinancing Term
Commitment or an Extended Maturity Commitment. Extended Maturity Loans that have
different terms and conditions (together with the Extended Maturity Commitments
in respect thereof) shall be construed to be in different Classes.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means all of the “Collateral,” “Mortgaged Properties” and “Trust
Property” referred to in the Collateral Documents and all of the other property
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties. For the avoidance of doubt, on and as of the Amendment and Restatement
Effective Date, all leasehold interests and owned real property interests shall
be excluded from the Collateral.


“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages, each of the other mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to the Collateral Documents, Section 6.17 or 6.18,
to grant a valid, perfected security interest in any property as collateral for
the Obligations, and each of the other agreements, instruments or documents that
creates or purports to create a security interest or Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.


“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require, and, in the event of the creation of an Incremental Term
Loan Commitment or Incremental Revolving Credit Commitment pursuant to Section
2.14, an Extended Maturity Commitment pursuant to Section 2.16 or a Refinancing
Revolving Credit Commitment or Refinancing Term Commitment pursuant to Section
2.17, shall also include the commitments to such Incremental Term Loan
Commitment, such Incremental Revolving Credit Commitment, such Extended Maturity
Commitment, such Refinancing Revolving Credit Commitment or such Refinancing
Term Commitment, as the case may be.


“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a Term A Borrowing, (c) a conversion of Loans from one Type to the other, or (d)
a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A-1.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Consolidated EBITDA” means, for any Measurement Period, an amount equal to
Consolidated Net Income for such Measurement Period plus (a) proceeds of
business interruption insurance received during such period, but only to the
extent not included in Consolidated Net Income plus (b) the following to the
extent deducted in calculating such Consolidated Net Income, but without
duplication and in each case for such Measurement Period: (i) Consolidated
Interest Charges, (ii) the provision for Federal, State, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) asset
impairment charges, (v) expenses reimbursed by third parties (including through
insurance and indemnity payments), (vi) fees and expenses incurred in connection
with any Permitted Receivables Facility, any proposed or actual issuance of any
Indebtedness or Equity Interests (including upfront fees and original issue
discount), or any proposed or actual acquisitions, investments, asset sales or
divestitures permitted hereunder, in each case that are expensed, (vii) non-cash
restructuring and integration charges and cash restructuring and integration
charges; provided that the aggregate amount of all cash restructuring and






[Valvoline - Credit Agreement]
9

--------------------------------------------------------------------------------



















integration charges shall not exceed 15% of Consolidated EBITDA in any
Measurement Period, calculated immediately before giving effect to the addback
in this clause (vii), (viii) non-cash stock expense and non-cash equity
compensation expense, (ix) other expenses or losses, including purchase
accounting entries such as the inventory adjustment to fair value, reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (x) expenses or losses in respect of discontinued operations of
the Borrower or any of its Subsidiaries, (xi) any unrealized losses attributable
to the application of “mark to market” accounting in respect of Swap Contracts
and (xii) with respect to any Disposition for which pro forma effect is required
to be given pursuant to the definition of Pro Forma Basis, any loss thereon, and
minus (c) the following to the extent included in calculating such Consolidated
Net Income, but without duplication and in each case for such Measurement
Period: (i) Federal, State, local and foreign income tax credits, (ii) all
non-cash gains or other items increasing Consolidated Net Income, (iii) gains in
respect of discontinued operations of the Borrower or any of its Subsidiaries,
(iv) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Swap Contracts and (v) with respect to
any Disposition for which pro forma effect is required to be given pursuant to
the definition of Pro Forma Basis, any gain thereon. For purposes of calculating
Consolidated EBITDA hereunder, Consolidated Net Income shall be calculated on a
Pro Forma Basis. For all purposes hereunder, Consolidated EBITDA shall be
calculated on a Pro Forma Basis unless otherwise specified.


“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Indebtedness that is secured on a
first priority basis as of such date minus the amount of the Borrower’s and its
Subsidiaries’ unrestricted cash and Cash Equivalents as of such date that are or
would be included on a balance sheet of the Borrower and its Subsidiaries as of
such date to (b) Consolidated EBITDA of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.


“Consolidated Indebtedness” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication (a) the outstanding principal amount of all obligations (as
calculated under GAAP), whether current or long-term, for borrowed money
(including Obligations in respect of the Loans hereunder), reimbursement
obligations for amounts drawn under letters of credit and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all direct (but, for the avoidance of doubt, not contingent)
obligations arising under bankers’ acceptances and bank guaranties (c) all
Attributable Indebtedness, and (d) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (c) above of Persons other than the Borrower or any Subsidiary. For
purposes hereof, the Consolidated Indebtedness of the Borrower and the
Subsidiaries shall include any of the items in clauses (a) through (d) above of
any other entity (including any partnership in which the Borrower or any
consolidated Subsidiary is a general partner) to the extent the Borrower or such
consolidated Subsidiary is liable therefor as a result of such Person's
ownership interest in or other relationship with such entity, except to the
extent the terms of that item expressly provide that such Person is not liable
therefor. For all purposes hereunder, Consolidated Indebtedness shall (i) be
calculated on a Pro Forma Basis unless otherwise specified and (ii) include all
outstandings of the Borrower and its Subsidiaries under any Permitted
Receivables Facility (but excluding the intercompany obligations owed by a
Special Purpose Finance Subsidiary to the Borrower or any other Subsidiary in
connection therewith). Notwithstanding the foregoing, the principal amount
outstanding at any time of any Indebtedness included in Consolidated
Indebtedness issued with original issue discount shall be the principal amount
of such Indebtedness less the remaining unamortized portion of the original
issue discount of such Indebtedness at such time as determined in conformity
with GAAP, but such Indebtedness shall be deemed incurred only as of the date of
original issuance thereof.


“Consolidated Interest Charges” means, for any Measurement Period, the excess of
(a) the sum, without duplication, of (i) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the






[Valvoline - Credit Agreement]
10

--------------------------------------------------------------------------------



















deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and, solely for purposes of compliance with
the Consolidated Interest Coverage Ratio test set forth in Section 7.02(m), in
connection with Guaranteed Indebtedness (as reasonably determined by the
Borrower), (ii) cash payments made in respect of obligations referred to in
clause (b)(ii) below, (iii) the portion of rent expense under Capitalized Leases
that is treated as interest in accordance with GAAP, in each case, of or by the
Borrower and its Subsidiaries on a consolidated basis for such Measurement
Period and (iv) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with the Permitted Receivables Facility, minus
(b) to the extent included in such consolidated interest expense for such
Measurement Period, the sum, without duplication, of (i) extinguishment charges
relating to the early extinguishment of Indebtedness or obligations under Swap
Contracts, (ii) noncash amounts attributable to the amortization of debt
discounts or accrued interest payable in kind, (iii) noncash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period, (iv) interest income treated as such
in accordance with GAAP and (v) fees and expenses, original issue discount and
upfront fees, in each case of or by the Borrower and its Subsidiaries on a
consolidated basis for such Measurement Period. For all purposes hereunder,
Consolidated Interest Charges shall be calculated on a Pro Forma Basis unless
otherwise specified.


“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA of the Borrower and its Subsidiaries on a
consolidated basis to (b) Consolidated Interest Charges, in each case for the
most recently completed Measurement Period for which financial statements have
been delivered pursuant to Section 6.01.


“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period
(unless such restrictions on dividends or similar distributions have been
legally and effectively waived), except that the Borrower’s equity in any net
loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, (b) any after-tax income (or after-tax
loss) for such Measurement Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in such income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (a) of this proviso), (c) any
after-tax gain or after-tax loss realized as a result of the cumulative effect
of a change in accounting principles, (d) any after-tax gain or after-tax loss
attributable to any foreign currency hedging arrangements or currency
fluctuations, (e) after-tax extinguishment charges relating to the early
extinguishment of Indebtedness and obligations under Swap Contracts and
after-tax extinguishment charges relating to upfront fees and original issue
discount on Indebtedness, (f) any pension or other post-retirement after-tax
gain or after-tax expense for such Measurement Period; provided, further, that
Consolidated Net Income shall be reduced by the amount of any cash payments made
during such Measurement Period relating to pension and other post-retirement
costs (except for any payments made in respect of the funding of pension plans
in excess of the amount of required regulatory contributions for such
Measurement Period (as reasonably determined by the Borrower)) and (g) fees,
expenses and non-recurring charges related to the Original Transactions and the
Valvoline Spin-off; provided that, Consolidated Net Income shall exclude the
impact of the Separation and the Valvoline Spin-off.






[Valvoline - Credit Agreement]
11

--------------------------------------------------------------------------------



















“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date minus the amount of the
Borrower’s and its Subsidiaries’ unrestricted cash and Cash Equivalents as of
such date that are or would be included on a balance sheet of the Borrower and
its Subsidiaries as of such date to (b) Consolidated EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01.


“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis as of the end of the most recently
completed Measurement Period for which financial statements have been delivered
pursuant to Section 6.01(a).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Corrective Extension Amendment” has the meaning specified in Section 2.16(d).


“Credit Extension” means each of the following: (a) a Borrowing or (b) an L/C
Credit Extension.


“Debt Rating” means the Borrower’s corporate credit rating without third party
credit enhancement; provided that the Debt Rating in effect on any date is that
in effect at the close of business on such date.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Loans
or Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Rate applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; (b) when used with respect to a Loan, an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum; and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Term A Loans, Revolving Credit Loans or participations in L/C Obligations
or Swing Line Loans, within two Business Days of the date required to be funded
by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days








[Valvoline - Credit Agreement]
12

--------------------------------------------------------------------------------



















after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such confirmation by the Administrative Agent),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-In Action; provided that, for
the avoidance of doubt, a Lender shall not be a Defaulting Lender solely by
virtue of (i) the ownership or acquisition of any Equity Interest in such Lender
or any direct or indirect parent company thereof by a Governmental Authority or
(ii) in the case of a Solvent Person, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority under or based on the Law of the country where such Person is subject
to home jurisdiction supervision if applicable Law requires that such
appointment not be publicly disclosed, in any such case, where such ownership or
action does not (A) result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or (B) permit such Person (or
such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.


“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 7.05 that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within 180
days following the consummation of such Disposition).


“Determination Date” has the meaning specified in the definition of “Pro Forma
Basis”.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the latest maturity date of the Loans and Commitments then
outstanding, except, in the cases of clauses (i) and (ii), if as a result of a
change of control or asset sale, but only if any rights of the holders thereof
upon the occurrence of such change of control or asset sale are subject to the
prior payment in full of all Obligations (other than contingent obligations not
yet asserted), the cancellation or expiration of all Letters of Credit and the
termination of the Aggregate Commitments.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any State thereof or the District of Columbia.






[Valvoline - Credit Agreement]
13

--------------------------------------------------------------------------------



















“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means July 11, 2016.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).


“Engagement Letters” means (i) the engagement letter, dated as of June 1, 2016,
between Ashland and Citigroup Global Markets Inc. and (ii) the engagement
letter, dated as of March 11, 2019, between the Borrower and Citigroup Global
Markets Inc.


“Environment” means ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.


“Environmental Audit” has the meaning specified in Section 6.13(c).


“Environmental Claim” has the meaning specified in Section 5.09(iv).


“Environmental Laws” means the common law and any and all Federal, State, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials) or the generation, handling, use,
storage, treatment, transport, Release or threat of Release of any Hazardous
Materials, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase








[Valvoline - Credit Agreement]
14

--------------------------------------------------------------------------------



















or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination; provided that Equity Interests shall
not include any securities to the extent constituting “Indebtedness” for
purposes of this Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary solely within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan, the receipt by the Borrower, any
Subsidiary or any ERISA Affiliate of any (x) notice concerning the imposition of
withdrawal liability on such Person (as defined in Part 1 of Subtitle E of Title
IV of ERISA) or (y) notification that a Multiemployer Plan is, or is expected to
be, insolvent or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate, a Pension Plan or Multiemployer Plan, (e) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard of Section 412
of the Code; (f) the failure to make by its due date a required contribution
under Section 430(j) of the Code with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (g) the occurrence of
a nonexempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in
liability to the Borrower or any Subsidiary; or (h) the imposition by the PBGC
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower, any Subsidiary or
any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03(c):


(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the ICE LIBOR Rate (“ICE LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, the rate per annum reasonably determined by the
Administrative Agent in good faith to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by






[Valvoline - Credit Agreement]
15

--------------------------------------------------------------------------------



















Scotiabank and with a term equivalent to such Interest Period would be offered
by Scotiabank’s London Branch to major banks in the London interbank Eurodollar
market at their request at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; and


(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time, determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum reasonably determined by the Administrative
Agent in good faith to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Scotiabank’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination;


provided that if the Eurodollar Rate provided for in clauses (a) or (b) is less
than zero, then the Eurodollar Rate shall be deemed to be 0%. Notwithstanding
the foregoing, unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 3.03(c), in the event that a Replacement
Rate with respect to the Eurodollar Rate is implemented, then unless the context
requires otherwise all references herein to Eurodollar Rate shall be deemed
references to such Replacement Rate


“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest at a rate based on the Eurodollar Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Foreign
Subsidiary Holding Company, (c) any direct or indirect Subsidiary of a Foreign
Subsidiary or a Foreign Subsidiary Holding Company, (d) any partnership for Tax
purposes in which a Foreign Subsidiary or a Foreign Subsidiary Holding Company
is a partner, (e) any Immaterial Subsidiary, (f) any Subsidiary that is not a
Wholly Owned Subsidiary of the Borrower, (g) any Regulated Subsidiary, (h) any
Special Purpose Finance Subsidiary and (i) any other Subsidiary to the extent
that a Guarantee of the Obligations by such Subsidiary would be prohibited by
applicable Law or contract or would require governmental (including regulatory)
consent, approval, license or authorization to provide such Guarantee (unless
such consent, approval, license or authorization has been received and, in any
event, only for so long as such restriction exists, and with respect to any such
contractual restriction, only to the extent existing on the Effective Date or on
the date the applicable Person becomes a Subsidiary and not entered into in
contemplation thereof.


“Excluded Swap Guarantor” means any Guarantor all or a portion of whose
Guarantee of, or grant of a security interest to secure, any Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).


“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such Swap
Obligation or such Swap Obligation becomes secured by such security interest. If
a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the






[Valvoline - Credit Agreement]
16

--------------------------------------------------------------------------------



















portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, (a) Taxes imposed
on or measured by its net income (however denominated), and franchise, capital,
gross receipts or net worth Taxes imposed on it in lieu of net income Taxes
(other than any such gross receipts Taxes that are withholding Taxes), in each
case as a result of such recipient being organized under the laws of, or having
its applicable Lending Office located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or as a result of any other present or
former connection between such recipient and the jurisdiction imposing such
Taxes (other than any such connection arising solely from such recipient having
executed, delivered, or become a party to, performed its obligations or received
payments under, received or perfected a security interest under, entered into
any other transaction pursuant to or enforced any Loan Documents), (b) any
branch profits Taxes under Section 884(a) of the Code, or any similar Tax, in
each case imposed by a jurisdiction described in clause (a), (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to such Lender or L/C Issuer, (d) in the case of a Lender or L/C Issuer (other
than with respect to any interest in any Loan or Commitment acquired pursuant to
an assignment request by the Borrower under Section 10.13), any U.S. Federal
withholding Tax that is required to be imposed on amounts payable to or for the
account of such Lender or L/C Issuer pursuant to the Laws in force at the time
such Lender or L/C Issuer becomes a party hereto (or designates a new Lending
Office) or, with respect to any additional interest in any Commitment, or any
Loan not funded pursuant to a Commitment by such Lender or L/C Issuer, acquired
after such Lender or L/C Issuer becomes a party hereto, at the time such
additional interest was acquired by such Lender or L/C Issuer, except to the
extent that such Lender or L/C Issuer (or its assignor, if any) was entitled,
immediately prior to the designation of a new Lending Office or the acquisition
of such interest (or additional interest) by assignment, as applicable, to
receive additional amounts from a Loan Party with respect to such withholding
Tax pursuant to Section 3.01(a)(2), (e) any Tax that is attributable to such
Lender’s or L/C Issuer’s failure to comply with Section 3.01(e) and (f) any U.S.
Federal withholding Tax imposed pursuant to FATCA.


“Existing Ashland Credit Agreement” means Ashland’s Credit Agreement, dated as
of June 23, 2015 (as amended, supplemented or otherwise modified from time to
time), among Ashland, The Bank of Nova Scotia, as administrative agent, each
lender party thereto and the other agents party thereto.


“Existing Class” has the meaning specified in Section 2.16(a).


“Existing Letters of Credit” means the letters of credit listed on Schedule
2.03(a).


“Existing Mortgages” has the meaning assigned to such term in the Amendment and
Restatement Agreement.


“Extended Maturity Commitments” has the meaning specified in Section 2.16(a).


“Extended Maturity Loans” has the meaning specified in Section 2.16(a).


“Extending Lender” has the meaning specified in Section 2.16(b).


“Extension Amendment” has the meaning specified in Section 2.16(c).


“Extension Election” has the meaning specified in Section 2.16(b).










[Valvoline - Credit Agreement]
17

--------------------------------------------------------------------------------



















“Extension Maximum Amount” has the meaning specified in Section 2.16(b).


“Extension Request” has the meaning specified in Section 2.16(a).


“Facility” means the respective facility and commitments used in making Loans
and credit extensions hereunder, it being understood that as of the date of this
Agreement there are four Facilities, i.e., the Term A Facility, the Revolving
Credit Facility, the Swing Line Sublimit and the Letter of Credit Sublimit.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current and future
regulations or other official interpretations thereof, any agreements entered
into pursuant to Section 1471(b) of the current Code (or any amended or
successor version described above) and, for the avoidance of doubt, any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance adopted by a Governmental Authority
implementing such intergovernmental agreements).


“FCC” has the meaning specified in Section 5.03.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Scotiabank on such day on such transactions as
determined by the Administrative Agent.


“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor status thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.


“Flood Hazard Notice” has the meaning set forth in the definition of “Other
Mortgage Requirements”.


“Flood Hazard Property” has the meaning set forth in definition of “Other
Mortgage Requirements”.


“Flood Insurance Requirements” has the meaning set forth in Section 6.07(b).


“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(v).


“Foreign Disposition” has the meaning specified in Section 2.05(b)(v).


“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).


“Foreign Plan” has the meaning specified in Section 5.12(d).


“Foreign Subsidiary” means a Subsidiary organized under the Laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.




[Valvoline - Credit Agreement]
18

--------------------------------------------------------------------------------



















“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
whose assets consist of Equity Interests and/or Indebtedness of one or more
Foreign Subsidiaries and/or Subsidiaries described in this definition.


“Franchisee Loan Facility Guaranty” means any guaranty of a loan facility
agreement or arrangement to provide financing to franchisees of the Borrower.


“Franchisee Loan Facility Guaranty Beneficiary” means any Person that, at the
time it gets the benefit of a Franchisee Loan Facility Guaranty, is the
Administrative Agent, an Arranger, a Lender or an Affiliate of any of the
foregoing, in its capacity as a beneficiary of a Franchisee Loan Facility
Guaranty.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funding Date” means September 26, 2016.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, county,
province or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Governmental Real Property Disclosure Requirements” means any requirement of
Law or any Governmental Authority requiring notification to the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.


“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable






[Valvoline - Credit Agreement]
19

--------------------------------------------------------------------------------



















by another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation to protect such obligee against loss in respect
thereof (in whole or in part); provided that the term “Guarantee” shall not
include endorsements of checks for collection in deposit in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith; provided that if recourse
to such Person is limited to an amount that is less than the amount of the
primary obligation, then the amount of the Guarantee shall be deemed to be equal
to such limited amount. The term “Guarantee” as a verb has a corresponding
meaning.


“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1(a) of the Perfection Certificate and each other Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.17 (in each case, excluding any Excluded
Subsidiary).


“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.17.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, chemicals, compounds, materials,
or contaminants of any nature and in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas regulated pursuant to, or which can give rise to
liability under, any Environmental Law.


“Hedge Bank” means any Person that, at the time such Swap Contract was entered
into, was the Administrative Agent, an Arranger, a Lender or an Affiliate of any
of the foregoing, in its capacity as a party to such Swap Contract.


“Honor Date” has the meaning specified in Section 2.03(c).


“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, together with its Subsidiaries on a consolidated basis, during (or, in the
case of assets, as of the last day of) the twelve months preceding such date of
determination accounts for (or to which may be attributed) 5.0% or less of the
net income or assets (determined on a consolidated basis) of the Borrower and
its Subsidiaries during (or, in the case of assets, as of the last day of) such
twelve month period; provided that, as of any date of determination, the
aggregate consolidated net income or assets for all Immaterial Subsidiaries
during (or, in the case of assets, as of the last day) of the twelve months
preceding such date of determination shall not exceed 7.5% of the total net
income or assets of the Borrower and its Subsidiaries during (or, in the case of
assets, as of the last day of) such twelve month period, and if the aggregate
consolidated net income or assets for all Immaterial Subsidiaries during (or, in
the case of assets, as of the last day) of such period so exceeds such
threshold, then one or more of the Immaterial Subsidiaries (as determined






[Valvoline - Credit Agreement]
20

--------------------------------------------------------------------------------



















by the Borrower) shall for all purposes of this Agreement be deemed to be
Material Subsidiaries until such excess shall have been eliminated.


“Incremental Amendment” has the meaning specified in Section 2.14(d).


“Incremental Commitments” has the meaning specified in Section 2.14(a).


“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by the Borrower in respect of one or more series of senior unsecured
notes, senior secured first lien or junior lien notes or subordinated notes (in
each case issued in a public offering, Rule 144A or other private placement or
bridge financing in lieu of the foregoing (and any Registered Equivalent Notes
issued in exchange therefor)) or junior lien or unsecured loans that, in each
case, if secured, will be secured by Liens on the Collateral on an equal
priority (in the case of notes) or junior priority basis (in the case of notes
or loans) with the Liens on Collateral securing the Obligations, and that are
issued or made in lieu of Incremental Commitments; provided that (i) the
aggregate principal amount of all Incremental Equivalent Debt shall not,
together with the aggregate principal amount of Incremental Term Loans and
Incremental Revolving Credit Commitments, exceed the Available Incremental
Amount, (ii) such Incremental Equivalent Debt shall not be Guaranteed by any
Person other than a Loan Party, (iii) in the case of Incremental Equivalent Debt
that is secured, the obligations in respect thereof shall not be secured by any
Lien on any asset of the Borrower or any Subsidiary other than any asset
constituting Collateral, (iv) if such Incremental Equivalent Debt is secured,
such Incremental Equivalent Debt shall be subject to an intercreditor agreement
reasonably acceptable to the Administrative Agent and the Borrower and (v) such
Incremental Equivalent Debt shall not mature earlier than the Maturity Date with
respect to the then existing Term Loan A Facility and shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the then existing Term A Loans on the date of incurrence of such
Incremental Equivalent Debt; provided, further, that Incremental Equivalent Debt
may be incurred in the form of a bridge or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness meeting the
requirements of clauses (i) through (v) of this definition (so long as such
credit facility includes customary “rollover provisions”) on or prior to the
first anniversary of the incurrence of such “bridge” or other credit facility,
in which case, clause (v) of the first proviso in this definition shall not
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, repurchase or redemption provisions.


“Incremental Facility Closing Date” has the meaning specified in Section
2.14(e).


“Incremental Lenders” has the meaning specified in Section 2.14(c).


“Incremental Loan” has the meaning specified in Section 2.14(b).


“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14(a).


“Incremental Revolving Credit Facility” has the meaning specified in Section
2.14(a).


“Incremental Revolving Credit Lender” has the meaning specified in Section
2.14(c).


“Incremental Revolving Loan” has the meaning specified in Section 2.14(b).


“Incremental Term Commitments” has the meaning specified in Section 2.14(a).


“Incremental Term Lender” has the meaning specified in Section 2.14(c).








[Valvoline - Credit Agreement]
21

--------------------------------------------------------------------------------



















“Incremental Term Loan Facility” has the meaning specified in Section 2.14(a).


“Incremental Term Loan” has the meaning specified in Section 2.14(b).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


 (a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


 (b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, except to
the extent that such instruments support Indebtedness of the type referred to in
subclause (i) of the parenthetical in clause (d) of this defined term;


 (c) net obligations of such Person under any Swap Contract;


 (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or similar obligation that is a contingent
obligation or that is not reasonably determinable as of the applicable date of
determination and (iii) any earn-out or similar obligation that is not a
contingent obligation and that is reasonably determinable as of the applicable
date of determination to the extent that (A) such Person is indemnified for the
payment thereof by a Solvent Person reasonably acceptable to the Administrative
Agent or (B) amounts to be applied to the payment therefor are in escrow);


 (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


 (f) (i) all Attributable Indebtedness of such Person and (ii) all obligations
of such Person under any Permitted Receivables Facility (but excluding
intercompany obligations owed by a Special Purpose Finance Subsidiary to the
Borrower or any other Subsidiary in connection therewith);


 (g) all Disqualified Equity Interests in such Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and


 (h) all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. Notwithstanding the foregoing, (i) the principal amount
outstanding at any time of any Indebtedness issued with original issue discount
shall be the principal amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness at such
time as determined in conformity with GAAP, but such






[Valvoline - Credit Agreement]
22

--------------------------------------------------------------------------------



















Indebtedness shall be deemed incurred only as of the date of original issuance
thereof, and (ii) in no event shall any operating lease in effect on or after
the Amendment and Restatement Agreement constitute Indebtedness.


“Indemnified Taxes” means all Taxes other than Excluded Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Initial Borrower” has the meaning specified in the introductory paragraph
hereto.


“Initial Senior Notes Issuer” means Valvoline Finco Two LLC, a Delaware limited
liability company.


“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.07 and all
renewals and extensions thereof.


“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies and all requirements of the issuer of any of the Insurance Policies.


“Intercompany Note Subordination Agreement” means a subordination agreement
substantially in the form of Exhibit I or any other form approved by the
Administrative Agent and the Borrower.


“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is (x) one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice,
or twelve months thereafter, upon (in the case of twelve months) approval of all
Lenders under the applicable Facility, or (y) such other period thereafter that
is less than twelve months, as requested by the Borrower and approved by all of
the Lenders under the applicable Facility; provided that:


 (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


 (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and




[Valvoline - Credit Agreement]
23

--------------------------------------------------------------------------------



















   (c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.


Notwithstanding the foregoing, the initial Interest Period or Interest Periods
for the Credit Extensions to be made on the Amendment and Restatement Effective
Date may, at the election of the Borrower, end on the last day of a calendar
month, as indicated in the applicable Committed Loan Notice.


“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“IP Rights” has the meaning specified in Section 5.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).


“Issuer Documents” means, with respect to any Letter of Credit, collectively,
the Letter of Credit Application relating to such Letter of Credit and all other
documents, agreements and instruments entered into by the applicable L/C Issuer
and the Borrower (or any Subsidiary) or in favor of such L/C Issuer and relating
to such Letter of Credit.


“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.


“Laws” means, collectively, all international, foreign, Federal, State and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means each of (i) Scotiabank and (ii) each other Lender (or an
Affiliate thereof) designated by the Borrower from time to time (with the
consent of such Lender or Affiliate) and reasonably










[Valvoline - Credit Agreement]
24

--------------------------------------------------------------------------------



















acceptable to the Administrative Agent, in such Lender’s or Affiliate’s capacity
as issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder; provided that any L/C Issuer may agree to be an L/C Issuer
with respect to up to a face amount of Letters of Credit less than the Letter of
Credit Sublimit pursuant to a separate agreement between such L/C Issuer and the
Borrower.


“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“LCA Election” has the meaning specified in Section 1.08.


“LCA Test Date” has the meaning specified in Section 1.08.


“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereto (other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption) and, as the context requires, includes the Swing
Line Lender. For avoidance of doubt, each Additional Lender is a Lender to the
extent any such Person has executed and delivered an Incremental Amendment or a
Refinancing Amendment, as the case may be, and to the extent such Incremental
Amendment or Refinancing Amendment shall have become effective in accordance
with the terms hereof and thereof.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in writing.


“Letter of Credit” means any letter of credit issued hereunder (including, for
the avoidance of doubt, any letter of credit issued hereunder prior to the
Amendment and Restatement Effective Date). A Letter of Credit may be a
commercial letter of credit or a standby letter of credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).


“Limited Condition Acquisition” has the meaning specified in Section 1.08.








[Valvoline - Credit Agreement]
25

--------------------------------------------------------------------------------



















“Line of Credit Agreement” means any agreement to provide loans or letters of
credit to the Borrower or a Subsidiary of the Borrower that is designated in the
instrument governing such line of credit or in a separate letter of designation
delivered to the Administrative Agent as a “Line of Credit Agreement” under this
Agreement and notified to the Administrative Agent as such.


“Line of Credit Bank” means any Person that, at the time such Line of Credit
Agreement was entered into, was the Administrative Agent, an Arranger, a Lender
or an Affiliate of a Lender, in its capacity as a party to a Line of Credit
Agreement permitted under Article VI or VII.


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan, a Revolving Credit Loan or a Swing Line Loan.


“Loan Documents” means, collectively, (a) this Agreement and any amendment,
waiver or consent under this Agreement in accordance with Section 10.01, (b) the
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Administrative
Fee Letter, (f) [reserved], (g) each Issuer Document, (h) any Incremental
Amendment, (i) any Refinancing Amendment, (j) Amendment No. 1 and (k) the
Amendment and Restatement Agreement.


“Loan Increase” means a Term Loan A Increase or Revolving Commitment Increase.


“Loan Parties” means, collectively, the Borrower and the Guarantors.


“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Credit Lenders, Lenders holding
more than 50% of the sum of the Total Outstandings with respect to the Revolving
Credit Facility (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender and not by the Letter
of Credit Issuer or the Swing Line Lender for purposes of this definition) and
the aggregate unused Revolving Credit Commitments at such time and (b) in the
case of the Term A Lenders, Lenders holding more than 50% of the Total
Outstandings with respect to the Term A Facility at such time; provided that, in
each case, the unused Revolving Credit Commitments of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority in Interest.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.


“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.


“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five years after the Amendment and Restatement Effective Date and
(b) with respect to the Term A Facility, the date that is five years after the
Amendment and Restatement Effective Date; provided, however, that, in either
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.


“Maximum Rate” has the meaning specified in Section 10.09.








[Valvoline - Credit Agreement]
26

--------------------------------------------------------------------------------



















“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage Policies” has the meaning specified in the definition of “Other
Mortgage Requirements”.


“Mortgaged Property” means each fee-owned real property, if any, which shall be
subject to a mortgage delivered after the Amendment and Restatement Effective
Date pursuant to Section 6.17 or Section 6.18 and which shall, for the avoidance
of doubt, exclude the properties that are the subject of the Existing Mortgages.
As of the Amendment and Restatement Effective Date (after giving effect to the
release of the Existing Mortgages as provided in the Amendment and Restatement
Effective Date), there shall be no Mortgaged Properties.


“Mortgages” has the meaning specified in the definition of “Other Mortgage
Requirements”.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.


“Net Cash Proceeds” means:


 (a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Casualty Event, the excess, if any, of (i) the sum of cash actually
received in connection with such transaction (including any cash actually
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received), it being agreed that
any Cash Equivalents actually received in connection with such transaction
shall, upon its conversion to cash, be deemed to be cash for purposes of this
definition, over (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents, secured Incremental Equivalent Debt and secured Refinancing
Equivalent Debt), (B) out-of-pocket commissions, fees, transfer Taxes and other
expenses (including attorneys’ fees) incurred by the Borrower or such Subsidiary
in connection with such transaction, (C) Taxes paid or reasonably estimated to
be payable within two years of the date of the relevant transaction as a result
of any gain recognized in connection therewith; provided that, if the amount of
any estimated Taxes pursuant to subclause (C) exceeds the amount of Taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds as and when
such excess is reasonably determined by the Borrower with finality and (D)
payments required to be made to holders of minority interests in any related
Subsidiaries as a result of such transaction; and


 (b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash
actually received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other out-of-pocket expenses (including
attorneys’ fees), incurred by the Borrower or such Subsidiary in connection
therewith.


“New Refinancing Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).










[Valvoline - Credit Agreement]
27

--------------------------------------------------------------------------------



















“New Refinancing Term Commitments” has the meaning specified in Section 2.17(a).


“Newco Merger” means the merger of the Initial Borrower with and into Valvoline
with Valvoline being the surviving entity.


“Note” means a Term A Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.


“Non-Bank Certificate” has the meaning specified in Section 3.01(e)(2)(ii)(IV).


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, Letter of Credit, Secured
Cash Management Agreement, Secured Line of Credit Agreement, Secured Franchisee
Loan Facility Guaranty or Secured Hedge Agreement, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Notwithstanding the foregoing, in
the case of any Excluded Swap Guarantor, “Obligations” shall not include
Excluded Swap Obligations of such Excluded Swap Guarantor.


“OFAC” has the meaning specified in the definition of “Sanctions”.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Original Credit Agreement” has the meaning assigned to such term in the
Amendment and Restatement Agreement.
 
“Original Transactions” means Ashland’s repayment of the term loan “A” loans and
permanent reductions of the revolving credit commitments, in each case under the
prior Ashland Credit Agreement, dated as of June 23, 2015, as amended, together
with the Separation (including the payment of related fees and expenses).


“Other Mortgage Requirements” means deeds of trust, trust deeds, deeds to secure
debt, and mortgages, in substantially the form of Exhibit M (with such changes
as may be reasonably acceptable to the Borrower, the Administrative Agent and
their respective counsel and otherwise necessary to account for local Law
matters) and covering each mortgage delivered pursuant to Section 6.17 or 6.18
(as amended, the “Mortgages”), duly executed, acknowledged and delivered by the
appropriate Loan Party in form suitable for filing or recording in all filing or
recording offices necessary in order to create a valid first and subsisting Lien
on the Mortgaged Property described therein in favor of the Administrative Agent
for the benefit of the Secured Parties (subject only to the Permitted
Encumbrances), together with:






[Valvoline - Credit Agreement]
28

--------------------------------------------------------------------------------



















(A) evidence that all filing, documentary, stamp, intangible and recording Taxes
and fees have been paid or that funds for the payment thereof have been
delivered to the company issuing the Mortgage Policies (as defined below) for
payment of such Taxes and fees at the time of the filing or recording of such
Mortgages, as applicable;


(B) fully paid American Land Title Association Loan Policies of Title Insurance,
in standard form, or such other form reasonably acceptable to the Administrative
Agent (the “Mortgage Policies”), with endorsements and in amounts reasonably
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the real property described therein, free
and clear of all defects and encumbrances, excepting only Permitted Encumbrances
(including, without limitation, Liens permitted by Section 7.01), and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents and for zoning of the applicable property; it being
understood that to the extent such zoning endorsements are not available at
commercially reasonable rates a Planning and Zoning Resource Corporation Zoning
and Site Requirements Summary, in form and substance acceptable to the
Administrative Agent may be delivered in lieu of such endorsements) and such
coinsurance and, in the event the coverages provided by the issuer of the
Mortgage Policy exceed its authorized underwriting limits, reinsurance as the
Administrative Agent may deem necessary or desirable;


(C) with respect to each Mortgaged Property for which the applicable Loan Party
possesses a survey of real property to be mortgaged hereunder, a factually
accurate affidavit for each such property for the benefit of the title insurer
issuing the Mortgage Policies stating that there have been no changes in the
improvements or other material matters set forth on such survey so as to cause
the survey related “standard exceptions” to be removed from the title insurance
policy applicable to such property; provided, however, if and to the extent that
a Loan Party shall, in the ordinary course, obtain an updated survey or a new
survey of such Mortgaged Property, such survey shall be in form and substance
reasonably acceptable to the Administrative Agent, be prepared by a land
surveyor duly registered and licensed in the States in which the property in
question is located and be certified by such surveyor to the Administrative
Agent, the title insurer and the applicable mortgagor;


(D) a customary opinion of local counsel with respect to each Mortgage for the
benefit of the Administrative Agent with respect to the enforceability and
perfection of such Mortgage, a customary corporate formalities opinion of
counsel for the Borrower or the relevant Loan Party, as applicable, in the state
in which such Borrower or Loan Party that owns the Mortgaged Property is formed
or organized and such other opinions of counsel as the Administrative Agent
shall reasonably request in form reasonably acceptable to the Administrative
Agent relating to the delivery of such Mortgage;


(E) with respect to each Mortgaged Property, the applicable Loan Party shall
have made all necessary notifications, registrations and filings, to the extent
required by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property; and


(F) with respect to any Mortgaged Properties, a completed “Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination and in the event
any portion of a Mortgaged Property includes a structure with at least two
outside rigid walls and a fully secured roof that




[Valvoline - Credit Agreement]
29

--------------------------------------------------------------------------------



















is affixed to a permanent site or a building in the course of construction
(each, a “Building”) and, as shown in the related flood hazard determination,
such Building is located in a special flood hazard area (a “Flood Hazard
Property”), then (1) the Administrative Agent shall deliver to the Borrower a
notice about special flood hazard area status and flood disaster assistance (a
“Flood Hazard Notice”), and (2) the Borrower or the relevant Loan Party, as
applicable, shall deliver to the Administrative Agent (i) a duly executed Flood
Hazard Notice and (ii) evidence of flood insurance required by Section 6.07(c).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes imposed by a jurisdiction described in clause
(a) of the definition of “Excluded Taxes” with respect to an assignment (other
than an assignment made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to Term A Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof on such date after giving effect to any borrowings and
prepayments or repayments of Term A Loans, Revolving Credit Loans and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.


“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form reasonably approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.


“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 or any other form reasonably approved by the Administrative
Agent.


“Permitted A/R Sale” means a sale, assignment or transfer by the Borrower or any
of its Subsidiaries, for cash or cash equivalents, of accounts receivables
generated in the ordinary course of business to one or more financial
institutions acting as a provider of supply chain financing (or reverse
factoring) to one or more customers of the Borrower or any of its Subsidiaries,
in each case on customary terms for sales, assignments and transfers of such
type (including the receipt of proceeds reflecting a












[Valvoline - Credit Agreement]
30

--------------------------------------------------------------------------------



















customary discount to the face amount of the subject account receivables so
sold, assigned or transferred in the applicable supply chain financing or
reverse factoring transaction).


“Permitted Encumbrance” has the meaning given to such term (or any substantially
similar term) in the Mortgages.


“Permitted Junior Secured Refinancing Debt” has the meaning specified in Section
2.17(h)(i).


“Permitted Pari Passu Secured Refinancing Debt” has the meaning specified in
Section 2.17(h)(i).


“Permitted Receivables Facility” means any one or more receivables financings of
the Borrower or any Subsidiary thereof (including any Foreign Subsidiaries of
the Borrower) in which the Borrower or such Subsidiary sells, conveys or
otherwise contributes Permitted Securitization Transferred Assets to a Special
Purpose Finance Subsidiary, which Special Purpose Finance Subsidiary then (i)
sells (as determined in accordance with GAAP) any such Permitted Securitization
Transferred Assets (or an interest therein) to one or more Receivables
Financiers, (ii) borrows from such Receivables Financiers and secures such
borrowings by a pledge of such Permitted Securitization Transferred Assets or
(iii) otherwise finances its acquisition of such Permitted Securitization
Transferred Assets and, in connection therewith, conveys an interest in such
Permitted Securitization Transferred Assets (and possibly all of the Special
Purpose Finance Subsidiary’s property and assets) to such Receivables
Financiers; provided that (1) such receivables financing shall not involve any
recourse to the Borrower or any of its other Subsidiaries (other than the
Special Purpose Finance Subsidiary) for any reason other than (A) repurchases of
non-eligible receivables and related assets, (B) customary indemnifications
(which shall in no event include indemnification for credit losses on Permitted
Securitization Transferred Assets sold to the Special Purpose Finance
Subsidiary) and (C) a customary limited recourse guaranty by the Borrower of the
obligations of any Subsidiary thereof becoming an originator under such
Permitted Receivables Facility delivered in favor of the Special Purpose Finance
Subsidiary, (2) the Administrative Agent shall be reasonably satisfied with the
structure of, and documentation for, any such transaction and that the terms of
such transaction, including the discount at which receivables are sold, the term
of the commitment of the Receivables Financier thereunder and any termination
events, shall be (in the good faith understanding of the Administrative Agent)
consistent with those prevailing in the market for similar transactions
involving a receivables originator/servicer of similar credit quality and a
receivables pool of similar characteristics, and (3) the documentation for such
transaction shall not be amended or modified in any material respect without the
prior written approval of the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned), subject, in the case of any such facility
under which a Foreign Subsidiary is the seller, conveyor or contributor of
Permitted Securitization Transferred Assets, to variances to the foregoing that
are customary under the Laws and procedures of the foreign jurisdiction to which
such facility is subject and that are acceptable to the Administrative Agent
(acting reasonably).


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness or
other obligation of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness or other obligation so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, unless such
excess is applied against and utilizes an available basket under Section 7.02,
(b) if applicable, such modification, refinancing, refunding, renewal,
replacement or extension (i) has a final maturity date equal to or later than
the earlier of (x) 91 days after the Latest Maturity Date and (y) the final
maturity date of the Indebtedness or other obligation being modified,
refinanced, refunded, renewed, replaced or extended and (ii) has a Weighted








[Valvoline - Credit Agreement]
31

--------------------------------------------------------------------------------



















Average Life to Maturity (calculated solely for the period between the date of
issuance of such Indebtedness or other obligation and the latest maturity date
of the Loans and Commitments then outstanding) equal to or greater than the
Weighted Average Life to Maturity of the Indebtedness or other obligation being
modified, refinanced, refunded, renewed, replaced or extended (calculated solely
for the period between the date of issuance of such Indebtedness or other
obligation and the latest maturity date of the Loans and Commitments then
outstanding), (c) at the time thereof and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing, (d) if such
Indebtedness or other obligation being modified, refinanced, refunded, renewed,
replaced or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders (as determined in good faith by the Borrower) as those
contained in the documentation governing the Indebtedness or obligation being
modified, refinanced, refunded, renewed, replaced or extended, (e) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness or other
obligation, taken as a whole, are market terms on the date such Indebtedness is
incurred (as determined in good faith by the Borrower) or are not materially
less favorable to the Borrower or the Lenders than the terms and conditions of
the Indebtedness or other obligation being modified, refinanced, refunded,
renewed, replaced or extended, taken as a whole; provided that a certificate of
a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness or other obligation,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or other obligation or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (f) such
modification, refinancing, refunding, renewal, replacement or extension is
incurred by the Person who is the primary obligor of the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended and there shall be
no additional obligors on such modification, refinancing, refunding, renewal,
replacement or extension than the obligors on the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended and (g) such modification,
refinancing, refunding, renewal, replacement or extension shall not be secured
by any asset that does not secure the Indebtedness being modified, refinanced,
renewed, replaced or extended.


“Permitted Securitization Transferred Assets” means, with respect to the
Borrower or any Subsidiary (other than a Special Purpose Finance Subsidiary),
the Borrower’s or such Subsidiary’s accounts receivable, notes receivable or
residuals, together with certain assets relating thereto (including any deposit
accounts receiving collection on such receivables) and the right to collections
thereon.


“Permitted Unsecured Refinancing Debt” has the meaning specified in Section
2.17(h)(i).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by the Borrower or any Subsidiary or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.


“Platform” has the meaning specified in Section 6.02.






[Valvoline - Credit Agreement]
32

--------------------------------------------------------------------------------



















“Pro Forma Basis” means, with respect to any calculation or determination for
the Borrower for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):


(a) pro forma effect will be given to any Indebtedness incurred by the Borrower
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;


(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Contract applicable to the Indebtedness) had been
the applicable rate for the entire reference period;


(c) Consolidated Interest Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date (only to the
extent that the obligations giving rise to Consolidated Interest Charges will
not be obligations of the Borrower or any Subsidiary following the Determination
Date), except for Consolidated Interest Charges accrued during the reference
period under a revolving credit to the extent of the commitment thereunder (or
under any successor revolving credit) in effect on the Determination Date
(including, for the avoidance of doubt, Permitted Receivables Facilities), will
be excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period; and


(d) pro forma effect will be given to any investment, acquisition or disposition
by the Borrower and its Subsidiaries of companies, divisions or lines of
businesses that qualify as reportable segments or discontinued operations, as
those two terms are defined by GAAP, or that exceed 15% of Consolidated EBITDA
for the Measurement Period, including any investment or acquisition or
disposition of a company, division or line of business since the beginning of
the reference period by a Person that became or ceased to be a Subsidiary after
the beginning of the Measurement Period, that have occurred since the beginning
of the Measurement Period and before the Determination Date as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the Measurement Period (including expected cost savings
(without duplication of actual cost savings) to the extent (i) such cost savings
would be permitted to be reflected in pro forma financial information complying
with the requirements of GAAP and Article 11 of Regulation S‑X under the
Securities Act of 1933 as interpreted by the Staff of the SEC, and as certified
by a Responsible Officer or (ii) in the case of an acquisition, such cost
savings are reasonably identifiable and factually supportable and have been
realized or are reasonably expected to be realized within 365 days following
such acquisition; provided that (A) the Borrower shall have delivered to the
Administrative Agent a certificate of the chief financial officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such cost savings meet the requirements set forth in this
clause (ii), together with reasonably detailed evidence in support thereof, and
(B) if any cost savings included in any pro forma calculations based on the
expectation that such cost savings will be realized within 365 days following
such acquisition shall at any time cease to be reasonably expected to be so
realized within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings). To the
extent that pro forma effect is to be given to an acquisition or disposition of
a company, division or line of business, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available.






[Valvoline - Credit Agreement]
33

--------------------------------------------------------------------------------



















“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning specified in Section 6.02.


“Rating Agency” means each of Moody’s and S&P.


“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of the Borrower and who are regularly engaged in the business of
receivables securitization, which may include one or more asset-backed
commercial paper conduits or commercial banks.


“Re-Domestication Requirements” means, with respect to any transaction effecting
a re-domestication of the Borrower’s jurisdiction of formation referred to in
Section 7.04(e), the following:


(a) the Borrower shall have delivered to the Administrative Agent written notice
of such re-domestication not less than thirty (30) days prior to the effective
date thereof (or such shorter period to which the Administrative Agent may in
its discretion agree), which notice shall contain an explicit description of
such re-domestication, including an identification of the Person into which the
Borrower would merge (the “Transaction Party”);


(b) the Borrower shall have delivered to the Administrative Agent such
additional information relating to such transaction, the structure and
procedures thereof and the Transaction Party as the Administrative Agent may
reasonably request;


(c) the Transaction Party shall be newly formed specially for the purpose of
such re-domestication and shall have no assets, liabilities or business other
than solely incidental to the re-domestication, and shall be duly formed,
validly existing and in good standing under the Laws of the United States, one
of its States, the District of Columbia, or other jurisdiction approved by the
Administrative Agent in its discretion and the Lenders;


(d) all of the shareholders, members or partners, as applicable, of the Borrower
immediately prior to such merger or assignment shall be all of the shareholders,
members or partners, as applicable, of the Transaction Party immediately after
such merger or assignment (except for variances therefrom, if any, arising from
fractional shares or other interests);


(e) the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that by operation of law or
contract, immediately after such merger or assignment, the Transaction Party
shall accede to and assume all of the Indebtedness, liabilities and other
Obligations of the Borrower under and pursuant to this Agreement and each of the
other Loan Documents;


(f) the Borrower and the Transaction Party shall have executed and delivered to
the Administrative Agent and the Lenders such confirmations, joinders,
assumptions and other agreements as the Administrative Agent may reasonably
require to confirm such Indebtedness, liabilities and Obligations of the
Transaction Party and the perfection and priority of the Liens granted under the
Collateral Documents; and


(g) the Administrative Agent and the Lenders shall have received such opinions
of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the




[Valvoline - Credit Agreement]
34

--------------------------------------------------------------------------------



















Transaction Party, the incumbency of officers or other Persons executing Loan
Documents on behalf of the Transaction Party, and such other matters relating to
the Borrower, the Transaction Party, its Subsidiaries, the Loan Documents or the
re-domestication transaction as the Administrative Agent may reasonably request,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel and “know your customer” information with respect to the
Transaction Party reasonably requested by the Administrative Agent and the
Lenders.


“Refinanced Debt” has the meaning specified in Section 2.17(a).


“Refinanced Loans” has the meaning specified in Section 2.17(h)(i).


“Refinancing Amendment” has the meaning specified in Section 2.17(f).


“Refinancing Commitments” has the meaning specified in Section 2.17(a).


“Refinancing Equivalent Debt” has the meaning specified in Section 2.17(h)(i).


“Refinancing Facility Closing Date” has the meaning specified in Section
2.17(d).


“Refinancing Lenders” has the meaning specified in Section 2.17(c).


“Refinancing Loan” has the meaning specified in Section 2.17(b).


“Refinancing Loan Request” has the meaning specified in Section 2.17(a).


“Refinancing Revolving Credit Commitments” has the meaning specified in Section
2.17(a).


“Refinancing Revolving Credit Lender” has the meaning specified in Section
2.17(c).


“Refinancing Revolving Loan” has the meaning specified in Section 2.17(b).


“Refinancing Term Commitments” has the meaning specified in Section 2.17(a).


“Refinancing Term Lender” has the meaning specified in Section 2.17(c).


“Refinancing Term Loan” has the meaning specified in Section 2.17(b).


“Register” has the meaning specified in Section 10.06(c).


“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A
or other private placement transaction under the Securities Act, substantially
identical notes (having the same Guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.


“Regulated Subsidiary” means any Subsidiary of the Borrower that is (i) created
primarily for the purposes of, and whose primary activities shall consist of,
financing or insuring risks of the Borrower or the Borrower’s Subsidiaries or
(ii) prohibited by applicable Law from entering into the Guaranty.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.




[Valvoline - Credit Agreement]
35

--------------------------------------------------------------------------------



















“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.


“Replacement Rate” has the meaning specified in Section 3.03(c).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender and not by the Letter of Credit Issuer or the Swing Line Lender
for purposes of this definition) and (b) aggregate unused Commitments; provided
that the unused Commitments of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president or manager of
debt of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. Unless otherwise specified,
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).


“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b) or pursuant to an Incremental Amendment.


“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The term “Revolving Credit Commitment” will be deemed to include Revolving
Commitment Increases in the




[Valvoline - Credit Agreement]
36

--------------------------------------------------------------------------------



















event of the creation of an Incremental Revolving Credit Commitment pursuant to
Section 2.14. As of the Amendment and Restatement Effective Date, the aggregate
principal amount of the Revolving Credit Commitments is $475,000,000.


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.


“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.


“Revolving Credit Loan” has the meaning specified in Section 2.01(b).


“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.


“S&P” means S&P Global Ratings Group, a business unit of Standard and Poor’s
Financial Services LLC, and any successor thereto.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (which, at the time of this
Agreement, include Crimea, Cuba, Iran, North Korea and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the Government of Canada or any of its departments or
agencies, or by the United Nations Security Council, the European Union, any
European Union member state where the Borrower maintains manufacturing
facilities or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clause
(a) or (b).


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or the U.S. Department of State, or (b) the
Government of Canada or any of its departments or agencies, the United Nations
Security Council, the European Union, any European Union member state where the
Borrower maintains manufacturing facilities or Her Majesty’s Treasury of the
United Kingdom.


“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).


“Scotiabank” means The Bank of Nova Scotia and its successors.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement by and
between the Borrower or any of its Subsidiaries and any Cash Management Bank.


“Secured Franchisee Loan Facility Guaranty” means any Franchisee Loan Facility
Guaranty by the Borrower or any of its Subsidiaries in favor of any Franchisee
Loan Facility Guaranty Beneficiary;






[Valvoline - Credit Agreement]
37

--------------------------------------------------------------------------------



















provided that the aggregate amount of Indebtedness under Secured Franchisee Loan
Facility Guaranties shall not exceed $16,000,000.


“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VII by and between the Borrower or any of its Subsidiaries and any Hedge
Bank.


“Secured Line of Credit Agreement” means any Line of Credit Agreement by and
between the Borrower or any of its Subsidiaries and any Line of Credit Bank;
provided that the aggregate amount of Indebtedness under Secured Line of Credit
Agreements shall not exceed $100,000,000.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks party to a Secured Hedge Agreement, the Cash
Management Banks party to a Secured Cash Management Agreement, the Franchisee
Loan Facility Guaranty Beneficiaries having the benefit of a Secured Franchisee
Loan Facility Guaranty, the Line of Credit Banks party to a Secured Line of
Credit Agreement, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.


“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F among the Loan Parties and the Administrative Agent for the benefit of
the Secured Parties.


“Senior Notes” means (i) $375,000,000 of 5.500% senior unsecured notes due 2024
issued by the Senior Notes Issuer, and (ii) $400,000,000 of 4.375% senior
unsecured notes due 2025 issued by the Senior Notes Issuer; provided that
neither series of the Senior Notes shall be guaranteed by any Person that is not
a Guarantor.


“Senior Notes Documents” means any indenture among the Senior Notes Issuer, any
guarantors party thereto and a trustee with respect to either series of the
Senior Notes, the Senior Notes and all other agreements, instruments,
supplements and other documents pursuant to which either series of the Senior
Notes have been or will be issued or otherwise setting forth the terms of such
series of Senior Notes.


“Senior Notes Issuer” means Valvoline.


“Senior Notes Issuer Merger” means the merger, substantially concurrently with
the NewCo Merger, of the Initial Senior Notes Issuer with and into Valvoline
with Valvoline being the surviving entity and becoming the Senior Notes Issuer.


“Separation” means, collectively, the Valvoline Reorganization, the Ashland
Reorganization, the Ashland Reorganization Transfer, the Ashland Chemco Internal
Spin-off and the initial public offering of the stock of Valvoline (the
“Valvoline IPO”).


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date and after giving effect to any right of
contribution, indemnification, reimbursement or similar right from or among the
Loan Parties, (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured in the ordinary course
of business, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such






[Valvoline - Credit Agreement]
38

--------------------------------------------------------------------------------



















Person’s ability to pay such debts and liabilities as they mature in the
ordinary course of business, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that then meets the criteria for recognition contained in Accounting
Standard Codification 450 (formerly Statement of Financial Accounting Standards
No. 5).


“Special Purpose Finance Subsidiary” means any Subsidiary created solely for the
purposes of, and whose sole activities shall consist of, acquiring and financing
Permitted Securitization Transferred Assets pursuant to a Permitted Receivables
Facility, and any other activity incidental thereto.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to


“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower. The
term “Subsidiary” shall not include Unrestricted Subsidiaries designated in
compliance with Section 6.15 until re-designated as a Subsidiary in compliance
therewith, except for purposes of Sections 5.09, 5.11, 5.12, 5.16, 5.24 and
5.25, including the definitions used in such Sections.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of §1a(47)
of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.






[Valvoline - Credit Agreement]
39

--------------------------------------------------------------------------------



















“Swing Line Lender” means Scotiabank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.


“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-3.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.


“Syndication Agent” means Citibank, N.A.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). Notwithstanding anything to the
contrary in the foregoing, operating lease obligations as determined in
accordance with GAAP do not constitute Synthetic Lease Obligations.


“Tax Matters Agreement” means the tax matter agreement substantially as
described in Schedule 1.01(a).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a)
or pursuant to an Incremental Amendment.


“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including pursuant
to an Incremental Amendment or a Refinancing Amendment). As of the Amendment and
Restatement Effective Date, the aggregate principal amount of the Term A
Commitments is $575,000,000.




[Valvoline - Credit Agreement]
40

--------------------------------------------------------------------------------



















“Term A Facility” means, at any time, the aggregate principal amount of the Term
A Commitments and the Term A Loans of all Term A Lenders outstanding at such
time.


“Term A Lender” means, at any time, any Lender that holds a Term A Commitment or
Term A Loans at such time.


“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility, including any Term A Loan Increase.


“Term A Loan Increase” has the meaning specified in Section 2.14(a).


“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B‑1.


“Threshold Amount” means $125,000,000.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Total Revolving Credit Outstandings” means, on any date, the aggregate
Outstanding Amount of all Revolving Credit Loans, L/C Obligations and Swing Line
Loans on such date.


“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents, the borrowing of Loans thereunder, the use of proceeds
thereof and the payment of fees, costs and expenses in connection therewith.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Subsidiary” means (i) each Subsidiary listed on Schedule 1.01(b),
(ii) any Subsidiary designated by a Responsible Officer as an Unrestricted
Subsidiary in accordance with Section 6.15 subsequent to the Amendment and
Restatement Effective Date and (iii) each Subsidiary of an Unrestricted
Subsidiary.


“USA PATRIOT Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended, and all regulations thereunder.


“Valvoline” means Valvoline Inc., a Kentucky corporation.






[Valvoline - Credit Agreement]
41

--------------------------------------------------------------------------------



















“Valvoline Business” means Valvoline’s automotive, commercial and industrial
lubricant and automotive chemical business substantially as described in
Valvoline’s final prospectus, dated September 22, 2016, and filed with the SEC
on September 26, 2016 (Registration No. 333-211720).


“Valvoline Form S-1” means the Valvoline Inc. Form S-1 Registration Statement
(#333-211720), as filed on May 31, 2016.


“Valvoline IPO” has the meaning specified in the definition of “Separation”.


“Valvoline Reorganization” means (i) the formation by Ashland of Valvoline US
LLC, a Delaware limited liability company, and the formation by Valvoline US LLC
of the Initial Borrower; (ii) Ashland’s reorganization of the Valvoline Business
such that Valvoline became the owner, directly or indirectly, of substantially
all of the Valvoline Business; (iii) the Newco Merger; (iv) the Senior Notes
Issuer Merger; and (v) Valvoline’s execution and delivery of a joinder to this
Agreement to become the Borrower hereunder.


“Valvoline Spin-off” means a distribution by Ashland Global of the stock of
Valvoline described in Section 355 of the Code.


“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
other obligation at any date, the number of years obtained by dividing: (i) the
sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (b)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (ii) the then outstanding
principal amount of such Indebtedness or other obligation.


“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
Subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.


“Withholding Agent” means any Loan Party, the Administrative Agent and any other
withholding agent within the meaning of U.S. Treasury Regulation Sections
1.1441-7 and 1.1473-1.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the






[Valvoline - Credit Agreement]
42

--------------------------------------------------------------------------------



















corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of, or reference to, any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”


(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d) When used herein, the phrase “to the knowledge of” (or words of similar
import), when applied to the Borrower, shall mean the actual knowledge of any
Responsible Officer thereof or such knowledge that a Responsible Officer should
have in the carrying out of his or her duties with ordinary care.


(e) For purposes of determining the applicable Tier of the grid in the
definition of the term “Applicable Rate,” the “highest” Tier is Tier I and the
“lowest” Tier is Tier IV.


(f) Notwithstanding anything to the contrary herein, any dollar basket specified
in Article VII hereof shall be deemed unused on the Amendment and Restatement
Effective Date, so that such baskets are available in their entirety on and as
of the Amendment and Restatement Effective Date.


1.03 Accounting Terms.


(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.








[Valvoline - Credit Agreement]
43

--------------------------------------------------------------------------------



















(b) Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or application thereof,
as the case may be (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein or application
thereof, as the case may be and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or application thereof, as the
case may be. Notwithstanding anything in this Agreement to the contrary, all
leases of any Person that are or would be characterized as operating leases in
accordance with GAAP immediately prior to September 30, 2018 (whether or not
such operating leases were in effect on such date) shall continue to be
accounted for as operating leases (and not as Capitalized Leases) for purposes
of this Agreement regardless of any change in GAAP following such date that
would otherwise require such leases to be characterized as Capitalized Leases.


1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).


1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, upon satisfaction of any and all conditions precedent to such
automatic increase, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases; provided that such maximum stated amount is in effect at such
time.


1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
reasonably determined by the Administrative Agent in good faith to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date of such determination; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.


1.08 Limited Condition Acquisitions.For purposes of (a) determining compliance
with any provision of the Loan Documents which requires the calculation of a
financial ratio, (b) determining compliance with representations, warranties,
Defaults or Events of Default or (c) testing availability under “baskets” set
forth in the Loan Documents, in each case, in connection with an acquisition by
the






[Valvoline - Credit Agreement]
44

--------------------------------------------------------------------------------



















Borrower or any of its Subsidiaries of any assets, business or Person permitted
or not prohibited to be acquired by the Loan Documents, in each case whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing (any such acquisition, a “Limited Condition Acquisition”), at
the option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), the date
of determination of whether any such action is permitted hereunder shall be
deemed to be the date on which the definitive agreements for such Limited
Condition Acquisition are entered into (the “LCA Test Date”), and if, after
giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith as if they had occurred
at the beginning of the most recent test period ending prior to the LCA Test
Date, the Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio, “basket”, representation or warranty, then such
ratio, “basket”, representation or warranty shall be deemed to have been
complied with for the purposes of determining whether such acquisition is
permitted. For the avoidance of doubt, if the Borrower has made an LCA Election
and any of the ratios or “baskets” for which compliance was determined or tested
as of the LCA Test Date are subsequently exceeded as a result of fluctuations in
any such ratio or “basket” (including due to fluctuations of the target of any
Limited Condition Acquisition) at or prior to the consummation of the relevant
transaction or action, such “baskets” or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or “basket” on or following the relevant LCA
Test Date and prior to the earlier of (i) the date on which such Limited
Condition Acquisition is consummated or (ii) the date on which the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
“basket” shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) had been
consummated.


1.09 Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01 The Loans.


(a)  The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Borrower on the
Amendment and Restatement Effective Date in an amount in Dollars not to exceed
such Term A Lender’s Term A Commitment. Amounts borrowed under this Section
2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein. For the
avoidance of doubt, the loans made to the Borrower on the Amendment and
Restatement Effective Date pursuant to Section 2(a)(i) of the Amendment and
Restatement Agreement shall constitute Term A Loans hereunder.


(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the aggregate






[Valvoline - Credit Agreement]
45

--------------------------------------------------------------------------------



















Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment. Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein. For the avoidance of doubt, the loans made available
to the Borrower on or after the Amendment and Restatement Effective Date
pursuant to Section 2(a)(ii) of the Amendment and Restatement Agreement shall
constitute Revolving Credit Loans hereunder.


 2.02 Borrowings, Conversions and Continuations of Loans.


(a) Each Term A Borrowing, each Revolving Credit Borrowing, each conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
1:00 p.m. three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) 1:00 p.m. on the requested
date of any Borrowing of Base Rate Loans; provided that, solely with respect to
the Borrowings of Eurodollar Rate Loans to be made on the Amendment and
Restatement Effective Date, the Borrower may deliver its irrevocable notice to
the Administrative Agent by no later than 1:00 p.m. two Business Days prior to
the Amendment and Restatement Effective Date. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided that, in each case, a Borrowing consisting of Eurodollar Rate
Loans that results from a continuation of an outstanding Borrowing consisting of
Eurodollar Rate Loans may be in an aggregate principal amount that is equal to
such outstanding Borrowing; provided, further, that in each case, a Eurodollar
Rate Loan may be in an aggregate amount that is equal to the entire unused
balance of the applicable Commitment. Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $300,000 or a whole multiple of $100,000 in excess thereof; provided
that, in each case, a Base Rate Loan may be in an aggregate amount that is equal
to the entire unused balance of the applicable Commitment. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term A Borrowing, a Revolving Credit Borrowing, a conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Term A Loans or Revolving
Credit Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term A Loans or
Revolving Credit Loans shall be made as Base Rate Loans or, in the case of an
outstanding Eurodollar Rate Loan, shall be continued as a Eurodollar Rate Loan
with an Interest Period of the same duration as the expiring Interest Period. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.






[Valvoline - Credit Agreement]
46

--------------------------------------------------------------------------------



















(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term A Loans or
Revolving Credit Loans, as the case may be, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Term A Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available in immediately available funds at the Administrative Agent’s
Office not later than 3:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice; provided that in the case of a Term A Borrowing or a
Revolving Credit Borrowing on the Amendment and Restatement Effective Date, each
Appropriate Lender shall make the amount of its Loan available in immediately
available funds at the Administrative Agent’s Office not later than one hour
after the Administrative Agent provides notice of the satisfaction of the
conditions to the initial funding on the Amendment and Restatement Effective
Date. Upon satisfaction (or waiver in accordance with Section 10.01) of the
applicable conditions set forth in Section 4.03 (and, if such Borrowing is a
Credit Extension contemplated to occur on the Amendment and Restatement
Effective Date pursuant to the Amendment and Restatement Agreement, the
conditions set forth in the Amendment and Restatement Agreement), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Scotiabank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.


(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. If an Event of Default has occurred and is continuing, no Loans of any
Class may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of a Majority in Interest of the Lenders of such Class.


(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Scotiabank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than six Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the other
and all continuations of Revolving Credit Loans as the same Type, there shall
not be more than six Interest Periods in effect in respect of the Revolving
Credit Facility. After giving effect to all Borrowings in respect of any
Incremental Revolving Credit Facility and any Incremental Term Loan Facility,
there shall not be more than six (6) additional Interest Periods in effect in
respect of such Facility. After giving effect to all Borrowings in respect of
any Facility comprised of Refinancing Loans, there shall not be more than six
(6) additional Interest Periods in effect in respect of such Facility.


 2.03 Letters of Credit.


(a) The Letter of Credit Commitment.










[Valvoline - Credit Agreement]
47

--------------------------------------------------------------------------------



















(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Amendment and Restatement Effective Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower or its Subsidiaries (other than a Special Purpose Finance Subsidiary),
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans, shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s and its Subsidiaries’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower and its Subsidiaries may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. After the
Funding Date, all Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Funding Date shall be subject to and
governed by the terms and conditions hereof.


(ii) No L/C Issuer shall issue any Letter of Credit if:


(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless a Majority in Interest of the Revolving Credit Lenders have
approved such expiry date; or


(B)   the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.


(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:


(A)   any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
such L/C Issuer in good faith deems material to it;








[Valvoline - Credit Agreement]
48

--------------------------------------------------------------------------------



















(B)   the issuance of such Letter of Credit would violate in any material
respect one or more policies of such L/C Issuer applicable to letters of credit
generally and customary for issuers of letters of credit;


(C)  except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;


(D)  such Letter of Credit is to be denominated in a currency other than
Dollars;


(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or


(F) (x) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or (y) any Revolving Credit Lender is at such time a Defaulting Lender
hereunder, in each case unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate such L/C
Issuer’s actual or reasonably determined potential Fronting Exposure (after
giving effect to Sections 2.15(a)(iv) and 2.15(a)(v)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or reasonably determined potential Fronting Exposure.


(iv)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(v) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.


(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any








[Valvoline - Credit Agreement]
49

--------------------------------------------------------------------------------



















drawing thereunder; and (G) such other matters as the applicable L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the applicable L/C Issuer may reasonably request.


(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied (or
waived in accordance with Section 10.01), then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.


(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time, to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied (or waived in
accordance with Section 10.01), and in each such case directing such L/C Issuer
not to permit such extension.


(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(v) For so long as any Letter of Credit issued by an L/C Issuer other than
Scotiabank is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of






[Valvoline - Credit Agreement]
50

--------------------------------------------------------------------------------



















Credit, a report in the form of Exhibit J hereto, appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.


(c) Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount in Dollars equal to the amount of
such drawing; provided that, if notice of such drawing is not provided to the
Borrower prior to 9:00 a.m. on the Honor Date, then the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing on the next succeeding Business Day and such extension of
time shall be reflected in computing fees in respect of the applicable Letter of
Credit. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount in Dollars of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date (or the next succeeding Business Day, as the case may be) in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiple amounts specified in Section 2.02 for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the satisfaction (or waiver in accordance with Section
10.01) of the conditions set forth in Section 4.03 (other than the delivery of a
Committed Loan Notice). Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.


(ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the applicable L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan under the Revolving Credit Facility to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to such L/C Issuer.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied (and have not been waived in accordance with
Section 10.01) or for any other reason, the Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender shall make the payment
set forth in Section 2.03(c)(ii) regardless of the satisfaction (or waiver in
accordance with Section 10.01) of the conditions set forth in Section 4.03 and
such Revolving Credit Lender’s payment to the Administrative Agent for the
account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any






[Valvoline - Credit Agreement]
51

--------------------------------------------------------------------------------



















Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Credit Percentage of such amount shall be solely for the account of such L/C
Issuer.


(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse such L/C Issuer for the amount of
any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s committed Loan
included in the relevant committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of such L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.


(d) Repayment of Participations.


(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in Dollars in
the same funds as those received by the Administrative Agent.


(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:




[Valvoline - Credit Agreement]
52

--------------------------------------------------------------------------------



















(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)  any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries;


provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower or any Subsidiary to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are waived by the Borrower
or such Subsidiary to the extent permitted by applicable Law) suffered by the
Borrower or such Subsidiary that are caused by such L/C Issuer’s gross
negligence or willful misconduct.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.


(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or a Majority in Interest
of the Revolving Credit Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the






[Valvoline - Credit Agreement]
53

--------------------------------------------------------------------------------



















Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


(g) Cash Collateral. Upon the request of any L/C Issuer, (i) if the applicable
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) if, after the
issuance of any Letter of Credit, any Revolving Credit Lender becomes a
Defaulting Lender or (iii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, then the Borrower shall, in
each case, as promptly as practicable (and in any event within two Business
Days) Cash Collateralize, as applicable, in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender), (A) the then Outstanding Amount
of all L/C Obligations or (B) in the case of clause (ii) above, the Applicable
Revolving Credit Percentage of such Defaulting Lender of the then Outstanding
Amount of all L/C Obligations, or, in the case of clause (iii), provide a
back-to-back letter of credit in a face amount at least equal to the then
undrawn amount of such L/C Obligation from an issuer and in form and substance
reasonably satisfactory to the applicable L/C Issuer. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
The Borrower hereby grants to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the Revolving Credit Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at the Administrative Agent or the applicable L/C Issuer. If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or the applicable L/C Issuer or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent or the applicable L/C Issuer, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the applicable L/C
Issuer. To the extent that, at any time, the amount of Cash Collateral exceeds
the aggregate Outstanding Amount of all L/C Obligations at such time and so long
as no Event of Default has occurred and is continuing, the excess shall be
promptly refunded to the Borrower.


(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.






[Valvoline - Credit Agreement]
54

--------------------------------------------------------------------------------



















(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.15(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Accrued and unpaid Letter of Credit Fees in respect of any
Letter of Credit shall be (i) due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, and on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Majority in Interest of the Revolving Credit Lenders, while any Event of
Default pursuant to Section 8.01(a) exists, all overdue Letter of Credit Fees
shall accrue at the Default Rate.


(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the respective L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer,
at a rate separately agreed to between the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee in respect of any Letter of
Credit shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to such L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


 2.04  Swing Line Loans.


(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees it may, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in








[Valvoline - Credit Agreement]
55

--------------------------------------------------------------------------------



















this Section 2.04, in its sole discretion make loans in Dollars (each such loan,
a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that the Swing Line Lender
shall be under no obligation to make Swing Line Loans at any time if any Lender
is at such time a Defaulting Lender hereunder (unless that Defaulting Lender’s
participation in the Swing Line Loan would be reallocated, in full, to
non-Defaulting Lenders in accordance with Section 2.15(a)(iv)); provided,
further, however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender at such time, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
principal amount of such Swing Line Loan.


(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date or such later time on the requested borrowing date as
may be approved by the Swing Line Lender in its sole discretion, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first and the second provisos to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied (or waived in accordance with Section 10.01),
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.


(c) Refinancing of Swing Line Loans. (1) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be






[Valvoline - Credit Agreement]
56

--------------------------------------------------------------------------------



















deemed to be a Committed Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiple
amounts specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
satisfaction (or waiver in accordance with Section 10.01) of the conditions set
forth in Section 4.03. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.


(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender shall make the payment set forth in Section
2.04(c)(i) regardless of the satisfaction (or waiver in accordance with Section
10.01) of the conditions set forth in Section 4.03 and such Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.


(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d) Repayment of Participations.


(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such








[Valvoline - Credit Agreement]
57

--------------------------------------------------------------------------------



















Swing Line Loan, the Swing Line Lender will distribute to such Revolving Credit
Lender its Applicable Revolving Credit Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)   If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)   Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.


(f)  Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


 2.05  Prepayments.


(a) Optional.


(i)  The Borrower may, in its sole discretion, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term A Loans and
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $300,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment with respect to each Class of Loans to be prepaid and
the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that a notice of optional prepayment may state that
such notice is conditional upon the effectiveness of any facility or instrument
refinancing all or a portion of the outstanding Term A Loans or Revolving Credit
Loans and Revolving Credit Commitments or upon the consummation of a
transaction, in which case such notice of prepayment may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied. Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.


(ii) Each prepayment of the outstanding Term A Loans pursuant to Section
2.05(a)(i) shall be applied to the then remaining principal repayment
installments of the Term A Facility as the Borrower




[Valvoline - Credit Agreement]
58

--------------------------------------------------------------------------------



















directs, and each prepayment of Term A Loans and Revolving Credit Loans shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.


(iii)  The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of any facility or instrument refinancing all
or a portion of the outstanding Swing Line Loans or upon the consummation of a
transaction, in which case such notice of prepayment may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied.


(b) Mandatory.


(i) If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(a), (b), (c),
(d), (e), (f), (h), (i), (j), (k) or (l)) or any Casualty Event occurs, which
results in the realization by such Person of Net Cash Proceeds, the Borrower
shall prepay an aggregate principal amount of Term A Loans equal to 100% of such
Net Cash Proceeds (or, if the Borrower or any of its Subsidiaries has incurred
Indebtedness that is permitted under Section 7.02 that is secured, on an equal
and ratable basis with the Term A Loans, by a Lien on the Collateral permitted
under Section 7.01, and such Indebtedness is required to be prepaid or redeemed
with the net proceeds of any such Disposition or Casualty Event, then such
lesser percentage of such Net Cash Proceeds such that such Indebtedness receives
no greater than a ratable percentage of such Net Cash Proceeds based on the
aggregate principal amount of Term A Loans and such Indebtedness then
outstanding) promptly, but in any event within five Business Days, after actual
receipt thereof by such Person (such prepayments to be applied as set forth in
clause (iii) and subject to clauses (iv) and (v) below); provided, however, that
with respect to any such Net Cash Proceeds actually received by or paid to or
for the account of the Borrower or any of its Subsidiaries, at the election of
the Borrower, and so long as no Default shall have occurred and be continuing,
the Borrower or such Subsidiary (x) may reinvest all or any portion of such Net
Cash Proceeds in assets that are used or useful in the business of the Borrower
and its Subsidiaries so long as within 12 months after the actual receipt of
such Net Cash Proceeds such reinvestment shall have been completed or (y) may
enter into a binding commitment to reinvest all or any portion of such Net Cash
Proceeds in such assets so long as such binding commitment is entered into
within 12 months after the actual receipt of such Net Cash Proceeds and within
18 months after the actual receipt of such Net Cash Proceeds such reinvestment
shall have been completed, and, subject to the next succeeding proviso, no
prepayment under this Section 2.05(b)(i) shall be required with respect to that
portion of such Net Cash Proceeds that the Borrower elects to reinvest in
accordance with the immediately preceding clause (x) or (y); and provided,
further, however, that any Net Cash Proceeds not so applied in accordance with
clause (x) or (y) of the immediately preceding proviso shall be promptly, but in
any event within five Business Days after the end of the applicable reinvestment
period, applied to the prepayment of the Term A Loans as set forth in this
Section 2.05(b)(i).


(ii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (x) not expressly permitted to be incurred or issued
pursuant to Section 7.02 or (y) that constitutes Refinancing Commitments,
Refinancing Loans or Refinancing Equivalent Debt, the Borrower






[Valvoline - Credit Agreement]
59

--------------------------------------------------------------------------------



















shall prepay an aggregate principal amount of Term A Loans equal to 100% of all
Net Cash Proceeds received therefrom promptly, but in any event within five
Business Days, after actual receipt thereof by the Borrower or such Subsidiary
(such prepayments to be applied as set forth in clause (iii) below and subject
to clause (iv) below).


(iii) Each prepayment of Term A Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied ratably to the Term A Loans then
outstanding and to the principal repayment installments thereof as directed by
the Borrower.


(iv) Notwithstanding any of the other provisions of clause (i) or (ii) of this
Section 2.05(b), so long as no Default under Section 8.01(a) or Section 8.01(f),
or any Event of Default, shall have occurred and be continuing, if, on any date
on which a prepayment would otherwise be required to be made pursuant to clause
(i) or (ii) of this Section 2.05(b), the aggregate amount of Net Cash Proceeds
required by such clause to be applied to prepay Term A Loans on such date is
less than or equal to $1,000,000, the Borrower may defer such prepayment until
the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i) or (ii) of this Section 2.05(b) to
be applied to prepay Term A Loans exceeds $1,000,000, in which case the
prepayment amount shall be such excess over $1,000,000. During such deferral
period the Borrower may apply all or any part of such aggregate amount to prepay
Revolving Credit Loans and may, subject to the fulfillment (or waiver in
accordance with Section 10.01) of the applicable conditions set forth in Article
IV, reborrow such amounts (which amounts, to the extent originally constituting
Net Cash Proceeds, shall be deemed to retain their original character as Net
Cash Proceeds when so reborrowed) for application as required by this Section
2.05(b). Upon the occurrence of a Default under Section 8.01(a) or Section
8.01(f), or an Event of Default, during any such deferral period, the Borrower
shall immediately prepay the Term A Loans in the amount of all Net Cash Proceeds
received by the Borrower and other amounts, as applicable, that are required to
be applied to prepay Term A Loans under this Section 2.05(b) (without giving
effect to the first and second sentences of this clause (iv)) but which have not
previously been so applied.


(v) Notwithstanding any other provisions of this Section 2.05(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(i) (a
“Foreign Disposition”) or the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”) are prohibited or delayed by
applicable local Law from being repatriated to the United States, the portion of
such Net Cash Proceeds so affected will not be required to be applied to prepay
Term A Loans at the time provided in this Section 2.05(b) but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local Law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local Law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds is
permitted under the applicable local Law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Cash Proceeds will be
promptly (and in event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the prepayment of the Term A Loans pursuant to this Section
2.05(b) to the extent otherwise provided herein and (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition or any Foreign Casualty Event would
have a material adverse tax consequence with respect to such Net Cash Proceeds,
the Net Cash Proceeds so affected may be retained by the applicable Foreign
Subsidiary.


(vi) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, L/C Borrowings and Swing Line Loans
and/or Cash Collateralize such L/C Obligations (other than the L/C Borrowings)
in an aggregate amount equal to such excess.






[Valvoline - Credit Agreement]
60

--------------------------------------------------------------------------------



















 (vii) Prepayments of the Revolving Credit Facility made pursuant to clause (vi)
of this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings
and Swing Line Loans, second, shall be applied ratably to the outstanding
Revolving Credit Loans, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower) to reimburse
the applicable L/C Issuer or the Revolving Credit Lenders, as applicable.


 2.06 Termination or Reduction of Commitments.


(a) Optional. The Borrower may, without premium or penalty (subject to Section
3.05, if applicable), in its sole discretion, upon notice to the Administrative
Agent, terminate the Term A Facility, the Revolving Credit Facility, the Letter
of Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Term A Facility, the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $4,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit. A notice of termination or reduction of
the Term A Facility, the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of any facility or instrument
refinancing all or a portion of the outstanding Term A Commitments, Term A Loans
or Revolving Credit Commitments or upon the consummation of a transaction, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.


(b)  Mandatory.


(i) Unless previously terminated in accordance with the terms hereof, the
aggregate Term A Commitments shall be automatically and permanently reduced to
zero at the close of business on the Amendment and Restatement Effective Date.


(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.


(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Term A Facility, the Letter of Credit Sublimit, the Swing Line Sublimit or the
Revolving Credit Facility under this Section 2.06. Upon any such reduction, the
Term A Facility or the Revolving Credit Facility, the Term A Commitment or the
Revolving Credit Commitment, as the case may be, of each Lender, shall be
reduced by such Lender’s Applicable Percentage in respect of the applicable
Facility of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.


 2.07 Repayment of Loans.








[Valvoline - Credit Agreement]
61

--------------------------------------------------------------------------------



















(a) Term A Loans. The Borrower shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans outstanding on the last day of each fiscal
quarter ending after the Amendment and Restatement Effective Date (i.e.,
commencing with the fiscal quarter ending June 30, 2019) in the respective
amounts set forth below opposite such fiscal quarter (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05(a)(ii) and Section 2.05(b)(iii)):


Fiscal Quarter Ending After the Amendment and Restatement Effective Date
Amount
1st fiscal quarter$0.00 2nd fiscal quarter$0.00 3rd fiscal quarter$0.00 4th
fiscal quarter$0.00 5th fiscal quarter$7,187,500.00 6th fiscal
quarter$7,187,500.00 7th fiscal quarter$7,187,500.00 8th fiscal
quarter$7,187,500.00 9th fiscal quarter$14,375,000.00 10th fiscal
quarter$14,375,000.00 11th fiscal quarter$14,375,000.00 12th fiscal
quarter$14,375,000.00 13th fiscal quarter$14,375,000.00 14th fiscal
quarter$14,375,000.00 15th fiscal quarter$14,375,000.00 16th fiscal
quarter$14,375,000.00 17th fiscal quarter$14,375,000.00 18th fiscal
quarter$14,375,000.00 19th fiscal quarter$14,375,000.00 20th fiscal
quarter$14,375,000.00 Term A Facility Maturity Date$373,750,000.00 



provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.


(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.


(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.


 2.08 Interest.


(a)  Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof




[Valvoline - Credit Agreement]
62

--------------------------------------------------------------------------------



















from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for such Facility; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.


(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
past due amount shall thereafter bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.


(ii)   If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such past due amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(d) The Borrower shall pay interest on each Loan in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


 2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):


 (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met (or waived in accordance with
Section 10.01), and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Amendment and Restatement Effective Date, and
on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect. For purposes of this
Section 2.09(a), the Outstanding Amount of Swing Line Loans shall be deemed to
be $0.00 at all times.


 (b) [Reserved].


 (c) Other Fees.


 (i) The Borrower shall pay to the Administrative Agent and each Arranger for
their own respective accounts, fees as separately agreed among the Borrower and
the Administrative Agent or such Arranger, as the case may be. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.






[Valvoline - Credit Agreement]
63

--------------------------------------------------------------------------------



















 (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


 2.11 Evidence of Debt.


(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.


(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


 2.12 Payments Generally; Administrative Agent’s Clawback. 


(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other






[Valvoline - Credit Agreement]
64

--------------------------------------------------------------------------------



















than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.


(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.


(ii)  Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)  Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.








[Valvoline - Credit Agreement]
65

--------------------------------------------------------------------------------



















(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term A Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).


(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.


 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
hereunder or under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of such Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations in respect of such Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations in respect of any of such Facility owing (but not
due and payable) to such Lender hereunder or under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of such
Facility owing (but not due and payable) to all Lenders hereunder and under the
other Loan Documents at such time) of payment on account of the Obligations in
respect of such Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders in respect of such Facility ratably in accordance with the aggregate
amount of Obligations in respect of such Facility then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be;
provided that:


(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(b)  the provisions of this Section 2.13 shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any






[Valvoline - Credit Agreement]
66

--------------------------------------------------------------------------------



















assignee or participant, other than to the Borrower or any Subsidiary thereof in
a transaction that is not consummated in accordance with Section 10.06(h) (as to
which the provisions of this Section shall apply) or (C) Cash Collateral or
other security given by the Borrower or any Lender to the L/C Issuer pursuant to
this Agreement.


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


 2.14 Incremental Facilities.


(a)  Request for Incremental Facilities. Upon notice to the Administrative
Agent, the Borrower may at any time and from time to time after the Funding Date
request (x) an increase in the Revolving Credit Facility (each a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
facilities (each an “Incremental Revolving Credit Facility”; and, collectively
with any Revolving Commitment Increases, the “Incremental Revolving Credit
Commitments”); provided that any such request for an increase shall be in a
minimum amount of $5,000,000, and/or (y) an increase in the Term A Facility
(each, an “Term A Loan Increase”) or the establishment of one or more new term
loan credit facilities (each, an “Incremental Term Loan Facility”; and,
collectively with any Term A Loan Increases, the “Incremental Term Commitments”
and any Incremental Term Commitments, collectively with any Incremental
Revolving Credit Commitments, the “Incremental Commitments”); provided that any
such request for an increase shall be in a minimum amount of $5,000,000. There
may be no more than eight different Classes in the aggregate of all Loans and
Commitments under this Agreement without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed).


(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new tranches of term loans or new revolving credit
commitments, as applicable, made on an Incremental Facility Closing Date (other
than, for the avoidance of doubt, a Loan Increase) shall be designated a
separate Class of Loans and Commitments for all purposes of this Agreement. On
any Incremental Facility Closing Date on which any Incremental Term Commitments
of any Class are effected (including through any Term A Loan Increase), subject
to the satisfaction (or waiver in accordance with Section 10.01) of the terms
and conditions in this Section 2.14, (i) each Incremental Term Lender of such
Class shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Class and (ii) each
Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto. On any Incremental Facility
Closing Date on which any Incremental Revolving Credit Commitments of any Class
are effected (including through any Revolving Commitment Increase), subject to
the satisfaction (or waiver in accordance with Section 10.01) of the terms and
conditions in this Section 2.14, (i) each Incremental Revolving Credit Lender of
such Class shall make its Commitment available to the Borrower (when borrowed,
an “Incremental Revolving Loan” and collectively with any Incremental Term Loan,
an “Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Loans of
such Class made pursuant thereto. Notwithstanding the foregoing, Incremental
Term Loans may have identical terms to any of the then existing Terms A Loans
and be treated as the same Class as any of such Term A Loans.


(c) Incremental Lenders. Incremental Term Loans and Incremental Revolving Loans
may be made, and Incremental Term Commitments and Incremental Revolving Credit
Commitments may be




[Valvoline - Credit Agreement]
67

--------------------------------------------------------------------------------



















provided, by (x) existing Lenders; provided that any existing Lender approached
to provide all or a portion of the Incremental Commitments may elect or decline,
in its sole discretion, to provide such Incremental Commitments; provided
further that the Borrower will have no obligation to approach any existing
Lenders to provide any Incremental Commitments or (y) Additional Lenders (each
such existing Lender or Additional Lender providing such Loan or Commitment, an
“Incremental Term Lender” or “Incremental Revolving Credit Lender”, as
applicable, and, collectively, the “Incremental Lenders”).


(d) Incremental Amendment. Incremental Commitments shall become Commitments (or
in the case of an Incremental Revolving Credit Commitment to be provided by an
existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed and delivered by the Borrower, each Incremental Lender
providing such Incremental Commitments and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Loan Party or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14. In
connection with any Incremental Amendment, the Borrower shall, if reasonably
requested by the Administrative Agent, delivery customary reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Incremental Loans are provided with the benefit of the applicable Loan
Documents.


(e)  Conditions to Effectiveness of Incremental Amendment. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction (or waiver in
accordance with Section 10.01) on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:


(i) the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Incremental Facility Closing Date signed by a
Responsible Officer (A) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such Incremental Amendment, and (B)
certifying that, before and after giving effect to such Incremental Amendment,
(I) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Incremental Facility Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or in all respects, as
the case may be) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and
except in the case of Incremental Term Loans or Incremental Revolving Credit
Commitments to finance a Limited Condition Acquisition which shall, if agreed to
by the relevant Incremental Lenders, only be subject to customary specified
representations and warranties with respect to the Borrower and its Subsidiaries
(excluding, for the avoidance of doubt, the acquired company and its
Subsidiaries) and customary specified acquisition agreement representations and
warranties with respect to the acquired company and its Subsidiaries;


(ii) no Event of Default (or, in the case of Incremental Term Loans or
Incremental Revolving Credit Commitments to finance a Limited Condition
Acquisition, no Event of Default under Sections 8.01(a), (f) or (g)(i)) has
occurred and is continuing on and as of the Incremental Facility Closing Date
and immediately after giving effect to such Incremental Term Loans or
Incremental Revolving Credit Commitments and the use of proceeds thereof;




[Valvoline - Credit Agreement]
68

--------------------------------------------------------------------------------



















(iii) the aggregate principal amount of the Incremental Term Loans and the
Incremental Revolving Credit Commitments shall not, together with the aggregate
principal amount of Incremental Equivalent Debt, exceed the sum of (A)
$300,000,000 plus (B) additional amounts so long as the Consolidated First Lien
Net Leverage Ratio (to include, solely for the purposes of determining
availability under this clause (B), all such Incremental Term Loans, Incremental
Revolving Credit Commitments and Incremental Equivalent Debt, whether or not
such Incremental Term Loans, Incremental Revolving Credit Commitments or
Incremental Equivalent Debt are unsecured or secured by Liens junior to the Lien
securing the Obligations), on a Pro Forma Basis after giving effect to such
Incremental Term Loans and Incremental Revolving Credit Commitments (in each
case, other than any amounts incurred simultaneously under clause (A)) and the
use of proceeds thereof, for the most recently ended Measurement Period for
which financial statements are internally available does not exceed 2.00:1.00,
in each case (x) with respect to any Incremental Revolving Credit Commitments,
assuming a full borrowing of the Incremental Revolving Loans thereunder and (y)
without netting the cash proceeds of any such Incremental Loans or Incremental
Equivalent Debt (the aggregate principal amount available under clauses (A) and
(B), the “Available Incremental Amount”); and


(iv) in the event a Mortgaged Property exists that is a Flood Hazard Property,
the Flood Insurance Requirements shall be satisfied (or re-satisfied, as
applicable) with respect to such Mortgaged Property.


(f) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Credit Commitments, as the case may be, of any Class,
including any Loan Increase, shall be as agreed between the Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, and
except as otherwise set forth herein, to the extent not identical to the Term A
Loans or Revolving Credit Commitments, as applicable, existing on the
Incremental Facility Closing Date, shall be reasonably satisfactory to
Administrative Agent, the Borrower and the Incremental Lenders providing such
Incremental Commitments; provided that in the case of a Term A Loan Increase or
a Revolving Commitment Increase, the terms, provisions and documentation of such
Term A Loan Increase or a Revolving Commitment Increase shall be identical
(other than with respect to upfront fees, OID or similar fees, it being
understood that, if required to consummate such Loan Increase transaction, the
interest rate margins and rate floors may be increased and additional upfront or
similar fees may be payable to the lenders providing such Loan Increase) to the
terms, provisions and documentation of the applicable Term A Loans or Revolving
Credit Commitments being increased, in each case, as existing on the applicable
Incremental Facility Closing Date. In any event:


(i) the Incremental Term Loans under any Incremental Term Loan Facility:


(A) shall rank equal or junior in right of payment of and of security with the
Term A Loans and Revolving Credit Loans or may be unsecured; provided that all
Incremental Term Loans that are secured by Liens that rank junior in right of
payment and of security with the Term A Loans and Revolving Credit Loans shall
be subject to an intercreditor agreement on terms reasonably acceptable to the
Administrative Agent and the Borrower;


(B) shall not mature earlier than the Maturity Date with respect to the then
existing Term Loan A Facility;












[Valvoline - Credit Agreement]
69

--------------------------------------------------------------------------------



















(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the then existing Term A Loans on
the date of incurrence of such Incremental Term Loans;


(D) subject to clauses (f)(i)(B) and f(i)(C) above and clause (f)(iii) below,
shall have an Applicable Rate and amortization determined by the Borrower and
the applicable Incremental Term Lenders;


(E) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis) in any mandatory prepayments of then existing
Term A Loans under Section 2.05, as specified in the applicable Incremental
Amendment;


(F) shall not be secured by any assets not constituting Collateral and shall not
be Guaranteed by any Person other than the Guarantors; and


(G)  in the case of “term loan B” Incremental Term Loans, may provide for
customary prepayments or offers to prepay based on excess cash flow;


(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Loans under any Incremental Revolving Credit Facility:


(A)  shall rank equal in right of payment and of security with the Revolving
Credit Loans and the Term A Loans;


(B) shall not mature earlier than the Maturity Date with respect to the then
existing Revolving Credit Facility;


(C)  shall provide that assignments and participations of Incremental Revolving
Credit Commitments and Incremental Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans existing on the Incremental Facility
Closing Date;


(D) shall provide than any Incremental Revolving Credit Commitments may
constitute a separate Class or Classes, as the case may be, of Commitments from
the Classes constituting the applicable revolving credit commitments under this
Agreement prior to the Incremental Facility Closing Date; provided at no time
shall there be revolving credit commitments hereunder (including Incremental
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than three different maturity dates unless otherwise agreed to
be by the Administrative Agent;


(E) shall have an Applicable Rate determined by the Borrower and the applicable
Incremental Revolving Credit Lenders; and


(F) shall not be secured by any assets not constituting Collateral and shall not
be Guaranteed by any Person other than a Guarantor;


(iii) with respect to any Loans made under Incremental Term Commitments within
twelve (12) months after the Funding Date, the All-In Yield applicable to such
Incremental Term Loans shall not be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to the Term A Loans plus 50 basis points per annum
unless the interest rate (together with, as provided in the proviso








[Valvoline - Credit Agreement]
70

--------------------------------------------------------------------------------



















below, the Eurodollar or Base Rate floor) with respect to the Term A Loans is
increased so as to cause the then applicable All-In Yield under this Agreement
on the Term A Loans to equal the All-In Yield then applicable to such
Incremental Term Loans minus 50 basis points; provided that any increase in
All-In Yield on the Term A Loans due to the application of a Eurodollar or Base
Rate floor on any Incremental Term Loan shall be effected solely through an
increase in (or implementation of, as applicable) the Eurodollar or Base Rate
floor applicable to such Loans; and


(iv) any upfront fees, arrangement fees or other similar fees for any
Incremental Commitments shall be as agreed between the Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, subject
to the immediately preceding clause (iii).


(g) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.


 2.15 Defaulting Lenders.


(a)   Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)  Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent under this Agreement for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by such Defaulting Lender), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any L/C Issuer or the Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of such Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy obligations of
such Defaulting Lender to fund Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.03(g); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of






[Valvoline - Credit Agreement]
71

--------------------------------------------------------------------------------



















which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.03 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. Promptly (x) upon a Lender ceasing to be a Defaulting Lender in
accordance with Section 2.15(b) or (y) following termination of this Agreement
(including the termination of all Letters of Credit issued hereunder) and the
payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all remaining amounts, if any, held in a deposit account pursuant to
this Section 2.15(a) shall be returned to such Lender or Defaulting Lender, as
applicable.


(iii) Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03.


(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage (calculated
without regard to such Defaulting Lender’s Commitments) of the Outstanding
Amount of all L/C Obligations and Swing Line Loans to exceed such Lender’s
Revolving Credit Commitment; provided that each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists. Subject to Section 10.19, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from such Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.


(v) Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure with respect to such Defaulting
Lender; provided that such prepayment shall be applied to reduce such Defaulting
Lender’s participation in such Swing Line Loans and shall not reduce any
non-Defaulting Lender’s participation in such Swing Line Loans, and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with the procedures set forth in Section
2.03(g).










[Valvoline - Credit Agreement]
72

--------------------------------------------------------------------------------



















(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each L/C
Issuer and the Swing Line Lender agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages of the applicable Facility (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.


  2.16 Extended Loans and Commitments.


(a) The Borrower may at any time and from time to time request that all or any
portion of the Loans and Commitments of any Class (an “Existing Class”) be
converted to extend the final maturity date of such Loans and Commitments (any
such Loans which have been so converted, “Extended Maturity Loans” and any such
Commitments which have been so converted, “Extended Maturity Commitments”) and
to provide for other terms consistent with this Section 2.16; provided that
there may be no more than eight different Classes in the aggregate for all Loans
and Commitments under this Agreement without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed). In order to establish any Extended Maturity Loans and/or Extended
Maturity Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Class) (an “Extension Request”) setting forth the proposed
terms of the Extended Maturity Loans and/or Extended Maturity Commitments, as
applicable, to be established, which shall be substantially identical to the
Loans under the Existing Class from which such Extended Maturity Loans and/or
Extended Maturity Commitments, as applicable, are to be converted, except that:


(i) all or any of the scheduled amortization payments of principal of the
Extended Maturity Loans and/or Extended Maturity Commitments (including the
maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;


(ii) the Applicable Rate with respect to the Extended Maturity Loans and/or
Extended Maturity Commitments may be different than the Applicable Rate for the
Loans and/or Commitments of such Existing Class, in each case, to the extent
provided in the applicable Extension Amendment;


(iii) the Extension Amendment may provide for amendments to the covenants that
apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive in
the aggregate than the covenants applicable to the applicable Existing Class
under this Agreement after giving effect to the Extension Amendment except after
the Maturity Date with respect to such Existing Class; and












[Valvoline - Credit Agreement]
73

--------------------------------------------------------------------------------



















(iv) the Extension Amendment may provide that optional and mandatory prepayments
pursuant to Section 2.05 be directed to prepay, at the Borrower’s option, first,
the applicable Existing Class and, second, the Extended Maturity Loans.


Any Extended Maturity Loans and/or Extended Maturity Commitments converted
pursuant to any Extension Request shall be designated a Class of Extended
Maturity Loans and/or Extended Maturity Commitments for all purposes of this
Agreement; provided that any Extended Maturity Loans and/or Extended Maturity
Commitments converted from an Existing Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class.


(b) The Borrower shall provide the applicable Extension Request to all Lenders
of the Existing Class at least five Business Days prior to the date on which
such Lenders are requested to respond. No Lender shall have any obligation to
agree to have any of its Loans and/or Commitments of any Existing Class
converted into Extended Maturity Loans and/or Extended Maturity Commitments
pursuant to any Extension Request. Any Lender wishing to have all or any portion
of its Loans and/or Commitments under such Existing Class subject to such
Extension Request converted into Extended Maturity Loans and/or Extended
Maturity Commitments, as applicable (such Lender, an “Extending Lender”), shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Loans and/or
Commitments under the Existing Class which it has elected to request be
converted into Extended Maturity Loans and/or Extended Maturity Commitments
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent); provided that for any Extension Request, the Borrower may
establish a maximum amount for such Extended Maturity Loans and/or Extended
Maturity Commitments (an “Extension Maximum Amount”). In the event that the
aggregate amount of Loans and/or Commitments under the Existing Class subject to
Extension Elections exceeds the Extension Maximum Amount, then each Extending
Lender’s amount of consented Loans and/or Commitments subject to an Extension
Election shall be reduced on a pro rata basis such that the total amount of
Extended Maturity Loans and/or Extended Maturity Commitments shall equal the
Extension Maximum Amount.


(c) Extended Maturity Loans and/or Extended Maturity Commitments shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Lender, which shall be consistent with the provisions set forth in paragraph (a)
and (b) above (but which shall not require the consent of any other Lender other
than the Extending Lenders, and which shall, in the case of Extended Maturity
Commitments in respect of the Revolving Credit Facility, make appropriate
modifications to this Agreement (including to the definitions of “Availability
Period,” “Revolving Credit Commitment,” “Fronting Exposure” and “Applicable
Revolving Credit Percentage,” and to Sections 2.03 and 2.04) to provide for
issuance of Letters of Credit and the extension of Swing Line Loans based on
such Extended Maturity Commitments and make any additional modifications, if
necessary, to provide for terms applicable to Extended Maturity Commitments and
Extended Maturity Loans thereunder. Only Extending Lenders will have their Loans
and/or Commitments converted into Extended Maturity Loans and/or Extended
Maturity Commitments and, at the Borrower’s discretion, only Extending Lenders
will be entitled to any increase in pricing or fees in connection with the
Extension Amendment. Each Extension Amendment shall be binding on the Lenders,
the Loan Parties and the other parties hereto. In connection with any Extension
Amendment, the Loan Parties and the Administrative Agent shall enter into such
amendments to the Collateral Documents as may be reasonable requested by the
Administrative Agent (which shall not require any consent from any Lender) in
order to ensure that the Extended Maturity Loans and/or Extended Maturity
Commitments are provided with the benefit of the applicable Collateral Documents
on a pari passu basis with the other Obligations and shall deliver such other
customary documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Administrative Agent.








[Valvoline - Credit Agreement]
74

--------------------------------------------------------------------------------



















(d)  In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Maturity Loans and/or Extended
Maturity Commitments, in each case to a given Extending Lender, was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the applicable Extension Amendment,
then the Administrative Agent, the Borrower and such affected Extending Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”), which
Corrective Extension Amendment shall (i) provide for the conversion and
extension of Loans and/or Commitments, as the case may be, under the Existing
Class in such amount as is required to cause such Extending Lender to hold
Extended Maturity Loans and/or Extended Maturity Commitments, as the case may
be, of the applicable Class into which such other Loans and/or Commitments, as
the case may be, were initially converted, in the amount such Extending Lender
would have held had such administrative error not occurred and had such
Extending Lender received the minimum allocation of the applicable Loans and/or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Extending
Lender may agree (including conditions of the type required to be satisfied for
the effectiveness of an Extension Amendment described in Section 2.16(c)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the first sentence of Section 2.16(c).


(e) As a condition precedent to the effectiveness of any Extension Amendment, in
the event a Mortgaged Property exists that is a Flood Hazard Property, the Flood
Insurance Requirements shall be satisfied (or re-satisfied, as applicable) with
respect to such Mortgaged Property.


 2.17 Refinancing Amendments.


(a) Refinancing Commitments. The Borrower may, at any time or from time to time
after the Funding Date, by notice to the Administrative Agent (a “Refinancing
Loan Request”), request (A) (i) the establishment of one or more new Classes of
term loans under this Agreement (any such new Class, “New Refinancing Term
Commitments”) or (ii) increases to one or more existing Classes of term loans
under this Agreement (any such increase to an existing Class, collectively with
New Refinancing Term Commitments, “Refinancing Term Commitments”), or (B) (i)
the establishment of one or more new Classes of revolving credit commitments
under this Agreement (any such new Class, “New Refinancing Revolving Credit
Commitments”) or (ii) increases to one or more existing Classes of revolving
credit commitments (any such increase to an existing Class, collectively with
the New Refinancing Revolving Credit Commitments, “Refinancing Revolving Credit
Commitments”, and collectively with any Refinancing Term Commitments,
“Refinancing Commitments”), in each case, established in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part, as
selected by the Borrower, any one or more then existing Class or Classes of
Loans or Commitments (with respect to a particular Refinancing Commitment or
Refinancing Loan, such existing Loans or Commitments, “Refinanced Debt”),
whereupon the Administrative Agent shall promptly deliver a copy of each such
notice to each of the applicable Lenders; provided, however, at no time shall
there be revolving credit commitments under this Agreement (including
Refinancing Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different maturity dates unless
otherwise agreed to by the Administrative Agent in its reasonable discretion.
Each Refinancing Loan Request shall set forth the requested amount and proposed
terms of the relevant Refinancing Term Loans or Refinancing Revolving Credit
Commitments and identify the Refinanced Debt with respect thereto.


(b) Refinancing Loans. Any Refinancing Term Loans made pursuant to New
Refinancing Term Commitments or any New Refinancing Revolving Credit Commitments
made on a Refinancing Facility Closing Date shall be designated a separate Class
of Refinancing Term Loans or Refinancing






[Valvoline - Credit Agreement]
75

--------------------------------------------------------------------------------



















Revolving Credit Commitments, as applicable, for all purposes of this Agreement.
On any Refinancing Facility Closing Date on which any Refinancing Term
Commitments of any Class are effected, subject to the satisfaction (or waiver in
accordance with Section 10.01) of the terms and conditions in this Section 2.17,
(i) each Refinancing Term Lender of such Class shall make a term loan to the
Borrower (a “Refinancing Term Loan”) in an amount equal to its Refinancing Term
Commitment of such Class and (ii) each Refinancing Term Lender of such Class
shall become a Lender hereunder with respect to the Refinancing Term Commitment
of such Class and the Refinancing Term Loans of such Class made pursuant
thereto. On any Refinancing Facility Closing Date on which any Refinancing
Revolving Credit Commitments of any Class are effected, subject to the
satisfaction (or waiver in accordance with Section 10.01) of the terms and
conditions in this Section 2.17, (i) each Refinancing Revolving Credit Lender of
such Class shall make its Refinancing Revolving Credit Commitment available to
the Borrower (when borrowed, a “Refinancing Revolving Loan” and collectively
with any Refinancing Term Loan, a “Refinancing Loan”) and (ii) each Refinancing
Revolving Credit Lender of such Class shall become a Lender hereunder with
respect to the Refinancing Revolving Credit Commitment of such Class and the
Refinancing Revolving Loans of such Class made pursuant thereto.


(c) Refinancing Loan Request. Refinancing Term Loans and Refinancing Revolving
Loans may be made, and Refinancing Term Commitments and Refinancing Revolving
Credit Commitments may be provided, by any existing Lender (but no existing
Lender will have an obligation to make any Refinancing Commitment, nor will the
Borrower have any obligation to approach any existing Lender to provide any
Refinancing Commitment) or by any Additional Lender (each such existing Lender
or Additional Lender providing such Commitment or Loan, a “Refinancing Revolving
Credit Lender” or “Refinancing Term Lender,” as applicable, and, collectively,
“Refinancing Lenders”).


(d) Effectiveness of Refinancing Amendment. The effectiveness of any Refinancing
Amendment, and the Refinancing Commitments thereunder, shall be subject to the
satisfaction (or waiver in accordance with Section 10.01) on the date thereof (a
“Refinancing Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Refinancing Amendment:


(i) after giving effect to such Refinancing Commitments, the conditions of
Sections 4.03(a) and (b) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.03 shall be deemed to refer to the applicable Refinancing Facility
Closing Date),


(ii) each Refinancing Commitment shall be in an aggregate principal amount that
is not less than $5,000,000 (provided that such amount may be less than
$5,000,000 if such amount is equal to (x) the entire outstanding principal
amount of Refinanced Debt that is in the form of term loans or (y) the entire
outstanding principal amount of Refinanced Debt (or commitments) that is in the
form of revolving credit commitments), and


(iii)  the Refinancing Term Loans made pursuant to any increase in any existing
Class of term loans hereunder shall be added to (and form part of) each
Borrowing of outstanding term loans under the respective Class so incurred on a
pro rata basis (based on the principal amount of each Borrowing) so that each
Lender under such Class will participate proportionately in each then
outstanding Borrowing of term loans under such Class.


(e) Required Terms. The terms, provisions and documentation of the Refinancing
Term Loans and Refinancing Term Commitments or the Refinancing Revolving Loans
and Refinancing Revolving Credit Commitments, as the case may be, of any Class
shall be as agreed between the Borrower and the applicable Refinancing Lenders
providing such Refinancing Commitments, and except as otherwise set forth
herein, to the extent not identical to (or constituting a part of) any Class of
term






[Valvoline - Credit Agreement]
76

--------------------------------------------------------------------------------



















loans or revolving credit commitments, as applicable, each existing on the
applicable Refinancing Facility Closing Date, shall be consistent with clauses
(i) or (ii) below, as applicable, and otherwise shall be (taken as a whole) no
more favorable (as reasonably determined by the Borrower) to the Refinancing
Lenders than those applicable to such Class (taken as a whole) being refinanced
(except for (1) covenants or other provisions applicable only to periods after
the Latest Maturity Date (as of the applicable Refinancing Facility Closing
Date) and (2) pricing, fees, rate floors, optional prepayment or redemption
terms), unless the Lenders under the existing Facilities are given the benefit
of such terms and provisions. In any event:


(i) The Refinancing Term Loans:


(A)  as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt,


(B) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Refinanced Debt on the date
of incurrence of such Refinancing Loans,


(C) shall not be Guaranteed by any Person other than a Loan Party and shall not
be borrowed by any Person other than a Loan Party,


(D) shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus any accrued but unpaid interest and fees on such Refinanced
Debt plus existing commitments unutilized under such Refinanced Debt to the
extent permanently terminated at the time of incurrence of such new Refinancing
Term Loans plus the amount of any tender premium or penalty or premium required
to be paid under the terms of the instrument or documents governing such
Refinanced Debt and any defeasance costs and any reasonable fees and expenses
(including OID, upfront fees or similar fees) incurred in connection with the
issuance of such Refinancing Term Loans,


(E) (I) shall rank pari passu in right of payment with the Obligations under the
then existing Term A Loans and Revolving Credit Loans and (II) shall either be
(x) secured by the Collateral (and shall not be secured by any assets not
constituting Collateral) and shall rank pari passu or junior in right of
security with the Obligations or (y) unsecured; provided that if such
Indebtedness is secured, it shall be subject to an intercreditor agreement on
terms reasonably satisfactory to the Administrative Agent, and


(F) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis) in any mandatory prepayments of then existing
Term A Loans under Section 2.05, as specified in the applicable Refinancing
Amendment; and


(ii)  the Refinancing Revolving Credit Commitments and Refinancing Revolving
Loans:


(A)  (I) shall rank pari passu in right of payment with the Obligations and (II)
shall either be (x) secured by the Collateral (and shall not be secured by any
assets not constituting Collateral) and shall rank pari passu or junior in right
of security with the Obligations or (y) unsecured; provided that if such
Indebtedness is secured, it shall be subject to an intercreditor agreement on
terms reasonably satisfactory to the Administrative Agent,




[Valvoline - Credit Agreement]
77

--------------------------------------------------------------------------------



















(B) shall not have a final scheduled maturity date earlier than, or mandatory
scheduled commitment reductions prior to, the Maturity Date with respect to the
Refinanced Debt,


(C) shall provide that the borrowing and repayment (except for (1) payments of
interest and fees at different rates on Refinancing Revolving Credit Commitments
(and related outstandings), (2) repayments required upon the Maturity Date of
the Refinancing Revolving Credit Commitments and (3) repayments made in
connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis with all other then existing Revolving
Credit Commitments,


(D) all Swing Line Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Commitments in accordance with their percentage
of the Revolving Credit Commitments existing on the Refinancing Facility Closing
Date (without giving effect to changes thereto on an earlier Maturity Date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued),


(E) shall provide that the permanent repayment of Refinancing Revolving Loans
with respect to, and termination or reduction of, Refinancing Revolving Credit
Commitments after the associated Refinancing Facility Closing Date shall be made
on a pro rata basis, or on a less than (but not greater than pro rata basis) pro
rata basis, with all other revolving credit commitments under this Agreement,
except that the Borrower shall be permitted to permanently repay and terminate
Commitments in respect of any such Class of Refinancing Revolving Loans on a
greater than pro rata basis as compared to any other Class of revolving credit
loans under this Agreement with a later Maturity Date than such Class or in
connection with any refinancing thereof permitted by this Agreement,


(F)  shall provide that assignments and participations of Refinancing Revolving
Credit Commitments and Refinancing Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans existing on the Refinancing Facility
Closing Date,


(G)  shall not be Guaranteed by any Person other than a Loan Party and shall not
be borrowed by any Person other than a Loan Party, and


(H)  shall not have a greater principal amount of Commitments than the principal
amount of the utilized Commitments of the Refinanced Debt plus any accrued but
unpaid interest and fees on such Refinanced Debt plus existing commitments
unutilized under such Refinanced Debt to the extent permanently terminated at
the time of incurrence of such Refinancing Revolving Credit Commitments plus the
amount of any tender premium or penalty or premium required to be paid under the
terms of the instrument or documents governing such Refinanced Debt and any
defeasance costs and any reasonable fees and expenses (including OID, upfront
fees or similar fees) incurred in connection with the issuance of such
Refinancing Revolving Credit Commitments or Refinancing Revolving Loans.


(f) Refinancing Amendment. Refinancing Commitments shall become additional
Commitments under this Agreement pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed and delivered by the Borrower,






[Valvoline - Credit Agreement]
78

--------------------------------------------------------------------------------



















each Refinancing Lender providing such Commitments and the Administrative Agent.
Notwithstanding any other provision herein, in connection with any Refinancing
Amendment, modifications may be made to the terms of any existing Classes to the
extent providing a benefit to such existing Lenders of such existing Classes.
The Refinancing Amendment may, without the consent of any other Loan Party or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.17,
including, if applicable, amendments as deemed necessary by the Administrative
Agent in its reasonable judgment to effect any lien subordination and associated
rights of the applicable Lenders to the extent any Refinancing Loans are to rank
junior in right of security. The Borrower will use the proceeds, if any, of the
Refinancing Term Loans and Refinancing Revolving Credit Commitments in exchange
for, or to extend, renew, replace, repurchase, retire or refinance, and shall
permanently terminate applicable commitments under, substantially concurrently,
the applicable Refinanced Debt.


(g) Reallocation of Revolving Credit Exposure. Upon any Refinancing Facility
Closing Date on which Refinancing Revolving Credit Commitments are effected
through the establishment of a new Class of revolving credit commitments
pursuant to this Section 2.17, (a) if, on such date, there are any revolving
credit loans under any revolving credit facility then outstanding under this
Agreement, such revolving loans shall be prepaid from the proceeds of a new
Borrowing of the Refinancing Revolving Loans under such new Class of Refinancing
Revolving Credit Commitments in such amounts as shall be necessary in order
that, after giving effect to such Borrowing and all such related prepayments,
all revolving credit loans under all revolving credit facilities under this
Agreement will be held by all Lenders under the revolving credit facilities
(including Lenders providing such Refinancing Revolving Credit Commitments)
ratably in accordance with their revolving credit commitments under all
revolving credit facilities under this Agreement (after giving effect to the
establishment of such Refinancing Revolving Credit Commitments), (b) in the case
of a Revolving Credit Commitment, there shall be an automatic adjustment to the
participations hereunder in Letters of Credit and Swing Line Loans held by each
Lender under the revolving credit facilities so that each such Lender shares
ratably in such participations in accordance with their respective revolving
credit commitments hereunder (after giving effect to the establishment of such
Refinancing Revolving Credit Commitments), (c) each Refinancing Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (d) each Refinancing Revolving Credit Lender shall become a Lender with
respect to the Refinancing Revolving Credit Commitments and all matters relating
thereto. Upon any Refinancing Facility Closing Date on which Refinancing
Revolving Credit Commitments are effected through the increase to any existing
Class of revolving credit commitments pursuant to this Section 2.17, if, on the
date of such increase, there are any revolving credit loans outstanding, each of
the Lenders under such Class shall be deemed to assign to each of the
Refinancing Revolving Credit Lenders, and each of the Refinancing Revolving
Credit Lenders shall purchase from each of such Lenders, at par, such interests
in the Refinancing Revolving Loans outstanding on such Refinancing Facility
Closing Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such revolving credit loans under such Class
will be held by existing Lenders under such Class and the Refinancing Revolving
Credit Lenders ratably in accordance with their respective revolving credit
commitments under such Class after giving effect to the addition of such
Refinancing Revolving Credit Commitments to the revolving credit commitments
under such Class.


(h) Refinancing Equivalent Debt.


(i) In lieu of incurring any Refinancing Term Loans, the Borrower may, upon
notice to the Administrative Agent, at any time or from time to time after the
Funding Date issue, incur or otherwise obtain (A) secured Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
senior secured notes that are secured on a pari passu basis with




[Valvoline - Credit Agreement]
79

--------------------------------------------------------------------------------



















the Obligations (but without regard to the control of remedies) (such notes,
“Permitted Pari Passu Secured Refinancing Debt”), (B) secured Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
second lien (or other junior lien) secured notes or second lien (or other junior
lien) secured loans (such notes or loans, “Permitted Junior Secured Refinancing
Debt”) and (C) unsecured or subordinated Indebtedness (including any Registered
Equivalent Notes) in the form of one or more series of unsecured or subordinated
notes or loans (such notes or loans, “Permitted Unsecured Refinancing Debt” and
together with Permitted Pari Passu Secured Refinancing Debt and Permitted Junior
Secured Refinancing Debt, “Refinancing Equivalent Debt”), in each case, in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or in part, any existing Class or Classes of Loans (such Loans,
“Refinanced Loans”).


(ii) Any Refinancing Equivalent Debt:


(A) (1) shall not have a final scheduled maturity date earlier than the Maturity
Date of the Refinanced Loans, (2) shall not have a Weighted Average Life to
Maturity shorter than the remaining Weighted Average Life to Maturity of the
Refinanced Loans, (3) shall not have scheduled amortization or payments of
principal and shall not be subject to mandatory redemption, repurchase or
prepayment (except with respect to change of control, excess cash flow, asset
sale and casualty event mandatory offers to purchase or prepayment events and
customary acceleration rights after an event of default), in each case prior to
the Maturity Date of the Refinanced Loans except, in the case of Refinancing
Equivalent Debt that is secured on a pari passu basis with the Obligations, to
the extent any such payment, redemption, repurchase or prepayment obligation is
required to be applied on a pro rata or greater than pro rata basis to any then
existing term loans under this Agreement and except with respect to customary
“AHYDO catch-up payments,” (4) shall not be Guaranteed by any Person other than
a Loan Party and shall not be borrowed by any Person other than a Loan Party,
(5) if in the form of subordinated Permitted Unsecured Refinancing Debt, shall
be subject to a subordination agreement or provisions as reasonably agreed by
the Administrative Agent and the Borrower, (6) shall not have a greater
principal amount than the principal amount of the Refinanced Loans plus any
accrued but unpaid interest and fees on such Refinanced Loans plus existing
commitments unutilized under such Refinanced Loans to the extent permanently
terminated at the time of incurrence of such new Indebtedness plus the amount of
any tender premium or penalty or premium required to be paid under the terms of
the instrument or documents governing such Refinanced Loans and any defeasance
costs and any reasonable fees and expenses (including OID, upfront fees or
similar fees) incurred in connection with the issuance of such Refinancing
Equivalent Debt Loans, and (7) except as otherwise set forth in this clause
(h)(ii), shall have terms and conditions (other than with respect to pricing,
fees, rate floors and optional prepayment or redemption terms) which are (taken
as a whole) no more favorable (as reasonably determined by the Borrower) to the
lenders or holders providing such Refinancing Equivalent Debt, than those
applicable to the Refinanced Loans (except for covenants or other provisions
applicable only to periods after the Maturity Date of the applicable Refinanced
Loans at the time of the issuance or incurrence of such Refinancing Equivalent
Debt),


(B) (1) if either Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, shall be subject to security agreements
relating to such Refinancing Equivalent Debt that are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (2) if
Permitted Pari Passu Secured Refinancing




[Valvoline - Credit Agreement]
80

--------------------------------------------------------------------------------



















Debt, (x) shall be secured by the Collateral on a pari passu basis with the
Obligations and shall not be secured by any property or assets other than the
Collateral, and (y) shall be subject to an intercreditor agreement on terms
reasonably satisfactory to the Administrative Agent, and (3) if Permitted Junior
Secured Refinancing Debt, (x) shall be secured by the Collateral on a second
priority (or other junior priority) basis to the Liens securing the Obligations
and shall not be secured by any property or assets other than the Collateral,
and (y) shall be subject to an intercreditor agreement on terms reasonably
satisfactory to the Administrative Agent, and


(C) shall be incurred, and the proceeds thereof used, solely to repay,
repurchase, retire or refinance substantially concurrently the Refinanced Loans
and terminate all commitments thereunder.


(i) This Section 2.17 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.


(j) As a condition precedent to the effectiveness of any Refinancing Amendment,
in the event a Mortgaged Property exists that is a Flood Hazard Property, the
Flood Insurance Requirements shall have been satisfied (or, if applicable,
re-satisfied) with respect to such Mortgaged Property.


ARTICLE III 
TAXES, YIELD PROTECTION AND ILLEGALITY


  3.01 Taxes.


(a)  Payments Free of Certain Taxes; Obligation to Withhold; Payments on Account
of Certain Taxes.


(1) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of, and without reduction or withholding
for, any Taxes. If, however, applicable Laws require the applicable Withholding
Agent to withhold or deduct any Tax from or with respect to any such payment,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Withholding Agent upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(2) If the applicable Withholding Agent shall be required by applicable Laws to
withhold or deduct any Taxes, then (A) such Withholding Agent shall withhold or
make such deductions as are determined by such Withholding Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Laws, and (C) to the extent that such withholding or deduction
is made on account of Indemnified Taxes imposed on, or with respect to, any
payment by or on account of any obligation of any Loan Party under any Loan
Document or on account of Other Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent, the
applicable Lender or the applicable L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made; provided, however, that in the case of a Withholding Agent
that is not a Loan Party or the Administrative Agent, the amount payable under
this clause (C) shall not exceed the amount that would have been required to be
paid had a Loan Party or the Administrative Agent been the applicable
Withholding Agent.








[Valvoline - Credit Agreement]
81

--------------------------------------------------------------------------------



















(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a), but without duplication, the Loan Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.


(c) Tax Indemnifications.


(1) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall indemnify the Administrative Agent, each Lender and each L/C Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 3.01) payable by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, to the extent imposed on, or with respect
to, any payment made by or on account of any obligation of any Loan Party under
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.


(2) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer, severally and not jointly, shall indemnify the Loan Parties
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all (i) Excluded Taxes
attributable to such Lender or such L/C Issuer (as the case may be) that are
payable by the Loan Parties or the Administrative Agent (and any reasonable
expenses arising therefrom or related thereto) as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to Section 3.01(e) and (ii) Taxes
attributable to such Lender’s or such L/C Issuer’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register, in each case, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or L/C Issuer by
the Borrower or the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each L/C Issuer hereby authorizes the Administrative
Agent or any Loan Party, as the case may be, to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent or such Loan Party, as the case may be, under this clause
(2). The agreements in this clause (2) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or an L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations.


(d) Evidence of Payments. After any payment of Taxes by a Loan Party to a
Governmental Authority as provided in this Section 3.01, such Loan Party shall
deliver to the Administrative Agent for the benefit of the relevant Lender or
applicable L/C Issuer or the Administrative Agent, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.


(e) Status of Lenders; Tax Documentation.


(1) Each Lender and L/C Issuer shall deliver to the Borrower and to the
Administrative Agent, and the Administrative Agent shall deliver to the
Borrower, when reasonably requested by the Borrower or






[Valvoline - Credit Agreement]
82

--------------------------------------------------------------------------------



















the Administrative Agent, as the case may be, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to withholding, (B) if applicable, the required rate of
withholding or deduction, (C) such Lender’s, such L/C Issuer’s or the
Administrative Agent’s entitlement to any available exemption from, or reduction
of, applicable withholding in respect of any payments to be made to such Lender,
such L/C Issuer or the Administrative Agent by a Loan Party pursuant to this
Agreement or any other Loan Document and (D) whether or not such Lender, such
L/C Issuer or the Administrative Agent is subject to backup withholding or
information reporting requirements or otherwise to establish such Lender’s, such
L/C Issuer’s or the Administrative Agent’s status for withholding Tax purposes
in any applicable jurisdiction.


(2) Without limiting the generality of the foregoing,


(i)  each Lender and each L/C Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of signed originals as shall be reasonably
requested by the recipient), on or prior to the date on which such “United
States person” became a Lender or an L/C Issuer under this Agreement, IRS Form
W-9; and


(ii) each Lender and each L/C Issuer that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code that is entitled under the Code
or any applicable treaty to an exemption from or reduction of withholding Tax
with respect to any payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of signed
originals as shall be requested by the recipient), on or prior to the date on
which such Lender or L/C Issuer becomes a Lender or an L/C Issuer under this
Agreement, whichever of the following is applicable:


(I) in the case of a Lender and any L/C Issuer claiming the benefits of an
income tax treaty to which the United States is a party, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to such tax treaty,


(II) in the case of a Lender and any L/C Issuer for whom any payments under this
Agreement constitute income that is effectively connected with such Lender’s or
L/C Issuer’s conduct of a trade or business in the United States, IRS Form
W-8ECI (or successor thereto),


(III) in the case of a Lender and any L/C Issuer that is not the beneficial
owner of payments made under this Agreement (including a partnership or a
participating Lender), (1) IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (i) and (ii) (I), (II), (IV) and (V) of
this paragraph (e)(2) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender or
an L/C Issuer; provided, however, that if such Lender or such L/C Issuer is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) or 871(h) of the Code, such Lender or
such L/C Issuer may provide a Non-Bank Certificate (as described below) on
behalf of such partners,


(IV) in the case of a Lender or a L/C Issuer claiming the benefits of the
exemption for portfolio interest under Section 881(c) or 871(h) of the Code, (x)
a certificate (substantially in the form of Exhibit K (a “Non-Bank
Certificate”)) to the effect








[Valvoline - Credit Agreement]
83

--------------------------------------------------------------------------------



















that such Lender or L/C Issuer is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
are effectively connected with a U.S. trade or business, and (y) IRS Form W-8BEN
or IRS Form W-8BEN-E,


(V) any other form prescribed by applicable Laws or such other evidence
satisfactory to the Borrower as a basis for claiming any available exemption
from or reduction in withholding Tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made, or


(VI) if a payment made to a Lender or any L/C Issuer would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender or such L/C Issuer were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or such L/C Issuer shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their respective
obligations under FATCA, to determine whether such Lender or such L/C Issuer has
complied with such Lender’s or such L/C Issuer’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (VI), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.


(VII) Notwithstanding anything to the contrary in this Section 3.01(e)(2), in no
event will any Lender or L/C Issuer be required to provide any documentation
such Lender or L/C Issuer is legally ineligible to deliver.


(3) Each Lender, each L/C Issuer and the Administrative Agent shall promptly
notify the Borrower and the Administrative Agent of any change in circumstances
which would modify or render invalid any previously delivered form or
documentation or any claimed exemption or reduction and provide updated
documentation (or promptly notify the Borrower and the Administrative Agent of
its legal ineligibility to do so). Each Lender, each L/C Issuer or the
Administrative Agent that has previously delivered any documentation required
herein shall, upon the reasonable request of the Borrower or the Administrative
Agent, deliver to the Borrower and the Administrative Agent additional copies of
such form (or successor thereto) on or before the date such form expires or
becomes obsolete or promptly notify the Borrower and the Administrative Agent of
its legal ineligibility to do so.


(4) Upon execution and delivery of the Amendment and Restatement Agreement, the
Administrative Agent shall deliver to the Borrower an accurate, complete, signed
copy of IRS Form W-8IMY certifying in Part I that it is a U.S. branch of a
foreign bank and in Part VI that it agrees to be treated as a U.S. person with
respect to any payments associated with such IRS Form W-8IMY.


(5) Each Lender and L/C Issuer hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender or L/C Issuer to the Administrative Agent
pursuant to this Section 3.01(e).








[Valvoline - Credit Agreement]
84

--------------------------------------------------------------------------------



















(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund (in
cash or applied as an offset against another cash Tax liability) of any Taxes as
to which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest,
additions to Tax or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority and delivers to such Loan Party
evidence reasonably satisfactory to such Loan Party of such repayment.
Notwithstanding anything to the contrary in paragraph (f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.


3.02 Illegality. If any Lender determines in good faith that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans (without reference to clause (c) of the defined term “Base Rate”), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
committed Borrowing of Base Rate Loans in the amount specified therein. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.


3.03 Inability to Determine Rates. (a) Unless and until a Replacement Rate is
implemented in accordance with clause (c) below, if the Required Lenders
determine in good faith for any reason that (i) Dollar deposits are not
generally being offered to banks in the London interbank Eurodollar market, (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period, or (iii) the Eurodollar Rate for any
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so






[Valvoline - Credit Agreement]
85

--------------------------------------------------------------------------------



















notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice; provided that any Eurodollar Rate Loan outstanding prior to such notice
may remain outstanding until the end of the then-applicable Interest Period with
respect thereto (without giving effect to any subsequent continuation or
conversion). Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a committed Borrowing of Base Rate Loans in the amount specified
therein.


(b) [Reserved].


(c) Notwithstanding anything to the contrary in Section 3.03(a), if the
Administrative Agent and the Borrower have made the determination that (i) the
circumstances described in Section 3.03(a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) the Eurodollar Rate is no
longer a widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in Dollars, or (iii) the supervisor or administrator (if
any) of the Eurodollar Rate or any Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in Dollars (such specific date, the “Scheduled Unavailability Date”),
then the Administrative Agent and the Borrower may amend this Agreement to
establish a replacement interest rate that gives due consideration to the then
prevailing market convention for determining a benchmark reference rate for
syndicated loans in the United States at such time (the “Replacement Rate”), in
which case, the Replacement Rate shall, subject to the next two sentences,
replace the Eurodollar Rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.03(a)(ii), (c)(i), (c)(ii) or (c)(iii)
occurs with respect to the Replacement Rate or (B) the Administrative Agent (at
the direction of the Required Lenders) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 3.03(c), including, without limitation and as
applicable, any proposed conforming changes to the definition of “Base Rate,”
“Eurodollar Rate,” “Interest Period,” timing and frequency of determining rates
and making payments of interest and other matters as may be appropriate (but not
any changes to the definition of “Applicable Rate”), as agreed between the
Administrative Agent and the Borrower, to reflect the adoption of such
Replacement Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Replacement Rate yet exists, in such other manner of
administration as the Administrative Agent determines with the consent of the
Borrower); provided that in no event shall the Replacement Rate be less than 0%
for purposes of this Agreement. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment. If no
Replacement Rate has been determined and the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (A) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), (B) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate and (C) each outstanding Eurodollar Rate
Loan will automatically, on the last day of the then existing Interest Period
therefor, be






[Valvoline - Credit Agreement]
86

--------------------------------------------------------------------------------



















prepaid by the Borrower or be automatically converted into a Base Rate Loan, at
the Borrower’s option. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (B)) in the amount specified therein.


 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.


(a)  Increased Costs Generally. If any Change in Law shall:


(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;


(ii) subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes indemnifiable under Section 3.01, Other Taxes and
Excluded Taxes); or


(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered, but only if
such additional amount or amounts are generally applicable to (and for which
reimbursement is generally being sought by such Lender or such L/C Issuer in
respect of) credit transactions similar to this transaction from similarly
situated borrowers (which are parties to credit or loan documentation containing
a provision similar to this Section 3.04(a)), as determined by such Lender or
such L/C Issuer in its commercially reasonable discretion.


(b) Capital Requirements. If any Lender or any L/C Issuer determines in good
faith that any Change in Law affecting such Lender or such L/C Issuer or any
Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital requirements or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
L/C Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity requirements), then from time to time the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction






[Valvoline - Credit Agreement]
87

--------------------------------------------------------------------------------



















suffered, but only if such additional amount or amounts are generally applicable
to (and for which reimbursement is generally being sought by such Lender or such
L/C Issuer in respect of) credit transactions similar to this transaction from
similarly situated borrowers (which are parties to credit or loan documentation
containing a provision similar to this Section 3.04(b)), as determined by such
Lender or such L/C Issuer in its commercially reasonable discretion.


(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, describing in reasonable detail the
calculation thereof (provided that such Lender or L/C Issuer shall not be
required to disclose any confidential or sensitive information or information
that cannot be disclosed due to any legal restrictions) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.


(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).


(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurodollar funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.


 3.05  Compensation for Losses. By no later than 10 days following receipt by
the Borrower of a notice (and a certificate referenced in the last paragraph of
this Section 3.05) from any Lender (with a copy to the Administrative Agent),
the Borrower shall compensate such Lender for, and hold such Lender harmless
from, any actual loss, cost or expense incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13,






[Valvoline - Credit Agreement]
88

--------------------------------------------------------------------------------



















including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded; provided, that any determination by such Lender in respect of
its actual loss, cost or expense hereunder shall be determined in good faith. A
certificate showing the bases for the determinations set forth in this Section
3.05 by such Lender as to any additional amounts payable pursuant to this
Section 3.05 and describing in reasonable detail the calculation thereof shall
be submitted by such Lender to the Borrower; provided that such Lender shall not
be required to disclose any confidential or sensitive information or information
that cannot be disclosed due to any legal restrictions.


 3.06 Mitigation Obligations; Replacement of Lenders.


(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.


(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if a Loan Party is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.


 3.07 Survival. All of the Loan Parties’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and any resignation of the Administrative Agent or
assignment by, or replacement of, a Lender.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 4.01 [Reserved].


 4.02 [Reserved].


 4.03 Conditions to All Credit Extensions. The obligation of each Lender and
each L/C Issuer to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans), including on the Amendment and
Restatement Effective Date, is subject to the satisfaction (or waiver in
accordance with Section 10.01) of the following conditions precedent:




[Valvoline - Credit Agreement]
89

--------------------------------------------------------------------------------



















(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
4.03, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.


(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.


(c) The Administrative Agent, the applicable L/C Issuer or the Swing Line
Lender, as the case may be, shall have received a Request for Credit Extension
in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


 5.01 Existence, Qualification and Power. Each Loan Party and each of its
Material Subsidiaries (a) is duly organized or formed, legally and validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and consummate the Transactions, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.


 5.02 Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of this Agreement and each other Loan Document to which it is
a party, as applicable, has been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Loan Party’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien (other than Liens
created under, or permitted by, the Loan Documents) under, or require any
payment to be made under (i) any Contractual Obligation under a material
contract to which such Loan Party is a party or affecting such Loan Party or the
properties of such Loan Party or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (c) violate, in any
material respect, any applicable Law, except with respect to any conflict,
breach, contravention or payment (but not creation of Liens) referred to in
clause (b) to the extent that such conflict, breach, contravention or payment
would not reasonably be expected to have a Material Adverse Effect.








[Valvoline - Credit Agreement]
90

--------------------------------------------------------------------------------



















 5.03 Governmental Authorization; Other Consents. On and after the Amendment and
Restatement Effective Date, except as already obtained, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person will be necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party, or for the consummation of the Transactions, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents to
which it is a party, (c) except as required by Sections 6.17 and 6.18 or by the
applicable Collateral Documents (including the filing of UCC financing
statements and other similar perfection documentation), the perfection or
maintenance of the Liens created under the Collateral Documents or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except that certain filings with the Federal
Communications Commission (the “FCC”) may be required in connection with the
grant of a security interest in FCC licenses and the exercise of remedies
thereunder, in each case, except for those approvals, consents, exemptions,
authorizations, actions, notices or filings the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.


 5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party party hereto or thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).


  5.05 Financial Statements; No Material Adverse Effect.


(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower, as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.


(b) The unaudited condensed consolidated balance sheet of the Borrower and its
consolidated subsidiaries as of December 31, 2018, and the related condensed
consolidated statements of comprehensive income, stockholders’ deficit and cash
flows for the fiscal quarter ended on that date (x) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (y) fairly present the financial
condition of the Borrower as of the date thereof and its results of operations
for the period covered thereby, subject, in the case of clauses (x) and (y), to
the absence of footnotes and to normal year-end audit adjustments.


(c) Since September 30, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.


  5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transactions, or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.






[Valvoline - Credit Agreement]
91

--------------------------------------------------------------------------------



















 5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.


 5.08 Ownership of Property; Liens; Investments.


(a) Each Loan Party and each of its Subsidiaries has good and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(b)  The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.


(c) As of the date of the Perfection Certificate (which term for the purposes of
this Article V shall be deemed to mean the Perfection Certificate, as most
recently updated pursuant to this Agreement or another Loan Document), Schedule
7(a) of the Perfection Certificate sets forth a complete and accurate list of
all items required by such schedule including real property owned in fee that,
together with any improvements thereon, individually has a fair market value of
at least $20,000,000 (as reasonably determined by the Borrower) owned by each
Loan Party, showing, in each case, as of the Amendment and Restatement Effective
Date the street address, county or other relevant jurisdiction, state, record
owner, the value according to the applicable tax valuation thereof and the fair
market value thereof.


 5.09 Environmental Matters. Except as set forth on Schedule 5.09 or except as,
either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect:


   (i)   the Borrower and its Subsidiaries and their businesses, operations,
facilities and properties are in compliance with, and the Borrower and its
Subsidiaries have no liability under, any Environmental Laws;


    (ii)  the Borrower and its Subsidiaries have obtained all Environmental
Permits required for the conduct of their businesses and operations, and the
ownership, operation and use of their facilities and properties, under
Environmental Laws, and all such Environmental Permits are valid and in good
standing;


 (iii)  (A) there has been no Release or, to the knowledge of the Borrower,
threatened Release of Hazardous Materials on, at, under or from any property or
facility presently owned, leased or operated by the Borrower and its
Subsidiaries during the period of time when such property or facility was owned,
leased or operated by the Borrower and its Subsidiaries, that could reasonably
be expected to result in liability of the Borrower or any Subsidiary under, or
noncompliance by the Borrower or any Subsidiary with, any Environmental Law and
(B) to the knowledge of the Borrower’s vice president for environmental health
and safety (or equivalent successor officer otherwise named who is responsible
for oversight of environmental matters) and of the Borrower’s employees who
report directly to such vice president, there has been no Release or threatened
Release of Hazardous Materials on, at, under or from any property or facility
owned, leased or operated by the Borrower and its Subsidiaries during the period
of time before such property or facility was owned, leased or operated by the
Borrower and its Subsidiaries, that could reasonably be expected to result in
liability of the Borrower or any Subsidiary under, or noncompliance by the
Borrower or any Subsidiary with, any Environmental Law;






[Valvoline - Credit Agreement]
92

--------------------------------------------------------------------------------



















 (iv) there is no claim, notice, suit, action, complaint, demand or proceeding
pending or, to the knowledge of the Borrower, threatened, against the Borrower
or its Subsidiaries alleging actual or potential liability under or violation of
any Environmental Law (an “Environmental Claim”), and, to the knowledge of the
Borrower, there are no actions, activities, occurrences, conditions, or
incidents that would reasonably be expected to form the basis of such an
Environmental Claim;


 (v) neither the Borrower nor any of its Subsidiaries is currently obligated to
perform any action or otherwise incur any expense under any Environmental Law
pursuant to any Environmental Permit, order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and none of them is
conducting or financing, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any facility or
location; and


 (vi) except as permitted pursuant to Section 7.01, no Lien has been recorded
or, to the knowledge of the Borrower, threatened, under any Environmental Law
with respect to any property or other assets currently owned by the Borrower or
any of its Subsidiaries.


 5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with (i) financially sound and reputable insurance companies and (ii) insurance
companies that are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Material Subsidiary operates.


 5.11 Taxes. The Borrower and each of its Subsidiaries have filed all Federal,
state and other Tax returns and reports required to be filed, and have paid all
Federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted, which suspend enforcement or collection of the
claim in question and for which adequate reserves have been provided in
accordance with GAAP, except, where the failure to do so would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There are no proposed Tax assessments or other Tax claims against the
Borrower or any Subsidiary that would, if made, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 5.11, neither any Loan Party nor any Domestic Subsidiary
thereof is party to any tax sharing agreement, the primary subject of which is
Tax, other than any tax sharing arrangements solely among the Loan Parties.


 5.12 ERISA Compliance.


(a) Except as would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by or will be timely filed according to the
applicable determination letter cycle with the IRS with respect thereto and, to
the knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification.


(b) Except as would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) there are no pending or, to the
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan and (ii) to








[Valvoline - Credit Agreement]
93

--------------------------------------------------------------------------------



















the knowledge of the Borrower, there is no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.


(c) Except as would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, or as set forth in Schedule 5.12,
(i) there is no ERISA Event nor is an ERISA Event reasonably expected to occur;
(ii) no Pension Plan is, nor is reasonably expected to be, in “at risk” status
(within the meaning of Section 430 of the Code), whose accumulated benefit
obligation as determined under Accounting Standards Codification No. 715 is
greater than or equal to $30,000,000; (iii) neither the Borrower nor any ERISA
Affiliate has, nor reasonably expects to have, any liability (and there is no
event that, with the giving of notice under Section 4219 of ERISA, would
reasonably be expected to result in such liability) under Section 4201 or 4243
of ERISA with respect to a Multiemployer Plan; and (iv) neither the Borrower nor
any ERISA Affiliate is (or has, to the extent reasonably expected to result in a
current liability) engaged in a transaction that could reasonably be expected to
be subject to Section 4069 or 4212(c) of ERISA.


(d) Except where the failure to do so would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, with
respect to each scheme or arrangement mandated by a government other than the
United States (a “Foreign Government Scheme or Arrangement”) and with respect to
each employee benefit plan maintained or contributed to by any Loan Party or any
Subsidiary of any Loan Party that is not subject to United States law (a
“Foreign Plan”):


 (i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan are (or have
been, to the extent reasonably expected to result in a current liability) made,
or, if applicable, accrued, in accordance with applicable generally accepted
accounting principles;


 (ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Amendment and Restatement Effective Date, with respect to
all current and former participants in such Foreign Plan according to the
actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and


 (iii)  each Foreign Plan required to be registered is registered and maintained
in good standing with applicable regulatory authorities.


 5.13 Subsidiaries; Equity Interests; Loan Parties; Charter Documents. As of the
Amendment and Restatement Effective Date, no Loan Party has any Subsidiaries
other than those specifically disclosed in Schedule 1(a) of the Perfection
Certificate provided to the Administrative Agent on the Amendment and
Restatement Effective Date and all of the outstanding Equity Interests in such
Subsidiaries that are Collateral have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on
Schedules 9(a) and 9(b) to such Perfection Certificate free and clear of all
Liens except those permitted under Section 7.01. All of the outstanding Equity
Interests in the Borrower have been validly issued, are fully paid and
non-assessable (or will be upon vesting in the case of Equity Interests held by
service providers to the Borrower and Subsidiaries). On and after the Amendment
and Restatement Effective Date as and when required by Section 6.17, all
Subsidiaries (other than Excluded Subsidiaries) are Loan Parties. Set forth on
Schedules 1(a) and 2 to the Perfection Certificate is a complete and accurate
list of all Loan Parties as of the Amendment and Restatement Effective Date,
showing as of the Amendment and Restatement Effective Date (as to each Loan
Party) the jurisdiction of its organization, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
Loan Party that is not organized under the laws of






[Valvoline - Credit Agreement]
94

--------------------------------------------------------------------------------



















one of the states of the United States that does not have a U.S. taxpayer
identification number, its unique
identification number issued to it by the jurisdiction of its incorporation. The
copy of the charter of each Loan Party and each amendment thereto provided
pursuant to the Amendment and Restatement Agreement is valid and in full force
and effect as of the Amendment and Restatement Effective Date.


 5.14 Margin Regulations; Investment Company Act.


(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b)  Neither the Borrower nor any Guarantor is, or is required to be, registered
as an “investment company” under the Investment Company Act of 1940.


  5.15 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to financial estimates, projected or forecasted financial
information and other forward-looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation, it being understood that (a) such
estimates, projections, forecasts and other forward-looking information, as to
future events, are not to be viewed as facts, that actual results during the
period or periods covered by such estimates, projections, forecasts and
forward-looking information may differ significantly from the projected or
forecasted results and that such differences may be material and that such
estimates, projections, forecasts and forward-looking information are not a
guarantee of financial performance and (b) no representation or warranty is made
with respect to information of a general economic or general industry nature.


 5.16 Compliance with Laws. Except as disclosed in Schedule 5.09, each Loan
Party and each of its Subsidiaries is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.


 5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use such IP Rights or such conflicts would not reasonably
be expected to have a Material Adverse Effect. To the knowledge of the Borrower,
the conduct of their respective businesses by the Borrower or any of its
Subsidiaries does not infringe upon or violate any rights held by any other
Person except where such infringements or violations, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.






[Valvoline - Credit Agreement]
95

--------------------------------------------------------------------------------



















 5.18 Solvency. After giving effect to the Transactions, the Borrower is,
together with its Subsidiaries on a consolidated basis, Solvent.


   5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.


 5.20 Labor Matters. As of the Amendment and Restatement Effective Date, except
as set forth on Schedule 5.20, there are no material collective bargaining
agreements covering the employees of the Borrower or any of its Subsidiaries and
neither the Borrower nor any Subsidiary has suffered any material strikes,
walkouts, work stoppages or other labor difficulty with respect to the Borrower
and all of its Subsidiaries within the last three years. The hours worked by and
payments made to employees of the Borrower or any of its Subsidiaries are not
(or have not been, to the extent reasonably expected to result in a current
liability) in violation in any material respect of the Fair Labor Standards Act
or any other applicable Federal, State, local or foreign law dealing with such
matters where such violation, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.


 5.21 Collateral Documents. On and after the Amendment and Restatement Effective
Date:


(a) The Security Agreement is effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Collateral and, so long as (i) financing
statements and other filings in appropriate form continue to be filed in the
offices specified on Schedule 5 to the Perfection Certificate (which term, for
the purposes of this Section 5.21(a), shall be deemed to mean the Perfection
Certificate as most recently updated or supplemented pursuant to this Agreement
or another Loan Document) and (ii) the Administrative Agent shall be in
possession or control of the Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be or have been given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Security
Agreement), the Liens created by the Security Agreement shall constitute (or
shall continue to constitute) first priority (subject to Liens permitted under
the Loan Documents), fully perfected Liens on, and security interests in, all
right, title and interest of the grantors in the Collateral (other than such
Collateral in which a security interest (A) cannot be perfected under the UCC as
in effect at the relevant time in the relevant jurisdiction by such filings or
by possession or control, as the case may be, or (B) is not required to be
perfected pursuant to this Agreement or any other Loan Document), in each case
subject to no Liens other than Liens permitted under the Loan Documents.


(b) When the Security Agreement or a short form thereof is filed (or continues
to be filed) in the United States Patent and Trademark Office and the United
States Copyright Office and the filings referred to in clause (i) of Section
5.21(a) are made (or continue) as provided in such clause, the Liens created by
such Security Agreement shall constitute (or shall continue to constitute) first
priority (subject to Liens permitted under the Loan Documents), fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in Patents (as defined in the Security Agreement) registered
or applied for with the United States Patent and Trademark Office or Copyrights
(as defined in such Security Agreement) registered or applied for with the
United States Copyright Office, as the case may be, in each case subject to no
Liens other than Liens permitted under the Loan Documents.


(c) Each Collateral Document delivered pursuant to Sections 6.17 and 6.18 will,
upon execution and delivery thereof, be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan






[Valvoline - Credit Agreement]
96

--------------------------------------------------------------------------------



















Parties’ right, title and interest in and to the Collateral thereunder, and (i)
when all appropriate filings or recordings are made in the appropriate offices
as may be required under applicable law and (ii) upon the taking of possession
or control by the Administrative Agent of such Collateral with respect to which
a security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
required by any Collateral Document or is not required to be perfected pursuant
to this Agreement or any other Loan Document), such Collateral Document will
constitute first priority (subject to Liens permitted under the Loan Documents),
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the Liens permitted under the Loan Documents.


(d)  Each Mortgage executed and delivered after the Amendment and Restatement
Effective Date in accordance with the provisions of Sections 6.17 and 6.18 will
be, upon execution and delivery thereof, effective to create, in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder, subject only to (x) on the date of such Mortgage, Permitted
Encumbrances and (y) after the date of such Mortgage, Liens permitted by Section
7.01, and when any Mortgage executed and delivered after the Amendment and
Restatement Effective Date in accordance with the provisions of Sections 6.17
and 6.18 is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of Sections
6.17 and 6.18, the Mortgages shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in the
Mortgaged Properties, in each case prior and superior in right to any other
Lien, other than (x) on the date of such Mortgage, Permitted Encumbrances and
(y) after the date of such Mortgage, Liens permitted by Section 7.01. All
written information provided by or on behalf of the Borrower to the
Administrative Agent and any Lender with respect to each Mortgaged Property is
subject to Section 5.15 hereof.


  5.22 Designated Senior Debt. The Obligations constitute “Designated Senior
Debt” or “Senior Secured Financing” (or any other terms of similar meaning and
import) under any Indebtedness subordinated in right of payment to the
Obligations (to the extent the concept of “Designated Senior Debt” or “Senior
Secured Financing” (or any similar concept) exists therein), or any subordinated
Permitted Refinancing thereof (to the extent the concept of “Designated Senior
Debt” or “Senior Secured Financing” (or any similar concept) exists therein).


 5.23 USA PATRIOT Act. Neither the Borrower nor any of its Subsidiaries is in
violation in any material respect of any applicable laws with respect to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001 and the USA
PATRIOT Act.


 5.24 Anti-Money Laundering Laws. The operations of the Borrower and its
Subsidiaries are and, to the knowledge of the Borrower, have, in the past three
years, been conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Borrower or
any of its Subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental or regulatory agency (collectively, the
“Anti-Money Laundering Laws”) and, as of the Amendment and Restatement Effective
Date, no action, suit or proceeding by or before any court or governmental or
regulatory agency, authority or body or any arbitrator involving the Borrower or
any of its Subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Borrower, threatened.




[Valvoline - Credit Agreement]
97

--------------------------------------------------------------------------------



















 5.25 Sanctions and Anti-Corruption. (a) Neither the Borrower nor any of its
Subsidiaries, nor any of their respective officers or employees, nor, to the
knowledge of the Borrower, any of their respective, directors, agents or
Affiliates, is a Sanctioned Person, nor is the Borrower or any of its
Subsidiaries located, organized or resident in a country or territory that is a
Sanctioned Country; and the Borrower will not directly or, knowingly, indirectly
use the proceeds of the Credit Extensions hereunder to fund or facilitate, or
lend, contribute or otherwise make available such proceeds to any Subsidiary to
fund or facilitate or to any joint venture partner or other Person that the
Borrower or any of its Subsidiaries knows will use such proceeds to fund or
facilitate, (i) any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject or target of
Sanctions or (ii) any use of such proceeds in any other manner that will result
in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Administrative Agent, L/C Issuer or otherwise)
of Sanctions. The Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, the Borrower’s directors and
agents are in compliance with Sanctions in all material respects.


(b) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any of its directors, officers, employees, agents or Affiliates
has, in the past five years, failed to comply with any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable
Anti-Corruption Laws. The Borrower and its Subsidiaries have instituted,
maintain and enforce procedures designed to promote and ensure compliance with
all applicable Anti-Corruption Laws and applicable Sanctions.


 5.26  Beneficial Ownership. As of the Amendment and Restatement Effective Date,
the information included in any Beneficial Ownership Certification delivered
pursuant to this Agreement is true and correct in all material respects.


ARTICLE VI 
AFFIRMATIVE COVENANTS


From and after the Amendment and Restatement Effective Date, so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder (other than (x) contingent obligations and (y) obligations and
liabilities under Secured Cash Management Agreements, Secured Lines of Credit
Agreements, Secured Franchisee Loan Facility Guaranties or Secured Hedge
Agreements) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding or not otherwise provided for in full in a manner reasonably
satisfactory to the applicable L/C Issuer, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11 and
6.15) cause each Subsidiary to:


 6.01  Financial Statements. Deliver to the Administrative Agent (for further
distribution by the Administrative Agent to each Lender), in form and detail
reasonably satisfactory to the Administrative Agent:


 (a) promptly when available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
September 30, 2019), a consolidated balance sheet of the Borrower and its
consolidated subsidiaries, as at the end of such fiscal year, and the related
consolidated statements of comprehensive income, stockholders’ deficit and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and








[Valvoline - Credit Agreement]
98

--------------------------------------------------------------------------------



















opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and


(b) promptly when available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending March 31, 2019), a condensed
consolidated balance sheet of the Borrower, as at the end of such fiscal
quarter, and the related condensed consolidated statements of comprehensive
income, stockholders’ deficit and cash flows for such fiscal quarter and for the
portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its consolidated
subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.


 6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
further distribution by the Administrative Agent to each Lender), in form and
detail reasonably satisfactory to the Administrative Agent:


(a) [reserved];


(b) not later than five Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower;


(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;


(d) [reserved];


(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;


(f) concurrently with the delivery of each Compliance Certificate referred to in
clause (b) of this Section 6.02, a list of the Immaterial Subsidiaries
determined as of the last day of the fiscal quarter of the Borrower to which
such Compliance Certificate relates;
  
(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, to the extent permitted by Law and to
the extent such notice would reasonably be expected to result in a Material
Adverse Effect;






[Valvoline - Credit Agreement]
99

--------------------------------------------------------------------------------



















(h) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent (or
any Lender through the Administrative Agent) may from time to time reasonably
request;


(i) (A) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any Subsidiary or any ERISA Affiliate with the IRS with respect to
each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by the Borrower, any Subsidiary or any
ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other material documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request; and (B) promptly following any request therefor,
copies of (i) any documents described in Section 101(k) of ERISA that the
Borrower, any Subsidiary or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan have not
been requested, the applicable entity shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices promptly after receipt thereof;


(j) within 60 days after the beginning of each fiscal year of the Borrower, a
budget for the Borrower in form reasonably satisfactory to the Administrative
Agent, but to include balance sheets, statements of income and sources and uses
of cash, for (i) each fiscal quarter of such fiscal year prepared in reasonable
detail and (ii) each of the two fiscal years of the Borrower immediately
following such fiscal year, prepared in summary form, in each case, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets are based, accompanied by the statement of the chief executive
officer, chief financial officer, treasurer or controller of the Borrower to the
effect that, to the good faith belief of such officer, the budget is a
reasonable estimate for the periods covered thereby and, promptly when
available, any significant revisions of such budget;


(k)  concurrently with the delivery of each Compliance Certificate referenced in
clause (b) of this Section 6.02, a Perfection Certificate Supplement (or a
certificate confirming that there has been no change in information since the
date of the Perfection Certificate or latest Perfection Certificate Supplement);
and


(l)  to the extent the Borrower has one or more Subsidiaries that have been
designated as Unrestricted Subsidiaries in accordance with Section 6.15 at such
time, concurrently with the delivery of consolidated financial statements
referred to in Sections 6.01(a) and (b), the related unaudited consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.


Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents
on the SEC’s website or provides a link thereto on the Borrower’s public website
on the Internet or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
(through the






[Valvoline - Credit Agreement]
100

--------------------------------------------------------------------------------



















Administrative Agent) that makes a written request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”


 6.03 Notices. Promptly following a Responsible Officer’s knowledge thereof,
notify the Administrative Agent (which shall furnish such notice to each Lender)
of:


(a) the occurrence of any Default;


(b)  any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation (other than a Plan) of the Borrower or
any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or any Subsidiary in an aggregate amount in excess of
$30,000,000;


(d) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof;


(e) any announcement by a Rating Agency of any change in a Debt Rating,
including outlook; and




[Valvoline - Credit Agreement]
101

--------------------------------------------------------------------------------



















(f) any change in the information provided in any Beneficial Ownership
Certification delivered by the Borrower that would result in a change to the
list of beneficial owners identified in such certification, if applicable (it
being understood that disclosure of any such change in the Borrower’s publicly
available SEC filings shall be deemed to satisfy the requirements of this
Section 6.03(f)).


Each notice pursuant to Section 6.03 (other than Sections 6.03(e) and (f)) shall
be accompanied by a statement of a Responsible Officer setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


 6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material Tax liabilities, unless the same are being contested
in good faith by appropriate proceedings diligently conducted, adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary,
and such contest suspends enforcement or collection of the claim in question.


 6.05 Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect the Borrower’s and its
Material Subsidiaries’ legal existence and good standing (or equivalent status)
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses, approvals and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.


 6.06 Maintenance of Properties.


(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and


(b) make all necessary repairs thereto and renewals and replacements thereof;
and


(c) use a standard of care typical in the industry in the operation and
maintenance of its facilities,


in the case of each of (a), (b) and (c), except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.


 6.07 Maintenance of Insurance.


(a) Maintain with (i) financially sound and reputable insurance companies and
(ii) insurance companies that are not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by companies engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other companies.


(b) All such insurance (other than such insurance with respect to which such
requirements would not be customary in the reasonable opinion of the insurance
brokers of the Borrower) shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days (or such shorter period as agreed by the Administrative
Agent in its sole




[Valvoline - Credit Agreement]
102

--------------------------------------------------------------------------------



















discretion) after receipt by the Administrative Agent of written notice thereof
and (ii) name the Administrative Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable in the case of insurance relating to Collateral.


(c) If at any time any Mortgaged Property is a Flood Hazard Property, then,
prior to the effective date of the Mortgage in respect of such Flood Hazard
Property, the Borrower shall, or shall cause each Loan Party to, (i) maintain,
or cause to be maintained, flood insurance in an amount and otherwise sufficient
to comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent and each Lender, it being acknowledged and agreed that the
acceptance of a Mortgage encumbering such property by the Administrative Agent
shall constitute confirmation of delivery of evidence of such compliance for
purposes of this section (the requirements set forth in this paragraph (c) are
referred to herein as the “Flood Insurance Requirements”).


 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including compliance with ERISA) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.


 6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in material conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.


 6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants, at such
reasonable times during normal business hours and reasonable frequency, upon
reasonable advance notice to the Borrower; provided, however, that, excluding
any such visits and inspections during the continuation of an Event of Default,
(w) only the Administrative Agent on behalf of the Lenders may exercise rights
under this Section 6.10, (x) the first such inspection in each calendar year
shall be conducted at the sole expense of the Borrower without charge to the
Administrative Agent, (y) any additional such inspections in a calendar year
after the first such inspection in such calendar year shall be conducted at the
sole expense of the Administrative Agent without charge to the Borrower, and (z)
there shall be no more than two inspections in any calendar year; provided,
further, however, that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the sole expense of the Borrower at
any time during normal business hours and upon reasonable advance notice to the
Borrower and shall not be limited to two inspections in any calendar year. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s accountants.


 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) on the
Amendment and Restatement Effective Date, as described in the Amendment and
Restatement Agreement, and (ii) thereafter, for working capital and general
corporate purposes not in contravention of any Law or of any Loan Document
(including acquisitions permitted under Section 7.03). The Borrower will not
request any Credit Extensions, and the Borrower shall not directly or,
knowingly, indirectly use, and the Borrower










[Valvoline - Credit Agreement]
103

--------------------------------------------------------------------------------



















shall procure that its subsidiaries and its and their respective directors,
officers, employees and agents shall not directly or, knowingly, indirectly use,
the proceeds of any Credit Extensions (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any unlawful activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


 6.12 Compliance with Environmental Laws. Except where the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect,
comply, and, to the extent permitted by Law and attainable using commercially
reasonable efforts, cause all lessees and other Persons operating or occupying
its properties and facilities to comply, with all applicable Environmental Laws
and Environmental Permits; obtain and renew all Environmental Permits necessary
for its operations, properties and facilities; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to address Hazardous Materials at, on, under or emanating
from any of its properties or facilities, in accordance with the requirements of
all Environmental Laws; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to undertake any such actions to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.


 6.13 Preparation of Environmental Reports. If an Event of Default is continuing
relating to Section 5.09 or Section 6.12, or if the Administrative Agent at any
time has reason to believe that there exist violations of Environmental Laws by
any Loan Party or any of its Subsidiaries or that there exist any Environmental
Liabilities or Environmental Claims, in each case which could reasonably be
expected, either individually or in the aggregate, to result in a Material
Adverse Effect, then the following procedure shall be implemented:


(a) the Administrative Agent shall notify the Loan Parties that it intends to
seek an environmental audit and/or assessment report meeting the description in
subsection (c) below, and shall consult with the Loan Parties on the facts and
circumstances giving rise to the intent;


(b) the Loan Parties shall have ten (10) Business Days to provide a response to
and otherwise consult with the Administrative Agent and the Required Lenders;


(c) if, after the consultation described in subsections (a) and (b) above, the
Administrative Agent and the Required Lenders believe it necessary, each Loan
Party shall, at the request of the Required Lenders, provide to the Lenders
within 60 days after such request, at the expense of the Borrower, an
environmental audit and/or assessment report with respect to any such Event of
Default, violation, Environmental Liability, and/or Environmental Claim
(“Environmental Audit”). An Environmental Audit may include, where reasonably
appropriate, soil, air, surface water and groundwater sampling and testing. The
Environmental Audit shall be prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent. The Environmental Audit will,
as relevant, indicate the presence or absence of any such violation, and/or the
presence, absence, Release or threat of Release of Hazardous Materials and shall
include the estimated cost of any compliance, removal, remedial or other action
required to correct any such Event of Default, or violation, and/or to address
any such Environmental Liability and/or Environmental Claim;


(d) without limiting the generality of the foregoing, if the Administrative
Agent determines at any time that a material risk exists that any such audit
and/or report will not be






[Valvoline - Credit Agreement]
104

--------------------------------------------------------------------------------



















provided within the time referred to above, the Administrative Agent may retain
an environmental consulting firm to prepare such audit and/or report at the
expense of the Borrower, and the Borrower hereby grants and agrees to cause any
Subsidiary that owns, leases or operates any real property or facility described
in such request to grant at the time of such request to the Administrative
Agent, the Lenders, such firm and any agents or representatives thereof an
irrevocable non-exclusive license, subject to the rights of tenants, landlords
or other Persons with interests in the applicable real property or facility, to
enter onto their respective properties or facilities to undertake such an audit
and/or assessment; and


(e) without limiting any term or provision of Section 10.07, in implementing the
above described procedures, the Administrative Agent and Required Lenders will
undertake steps deemed reasonable by them under the circumstances to accommodate
specific requests by the Loan Parties to maintain as confidential information
concerning litigation or regulatory compliance strategy provided to them by the
Loan Parties pursuant to this Section.


 6.14 Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” or “Senior Secured Financing” (or similar term) under, and
defined in, any subordinated indebtedness of the Borrower.


 6.15 Designation of Unrestricted Subsidiaries. So long as no Default has
occurred and is continuing, at the option of the Borrower, designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary; provided that (i) in the case of designating a Subsidiary as an
Unrestricted Subsidiary, on a Pro Forma Basis, the Borrower shall be in
compliance with Sections 7.11(a) and (b) for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01, (ii) the designation of a Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the net book value of the Borrower’s Investment in such
Subsidiary and, at the time of such designation, the aggregate amount of
Investments made as a result of designations of Subsidiaries as Unrestricted
Subsidiaries pursuant to this Section 6.15 shall be subject to compliance with
Sections 7.03 and (iii) no Subsidiary that has previously been designated as an
Unrestricted Subsidiary may be re-designated an Unrestricted Subsidiary more
than two times. Upon the effectiveness of the designation of a Subsidiary as an
Unrestricted Subsidiary, such Unrestricted Subsidiary shall for all purposes be
deemed not to be a “Subsidiary” under and pursuant to this Agreement or any
other Loan Document, unless and until such time, if ever, as it is re-designated
to be a Subsidiary as herein provided. Upon the effectiveness of the designation
of a Subsidiary that is a Guarantor as an Unrestricted Subsidiary, such
Subsidiary shall cease to be a Guarantor, and it shall automatically be released
from the Guaranty, the Security Agreement and any other Loan Document to which
it is a party (and the Administrative Agent shall take the actions required by
Section 9.10 to effect or evidence such release). The re-designation of any
Unrestricted Subsidiary as a Subsidiary shall constitute the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time; provided that, by way of clarification and not
limitation, such designation shall not be construed to be an acquisition by the
Borrower or the Subsidiary that is the parent of such Unrestricted Subsidiary
for the purposes of Section 7.03. Upon the effectiveness of re-designation of
any Unrestricted Subsidiary as a Subsidiary, such Subsidiary shall be subject to
the requirements of Section 6.17.


 6.16 Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions.


(a)  The Borrower will not directly or, knowingly, indirectly (i) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (ii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.




[Valvoline - Credit Agreement]
105

--------------------------------------------------------------------------------



















(b) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.


(c) The Borrower will not directly or indirectly knowingly cause or permit any
of the funds of any Loan Party that are used to repay the Credit Extensions to
be derived from any unlawful activity with the result that the making of the
Credit Extensions would be in violation of any Anti-Terrorism Law.


6.17 Covenant to Guarantee Obligations and Give Security.


(a)  Subject to this Section 6.17, with respect to any property acquired after
the Amendment and Restatement Effective Date by any Loan Party that is intended
to be subject to the Lien created by any of the Collateral Documents but is not
so subject, promptly (and in any event within 30 days after the acquisition
thereof or 90 days with respect to any real property that is subject to the
requirements of this Section 6.17, or, in each case, such longer period as the
Administrative Agent may agree in its sole discretion) (i) execute and deliver
to the Administrative Agent such amendments or supplements to the relevant
Collateral Documents or such other documents as the Administrative Agent shall
reasonably deem necessary or advisable to grant to the Administrative Agent, for
its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Liens permitted under the Loan Documents
and (ii) take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Collateral Document in accordance with all
applicable requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent.
The Borrower shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Collateral Documents on such after-acquired properties. Notwithstanding the
foregoing or anything in this Agreement (including this Section 6.17 and Section
6.18) or any other Loan Document to the contrary, no Loan Party shall be
required to execute and deliver any Collateral Documents or other agreements
governed by the laws of, or otherwise take any action to perfect any Lien under
this Agreement or any other Loan Document in, any jurisdiction other than the
United States, any State thereof and the District of Columbia.


(b) With respect to any Person that is or becomes a Subsidiary (other than an
Immaterial Subsidiary or Special Purpose Finance Subsidiary) after the Amendment
and Restatement Effective Date or any Subsidiary that ceases to be an Immaterial
Subsidiary or Special Purpose Finance Subsidiary, promptly (and in any event (A)
within 30 days (or such longer period as the Administrative Agent may agree in
its sole discretion) after such Person becomes a Subsidiary or (B) within 30
days (or such longer period as the Administrative Agent may agree in its sole
discretion) after financial statements have been delivered pursuant to Section
6.01 (commencing with the financial statements for the quarter ending March 31,
2019) indicating that such Subsidiary has ceased to be an Immaterial Subsidiary
or Special Purpose Finance Subsidiary, as the case may be (for the avoidance of
doubt, a Subsidiary’s status as an Immaterial Subsidiary need not otherwise be
tested except as set forth in this Section 6.17(b)) (i) except as provided
below, deliver to the Administrative Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary that are directly
owned by the Borrower or a Guarantor, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (other than an
Excluded Subsidiary) (A) to execute a joinder agreement to the Guaranty or such
comparable documentation to become a Guarantor and a joinder agreement to the
Security Agreement, substantially in the form annexed thereto and (B) to take
all actions necessary or advisable in the reasonable opinion of the
Administrative Agent to cause the Lien created by the applicable Security
Agreement to be duly






[Valvoline - Credit Agreement]
106

--------------------------------------------------------------------------------



















perfected to the extent required by such agreement in accordance with all
applicable requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent.
Notwithstanding the foregoing, the Equity Interests required to be delivered to
the Administrative Agent pursuant to clause (i) of this Section 6.17(b) shall
not include any Equity Interests of (x) a Regulated Subsidiary or other
Subsidiary, in each case in this clause (x) to the extent that the pledge of
Equity Interests of such Subsidiary would be prohibited by applicable Law, (y) a
joint venture to the extent that the pledge of Equity Interests of such joint
venture would be prohibited by such joint venture’s Organization Documents, or
(z) a Foreign Subsidiary or a Foreign Subsidiary Holding Company (including
Equity Interests of a Subsidiary that are held directly or indirectly by a
Foreign Subsidiary or a Foreign Subsidiary Holding Company) other than (A)
Voting Stock of any Subsidiary which is a first-tier Foreign Subsidiary or a
first-tier Foreign Subsidiary Holding Company, in each case representing 65% of
the total voting power of all outstanding Voting Stock of such Subsidiary and
(B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this Section 6.17(b).


(c) Promptly grant to the Administrative Agent, within 90 days (or such longer
period as the Administrative Agent may agree in its sole discretion) of the
acquisition thereof, a security interest in and Mortgage on each real property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Amendment and Restatement Effective Date and that, together with any
improvements thereon, individually has a fair market value of at least
$20,000,000 (as reasonably determined by the Borrower), as additional security
for the Secured Obligations (unless the subject property is already mortgaged to
a third party to the extent permitted by Section 7.01); provided that the
Borrower shall give prompt written notice to the Administrative Agent, which the
Administrative Agent shall promptly forward to the Lenders, of the Borrower’s
acquisition of any such real property owned in fee (including the physical
address of each Building). Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens permitted under Section 7.01. The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Administrative Agent required to be granted pursuant to
the Mortgages and all Taxes, fees and other charges payable in connection with
the recording of such Mortgages shall be paid in full. Such Loan Party shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired real property (including a
Mortgage Policy, satisfaction of any applicable Other Mortgage Requirements,
evidence of insurance coverage (including, if applicable, flood insurance
coverage required by Section 6.07(c)) required hereunder, counsel opinions (in
each case, in form and substance reasonably satisfactory to the Administrative
Agent) in respect of such Mortgage) and, if and to the extent that a Loan Party
shall, in the ordinary course, obtain an updated survey or a new survey of any
Mortgaged Property, such Loan Party shall deliver a copy of such survey to the
Administrative Agent and such survey shall be in form and substance reasonably
acceptable to the Administrative Agent, be prepared by a land surveyor duly
registered and licensed in the States in which the property in question is
located and be certified by such surveyor to the Administrative Agent. With
respect to any additional Mortgaged Property that is a Flood Hazard Property,
the Borrower shall have obtained confirmation from the Administrative Agent and
each Lender that the flood hazard due diligence and flood insurance requirements
hereunder have been met with respect to such additional Mortgaged Property (it
being acknowledged and agreed that the acceptance of a Mortgage encumbering such
property by the Administrative Agent shall constitute such confirmation for
purposes of this section). It is acknowledged and agreed that the Existing
Mortgages are permitted to be released on the Amendment and Restatement
Effective Date in accordance with the Amendment and Restatement Agreement and
the properties subject to such Existing Mortgages shall not thereafter be
required to be Mortgaged Properties hereunder.






[Valvoline - Credit Agreement]
107

--------------------------------------------------------------------------------



















(d) Notwithstanding anything to the contrary in this Section 6.17, (i) no
Subsidiary shall be required to become a Guarantor in circumstances where the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a Guarantee of the Obligations is excessive in
relation to the benefit thereof and (ii) the Collateral shall not include assets
in circumstances where the Administrative Agent and the Borrower reasonably
agree that the cost of obtaining pledge or security interest in such assets is
excessive in relation to the benefit thereof.


(e) Notwithstanding anything to the contrary in this Section 6.17, if any Person
ceases to be a Guarantor in accordance with this Agreement as a result of a
transaction permitted hereunder or as a result of becoming an Excluded
Subsidiary, the Administrative Agent will promptly, at the Borrower’s expense
and upon receipt of any certifications reasonably requested by the
Administrative Agent in connection therewith and in accordance with Section
9.10, execute and deliver to such Person such documents as such Person may
reasonably request to evidence the release of such Person from its obligations
hereunder and under the other Loan Documents.


(f) Notwithstanding anything herein to the contrary, the Borrower shall be
permitted, at its sole option and from time to time, to designate any Immaterial
Subsidiary as a “Guarantor” and a “Loan Party” upon written notice to the
Administrative Agent so long as the requirements of Section 6.17(b) shall have
been satisfied with respect to such Subsidiary as if it were a Subsidiary that
has ceased to be an Immaterial Subsidiary, and thereafter such Immaterial
Subsidiary shall be deemed to be a Guarantor and a Loan Party for all purposes
of this Agreement and the other Loan Documents, it being understood and agreed
that any Immaterial Subsidiary that shall have been designated as a “Guarantor”
and a “Loan Party” pursuant to this Section 6.17(f) may subsequently be
re-designated as an Immaterial Subsidiary if it qualifies as such at the time of
such subsequent designation.


6.18 Further Assurances. Promptly upon the reasonable request of the
Administrative Agent, at the Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Collateral Documents or otherwise deemed by the
Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by the Loan Documents, or obtain
any consents or waivers as may be necessary or appropriate in connection
therewith. Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. The Borrower shall deliver or cause to be delivered to the Administrative
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent as the Administrative Agent shall reasonably deem necessary
to perfect or maintain the Liens on the Collateral pursuant to the Collateral
Documents. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority, execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require.






[Valvoline - Credit Agreement]
108

--------------------------------------------------------------------------------



















ARTICLE VII 
NEGATIVE COVENANTS


From and after the Amendment and Restatement Effective Date, so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder (other than (x) contingent obligations and (y) obligations and
liabilities under Secured Cash Management Agreements, Secured Lines of Credit
Agreements, Secured Franchisee Loan Facility Guaranties or Secured Hedge
Agreements) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding or not otherwise provided for in full in a manner reasonably
satisfactory to the applicable L/C Issuer, the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:


 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:


(a) (x) Liens pursuant to any Loan Document, including Liens pursuant to Section
2.03(g) and any other Liens on cash or deposits granted to the Administrative
Agent or any L/C Issuer in accordance with the terms of this Agreement to Cash
Collateralize the Obligations and (y) Liens securing any Incremental Equivalent
Debt (provided that such Liens do not extend to any assets that are not
Collateral);


(b) Liens existing on the Amendment and Restatement Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary, other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof and (ii) any Permitted Refinancing of the obligations secured
or benefitted thereby is permitted by Section 7.02(c);


(c) Liens for Taxes not yet due or, if overdue, which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP and either (A) such contest suspends enforcement
or collection of the claim in question or (B) the Borrower or such Subsidiary
takes such actions as are reasonably necessary to replace or substitute such
Lien with a bond or equivalent surety or otherwise prevent the forfeiture or
sale of the subject property or asset as a result of the enforcement or
collection of the claim in question;


(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which secure amounts that
are not overdue for a period of more than 60 days or, if more than 60 days
overdue, which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and either (A)
such contest suspends enforcement or collection of the claim in question, or (B)
the Borrower or such Subsidiary takes such actions as are reasonably necessary
to replace or substitute such Lien with a bond or equivalent surety or otherwise
prevent the forfeiture or sale of the subject property or asset as a result of
the enforcement or collection of the claim in question;


(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;






[Valvoline - Credit Agreement]
109

--------------------------------------------------------------------------------



















(f) deposits or other security to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations (including
obligations under Environmental Laws), surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(g)  easements, rights-of-way, zoning restrictions, covenants, conditions and
restrictions of record, rights of third parties with respect to minerals, gas
and oil, riparian rights, rights of parties under leases, and other similar
encumbrances affecting real property which, in the aggregate, do not secure
monetary obligations that are substantial in amount and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;


(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);


(i) Liens securing Indebtedness used to finance the acquisition of new assets or
the construction or improvement of assets; provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness, other than proceeds and products thereof, (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition and (iii) after
giving effect to the incurrence of any Liens in reliance on this clause (i) on a
Pro Forma Basis, the Borrower shall be in compliance with Section 7.11 for the
most recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01;


(j) Liens on (i) Permitted Securitization Transferred Assets arising in
connection with a Permitted Receivables Facility and (ii) accounts receivables
of the Borrower or any of its Subsidiaries that are the subject of a Permitted
A/R Sale;


(k)  other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $300,000,000;


(l) Liens securing obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract that would otherwise meet
the requirements set forth in the proviso to Section 7.02(a);


(m)  Liens attaching to earnest money deposits (or equivalent deposits otherwise
named) made in connection with proposed acquisitions permitted under this
Agreement;


(n) (i) set-off rights or (ii) Liens arising in connection with repurchase
agreements that are Investments permitted under Section 7.03;


(o) Liens arising pursuant to Law in favor of a Governmental Authority in
connection with the importation of goods in the ordinary course of business;


(p) the replacement, extension or renewal of any Lien permitted by clauses (i)
and (j) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (other than releases thereof) (without
increase in the amount or change in any direct or contingent obligor) of the
Indebtedness secured thereby;


(q) Liens incurred in the ordinary course of business securing insurance
premiums or reimbursement obligations under insurance policies;








[Valvoline - Credit Agreement]
110

--------------------------------------------------------------------------------



















(r) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary (or of any Person not previously a Subsidiary
that is merged or consolidated with or into the Borrower or a Subsidiary in a
transaction permitted hereunder) after the Amendment and Restatement Effective
Date prior to the time such Person becomes a Subsidiary (or is so merged or
consolidated); provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary (or
such merger or consolidation), as the case may be, (ii) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary, other
than assets financed by the same financing source pursuant to the same financing
scheme in the ordinary course of business and (iii) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary (or is so merged or consolidated) and any
Permitted Refinancing thereof;


(s) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;


(t) Liens representing any interest or title of any (i) licensor, sublicensor,
lessor or sublessor and where the Borrower or any Subsidiary is a licensee,
sublicensee, lessee or sublessee or (ii) lessee, sublessee, licensee or
sublicensee, in the case of clauses (i) and (ii) under any lease, sublease,
license or sublicense not prohibited by the terms of this Agreement and entered
in to in the ordinary course of business, so long as, in the case of Liens under
clause (ii), all such leases, subleases, licenses and sublicenses do not either
individually or in the aggregate (A) interfere in any material respect with the
ordinary conduct of the business of any Loan Party or (B) materially impair the
use (for its intended purposes) or the value of the property subject thereto;


(u) Liens arising from precautionary Uniform Commercial Code financing statement
filings (or similar filings under applicable Law) regarding leases entered into
by the Borrower or any Subsidiary in the ordinary course of business;


(v) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(w) in the case of (i) any Subsidiary that is not a wholly owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any customary put and call arrangements,
related to Equity Interests in such Subsidiary or such other Person set forth in
the organizational documents of such Subsidiary or such other Person or any
related joint venture, shareholders’ or similar agreement;


(x) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business and not prohibited by this
Agreement;


(y)  any pledge of the Equity Interests of any Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement;


(z) broker’s Liens securing the payment of commissions in the ordinary course of
business;






[Valvoline - Credit Agreement]
111

--------------------------------------------------------------------------------



















(aa) Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Permitted Refinancing thereof; provided that any such Liens are subject to
an intercreditor agreement reasonably satisfactory to the Borrower and the
Administrative Agent; and


(bb) Liens on assets or property securing Indebtedness permitted under Section
7.02(e); provided that such Liens do not encumber any property or assets other
than the property or assets financed by such Indebtedness (or the proceeds
thereof).


 7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;


(b)  Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary, which Indebtedness shall (i) in
the case of Indebtedness owed to a Loan Party, constitute “Collateral” under the
Security Agreement, (ii) in the case of any Indebtedness owed by a Loan Party to
a Subsidiary that is not a Loan Party, be subject to an Intercompany Note
Subordination Agreement and (iii) in the case of any Indebtedness owed to a Loan
Party by any Subsidiary that is not a Loan Party, otherwise be permitted under
the provisions of Section 7.03;


(c) Indebtedness outstanding on the Amendment and Restatement Effective Date and
listed on Schedule 7.02 and any Permitted Refinancing thereof;
 
(d) Guarantees by the Borrower of Indebtedness of any Subsidiary, by any other
Loan Party of Indebtedness of the Borrower or any other Subsidiary, and by any
Subsidiary that is not a Loan Party of Indebtedness of any other Subsidiary that
is not a Loan Party; provided that (i) in the case of Guarantees of
Indebtedness, the Indebtedness so Guaranteed is permitted by this Section 7.02,
(ii) Guarantees by any Loan Party of Indebtedness of a Subsidiary that is not a
Loan Party shall be otherwise permitted under the provisions of Section 7.03
(other than clause (e) thereof) and (iii) the Guarantees permitted under this
clause (d) shall be subordinated to the Obligations of the applicable Subsidiary
to the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations;


(e) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i), in each case incurred to finance the
acquisition of new assets or the construction or improvement of assets;
provided, however, that after giving effect to the incurrence of any
Indebtedness in reliance on this clause (e) on a Pro Forma Basis, the Borrower
shall be in compliance with Section 7.11 for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01;


(f) Indebtedness of any Person that becomes a Subsidiary (or that is merged or
consolidated with or into the Borrower or any Subsidiary) after the Amendment
and Restatement Effective Date in accordance with the terms of Section 7.03,
which Indebtedness is existing at the time such Person becomes a Subsidiary (or
that is merged or consolidated with or into the






[Valvoline - Credit Agreement]
112

--------------------------------------------------------------------------------



















Borrower or any Subsidiary) (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary, or being merged or
consolidated with or into the Borrower or any Subsidiary);


(g) Indebtedness to the Receivables Financiers arising under or incidental to
the Permitted Receivables Facilities not to exceed $250,000,000 at any time
outstanding; and to the extent that any purported sale, transfer or contribution
of Permitted Securitization Transferred Assets from the Borrower or any
Subsidiary to a Special Purpose Finance Subsidiary shall ever be deemed not to
constitute a true sale, any Indebtedness of the applicable Special Purpose
Finance Subsidiary to the Borrower and its Subsidiaries arising therefrom;


(h) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by the
Borrower or any of its Subsidiaries in the ordinary course of business;


(i) other Indebtedness the aggregate unpaid principal amount of which shall not
at any time exceed $300,000,000;


(j) Indebtedness consisting of the financing of insurance premiums;


(k) Indebtedness (i) incurred in connection with an Investment or Disposition
permitted hereunder constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments and (ii) consisting of
deferred compensation or other similar arrangements incurred by the Borrower or
any Subsidiary in connection with an Investment permitted hereunder;


(l) Indebtedness created under this Agreement or any other Loan Document;


(m) other Indebtedness of the Loan Parties; provided that (i) no Event of
Default shall exist or result therefrom, (ii) if such Indebtedness is
subordinated Indebtedness, the terms of such Indebtedness provide for customary
subordination of such Indebtedness to the Obligations, (iii) no Subsidiary
(other than a Guarantor) is an obligor under such Indebtedness (including
pursuant to any Guarantee thereof) unless such Subsidiary, substantially
concurrently with becoming an obligor under such Indebtedness, becomes a
Guarantor, (iv) if such Indebtedness is secured, it shall not be secured by any
assets that do not constitute the Collateral and (v) immediately after giving
effect to the incurrence of any Indebtedness in reliance on this clause (m) on a
Pro Forma Basis, the Consolidated Interest Coverage Ratio for the most recently
ended Measurement Period for which financial statements have been delivered
pursuant to Section 6.01 shall not be less than 2.00:1.00;


(n) Indebtedness constituting Incremental Equivalent Debt and any Permitted
Refinancing thereof;


(o) Indebtedness under the Senior Notes and any Permitted Refinancing thereof;


(p) Refinancing Equivalent Debt and any Permitted Refinancing thereof;


(q) Indebtedness incurred in connection with the Separation, provided that, such
Indebtedness shall be repaid using the proceeds of the Valvoline IPO within 7
days of the date of such incurrence; and








[Valvoline - Credit Agreement]
113

--------------------------------------------------------------------------------





















(r) Indebtedness under Secured Line of Credit Agreements.


 7.03  Investments. Make or hold any Investments, except:


(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;


(b) loans or advances to officers, directors and employees of the Borrower and
its Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;


(c) (i) Investments by the Borrower and its Subsidiaries in Loan Parties, (ii)
Investments by Subsidiaries that are not Loan Parties in other Subsidiaries that
are not Loan Parties, (iii) Investments by the Loan Parties in Subsidiaries that
are not Loan Parties in an aggregate amount invested from the Amendment and
Restatement Effective Date, together with the amount of Investments by Loan
Parties in Persons that are not Loan Parties pursuant to clause (g) below, not
to exceed $200,000,000; provided that in the event the Borrower or any other
Loan Party received a return of any such Investment pursuant to this clause
(iii), an amount equal to such return shall be available for Investments in the
fiscal year of Borrower in which such return is received and thereafter and (iv)
Investments in joint venture entities in an aggregate amount invested not to
exceed $200,000,000 during each fiscal year of the Borrower; provided that in
the event the Borrower or any Subsidiary received a return of any such
Investment pursuant to this clause (iv), an amount equal to such return, not to
exceed the amount of the original Investment, shall be available for Investments
in the fiscal year of the Borrower in which such return is received and
thereafter;


(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(e)  Guarantees not prohibited by Section 7.02;


(f) Investments (other than those referred to in Section 7.03(c)(i)) existing on
the Amendment and Restatement Effective Date and set forth on Schedule 7.03;


(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, or business unit or division of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(g):


(i) the Loan Parties and any such newly created or acquired Subsidiary shall, or
will within the times specified therein, have complied with the requirements of
Section 6.17 (to the extent applicable);


(ii)(A) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
and (B) immediately after giving effect to such purchase or other acquisition on
a Pro Forma Basis, the Borrower and its Subsidiaries shall be in compliance with
all of the covenants set forth in Section 7.11 for the most






[Valvoline - Credit Agreement]
114

--------------------------------------------------------------------------------





















recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01;


(iii) as to any such acquisition involving cash consideration of more than
$50,000,000 in the aggregate, the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied, in each case to the extent
required to be satisfied, on or prior to the consummation of such purchase or
other acquisition; and


(iv) the aggregate amount of Investments made by Loan Parties in Persons that
not become Loan Parties pursuant to this clause (g), together with the aggregate
amount of Investments by Loan Parties in Subsidiaries that are not Loan Parties
pursuant to clause (c)(iii) above (after giving effect to any return on any such
Investments), shall not exceed $200,000,0000;


(h)  any Investment by the Borrower and its Subsidiaries in a Special Purpose
Finance Subsidiary which, in the judgment of the Borrower, is prudent and
reasonably necessary in connection with, or otherwise required by the terms of,
any Permitted Receivables Facility;


(i) other Investments not exceeding $200,000,000 in the aggregate at any one
time;


(j) other Investments; provided that, at the time each such Investment is made
in reliance on this clause (j), the aggregate amount of such Investment does not
exceed the Available Amount at such time;


(k)  Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;


(l) Investments made as a result of the receipt of noncash consideration from
any Disposition in compliance with Section 7.05;


(m) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;


(n) Investments resulting from any pledge or deposit not prohibited by Section
7.01;


(o)  Investments in respect of Swap Contracts of the type that satisfy the
requirements set forth in the proviso to Section 7.02(a);


(p) any other Investments, so long as (A) immediately before and immediately
after giving effect to any such Investment, no Event of Default shall have
occurred and be continuing; and (B) immediately after giving effect to any such
Investment, the Consolidated Net Leverage Ratio on a Pro Forma Basis for the
Borrower and its Subsidiaries shall be no greater than 3.50:1.00 for the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01;




[Valvoline - Credit Agreement]
115

--------------------------------------------------------------------------------



















(q) in each case to the extent constituting Investments and subject to Section
7.14, any transactions contemplated by the Separation; and


(r) Investments in each calendar year not exceeding (i) $175,000,000 less (ii)
the aggregate amount of Restricted Payments made pursuant to Section 7.06(m) for
such calendar year.


  7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


 (a)   any Subsidiary may merge or consolidate with (i) the Borrower; provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries; provided that when any Loan Party is merging with
another Subsidiary (which may be another Loan Party), the continuing or
surviving Person shall be a Loan Party;


 (b)   any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party;


 (c)   any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (upon voluntary liquidation or otherwise) to (i)
another Subsidiary that is not a Loan Party or (ii) a Loan Party;


 (d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto,
in the case of any such merger or consolidation to which any Loan Party (other
than the Borrower) is a party, (i) a Loan Party is the surviving Person or (ii)
such merger or consolidation otherwise complies with Section 7.03;


 (e) the Borrower may merge with any other Person organized under the Laws of
the United States, any State thereof or the District of Columbia, but only so
long as (i) the Borrower is the continuing or surviving Person or (ii) if the
Borrower is not the continuing or surviving Person, (A) such merger effects a
re-domestication of the Borrower’s jurisdiction of formation, (B) each of the
Re-Domestication Requirements shall have been satisfied and (C) at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing;


 (f) Dispositions permitted by Section 7.05 (other than (i) Dispositions
permitted by Section 7.05(e)(i) and (ii) Dispositions of all or substantially
all assets of the Borrower and its Subsidiaries pursuant to Section 7.05(g));
and


 (g) subject to Section 7.14, the Borrower or any of its Subsidiaries may effect
any transactions contemplated by the Separation.


 7.05  Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a) Dispositions of obsolete or worn out property in the ordinary course of
business, or property no longer used or useful in the business of the Borrower
or such Subsidiary, in each case whether now owned or hereafter acquired;








[Valvoline - Credit Agreement]
116

--------------------------------------------------------------------------------



















(b) Dispositions of inventory and Cash Equivalents in the ordinary course of
business;


(c) Dispositions of equipment or real property other than through a lease
transaction to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property or to Indebtedness incurred to acquire such replacement
property; and Dispositions of equipment or real property through a lease
transaction to the extent that such lease is on fair and reasonable terms in an
arm’s-length transaction;


(d) Dispositions of property by any Subsidiary to the Borrower or any other
Subsidiary or by the Borrower to any Subsidiary; provided that any Disposition
involving a Subsidiary that is not a Loan Party shall be made in compliance with
Section 7.08 (excluding clause (b) thereof);


(e) (i) Dispositions permitted by Section 7.04 and (ii) Dispositions for fair
market value in a transaction in exchange for which an Investment permitted by
Section 7.03 (other than Section 7.03(p)) is received;


(f) licenses or sublicenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;


(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that such Dispositions are for at least 75% of
the price for such asset shall be paid to the Borrower or such Subsidiary solely
in cash; provided that (i) any consideration in the form of Cash Equivalents
that are disposed of for cash consideration within 30 Business Days after such
sale, transfer or other disposition shall be deemed to be cash consideration in
an amount equal to the amount of such cash consideration for purposes of this
proviso; (ii) any liabilities (as shown on the Borrower’s or a Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or a Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer, lease or other
disposition and for which the Borrower and all the Subsidiaries shall have been
validly released by all applicable creditors in writing shall be deemed to be
cash consideration in an amount equal to the liabilities so assumed and (iii)
any Designated Non-Cash Consideration received by the Borrower or a Subsidiary
in respect of such sale, transfer, lease or other disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not in excess of $5,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
consideration;


(h) Dispositions of (i) Permitted Securitization Transferred Assets pursuant to
any Permitted Receivables Facility and (ii) accounts receivable of the Borrower
or any of its Subsidiaries pursuant to a Permitted A/R Sale;


(i)  Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof consistent with past practice;










[Valvoline - Credit Agreement]
117

--------------------------------------------------------------------------------



















(j) Dispositions of property to the extent that such property constitutes an
Investment permitted by Section 7.03(d)(ii), (l) or (m) or another asset
received as consideration for the Disposition of any asset permitted by this
Section 7.05;


(k) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;


(l) subject to the Section 7.14, any transactions contemplated by the
Separation; and


(m) Dispositions to the extent constituting Restricted Payments permitted by
Section 7.06(i) or (j).


provided, however, that any of the foregoing Dispositions (other than any
Disposition pursuant to clause (a), (d), (e)(i) or (k) of this Section 7.05)
shall be for fair market value, as determined reasonably and in good faith by,
as the case may be, the Borrower or the applicable Subsidiary.


 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:


(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower (provided that if the Subsidiary making such
Restricted Payment is a Loan Party, then the Subsidiary to which such Restricted
Payment is made shall also be a Loan Party) and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;


(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;


(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;


(d) the Borrower and each Subsidiary may make Restricted Payments made to
shareholders of any Person (other than an Affiliate of the Borrower) acquired by
merger pursuant to an acquisition permitted under this Agreement;


(e) the Borrower and each Subsidiary may make Restricted Payments not otherwise
permitted under this Section 7.06 (other than Restricted Payments consisting of
divisions, lines of business or the stock of Subsidiaries); provided that
immediately after giving effect thereto, on a Pro Forma Basis, the Borrower’s
Consolidated Net Leverage Ratio shall be less than 3.50:1.00 for the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01;


(f) the Borrower and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06 not exceeding the greater of (i)
$200,000,000 and (ii) 10% of the Borrower’s Consolidated Total Assets in the
aggregate per fiscal year of the Borrower;








[Valvoline - Credit Agreement]
118

--------------------------------------------------------------------------------



















(g) the Borrower and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06; provided that, at the time each
such Restricted Payment is made in reliance on this clause (g), the aggregate
amount of such Restricted Payment does not exceed the Available Amount at such
time;


(h) the Borrower may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;


(i) the Borrower may make Restricted Payments pursuant to and in accordance with
any stock option, equity-based or other Plan or agreement with or for directors,
officers or employees of the Borrower and its Subsidiaries, that are approved in
good faith by the board of directors of the Borrower or an authorized committee
or delegate thereof;


(j)  the Borrower may repurchase Equity Interests upon the exercise of stock
options or the settlement of any equity or equity-based award if such Equity
Interests represent a portion of the exercise price of or tax obligation
associated with such options or awards;


(k)   subject to Section 7.14, the Borrower or any of its Subsidiaries may make
Restricted Payments contemplated by the Separation;


 (l)  the Borrower and any of its Subsidiaries may make payments of amounts due
and payable pursuant to the Tax Matters Agreement between Ashland Global and
Valvoline entered into in connection with the Separation; and


(m) the Borrower and any of its Subsidiaries may make Restricted Payments in
each calendar year not exceeding (i) $175,000,000 less (ii) the aggregate amount
of Investments made pursuant to Section 7.03(r) for such calendar year.


 7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Amendment and Restatement Effective Date or any
business substantially related, reasonably complementary or incidental thereto.


 7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions (i) between or among the Loan Parties (not involving any
other Affiliate) and (ii) between or among the Subsidiaries that are not Loan
Parties (not involving any Loan Party or any other Affiliate), (b) other
transactions between or among any two or more of the Borrower and the
Subsidiaries that are permitted under Section 7.03, 7.04 or 7.05, (c) the
Permitted Receivables Facilities, (d) employment and severance arrangements or
other Plans with or between the Borrower or any Subsidiary and its officers and
employees in the ordinary course of business, (e) the payment of customary fees
and indemnities to directors, officers and employees of the Borrower and its
Subsidiaries in the ordinary course of business, (f) Restricted Payments
permitted by Section 7.06, (g) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans and other
Plans approved by the Borrower’s board of directors or an authorized committee
or delegate thereof and (h) subject to Section 7.14, any transactions
contemplated by the Separation.






[Valvoline - Credit Agreement]
119

--------------------------------------------------------------------------------





















 7.09 Burdensome Agreement. Enter into or permit to exist any Contractual
Obligation that limits the ability of (a) any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or invest in the Borrower or any Guarantor, (b) any Loan Party to Guarantee the
Indebtedness of the Borrower (other than Contractual Obligations in agreements
governing Indebtedness incurred after the Funding Date in accordance with
Section 7.02) or (c) the Borrower or any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person, in each case except for (i)
any Contractual Obligations which exist on the Amendment and Restatement
Effective Date and are set forth on Schedule 7.09 (and any renewal, extension or
replacement thereof so long as such renewal, extension or replacement does not
expand the scope of such Contractual Obligations to any material extent), (ii)
this Agreement, any other Loan Document and the Senior Notes Documents and any
Permitted Refinancing thereof, (iii) any Contractual Obligations that are
binding on a Person at the time such Person becomes a Subsidiary, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Subsidiary (and any renewal, extension or replacement
thereof so long as such renewal, extension or replacement does not expand the
scope of such Contractual Obligations to any material extent), (iv) any
Contractual Obligations that arise in connection with a Disposition permitted by
Section 7.05, (v) any Contractual Obligations that are provisions in joint
venture agreements and other similar agreements applicable to joint ventures and
not prohibited by the terms of this Agreement, (vi) any negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.02 but solely to the extent that any such negative pledge or
restriction applies only to the property or assets securing such Indebtedness,
(vii) any Contractual Obligations that are customary restrictions on leases,
subleases, licenses, sublicenses or asset sale agreements otherwise permitted
hereunder so long as such restrictions apply only to the assets that are the
subject thereof, (viii) any Contractual Obligations that are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (ix) any Contractual Obligations that are customary
provisions restricting assignment or transfer or any agreement entered into in
the ordinary course of business and (x) any Contractual Obligations that exist
under or by reason of applicable Law, or are required by any regulatory
authority having jurisdiction over the Borrower or any Subsidiary or any of
their respective businesses.


 7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


 7.11 Financial Covenants.


(a)   Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
4.50:1.00.


(b)  Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00:1.00.


 7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any way that has a material and adverse effect on the interests of
the Lenders or the Administrative Agent.


 7.13 Accounting Changes. Make any change in (a) accounting policies or
reporting practices that is not an acceptable change under GAAP or (b) its
fiscal year; provided that the Borrower shall be permitted, on one occasion, to
change its fiscal year end (and that of its Subsidiaries) to December 31.


 7.14 Separation.  Notwithstanding anything to the contrary in Article VI or
VII, the Borrower and its Subsidiaries may consummate the Separation.






[Valvoline - Credit Agreement]
120

--------------------------------------------------------------------------------



















ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


 8.01 Events of Default. Any of the following occurring or existing on or after
the Effective Date shall constitute an “Event of Default”:


(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C Obligations
or Swing Line Loans, or (ii) pay within five Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation or Swing Line
Loan, or any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document; or


(b) Specific Covenants. The Borrower fails, on or after the Amendment and
Restatement Effective Date, to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a), 6.05(a) (solely with respect to
the existence of the Borrower), 6.11 or Article VII; or


(c) Other Defaults. Any Loan Party fails, on or after the Amendment and
Restatement Effective Date, to perform or observe any other covenant or
agreement (not specified in Section 8.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days following the earlier of (A) written notice thereof to the Borrower from
the Administrative Agent or any Lender; or (B) knowledge thereof by a
Responsible Officer; or


(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party in Article V, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but only after any required notice, the
expiration of any permitted grace period or both) in respect of the Senior Notes
or any other Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event (but only after any required notice, the
expiration of any permitted grace period or both) is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A)








[Valvoline - Credit Agreement]
121

--------------------------------------------------------------------------------



















any event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or (iii)
there occurs a termination event or event of default under any Permitted
Receivables Facility when the amount outstanding (including undrawn committed or
available amounts) thereunder exceeds the Threshold Amount, which termination
event or event of default is not cured or waived within any applicable grace
period; or


(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)   Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied, in each case by
judgment, against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or


(h)   Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A-” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect and,
in either case, (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of 60 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)  ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events or
similar events with respect to Foreign Plans that have occurred, has resulted or
would reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of the Threshold Amount, (ii) the
Borrower, any Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount, or (iii) a
termination, withdrawal or noncompliance with applicable law or plan terms
occurs with respect to Foreign Plans and such termination, withdrawal or
noncompliance, when taken together with all other terminations, withdrawals or
noncompliance with respect to Foreign Plans and ERISA Events that have occurred,
has resulted




[Valvoline - Credit Agreement]
122

--------------------------------------------------------------------------------



















or would reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of the Threshold Amount; or


(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than (x) contingent obligations not yet asserted and (y) obligations and
liabilities under Secured Cash Management Agreements, Secured Lines of Credit
Agreements, Secured Franchisee Loan Facility Guaranties or Secured Hedge
Agreements), ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in writing the validity
or enforceability of any provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability or obligation under any
provision of any Loan Document, or purports in writing to revoke, terminate or
rescind any provision of any Loan Document; or


(k)  Change of Control. There occurs any Change of Control; or


(l) Collateral Documents. Any Collateral Document after execution and delivery
thereof shall for any reason (other than pursuant to the terms hereof or thereof
or solely as the result of acts or omissions by the Administrative Agent or any
Lender) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by any Loan Document) on the Collateral purported to be covered
thereby, except where the value of all such Collateral does not exceed
$25,000,000 in the aggregate.


 8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)   declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c)  require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)  exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.








[Valvoline - Credit Agreement]
123

--------------------------------------------------------------------------------



















 8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Secured Hedge Agreements, Secured Line of Credit Agreements, Secured Franchisee
Loan Facility Guaranties and Secured Cash Management Agreements and to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders, the L/C Issuers, the
Hedge Banks, the Line of Credit Banks, the Franchisee Loan Facility Guaranty
Beneficiaries and the Cash Management Banks in proportion to the respective
amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations (other than unasserted
contingent obligations) have been indefeasibly paid in full, to the Borrower or
as otherwise required by Law;


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.


Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Line of Credit Agreements, Secured Franchisee Loan Facility
Guaranties and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice of
such agreements prior to the time of application of the proceeds described
above, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank, Line of Credit Bank,
Franchisee Loan Facility Guaranty Beneficiary or Hedge Bank, as the case may be.
Each Cash Management Bank, Line of Credit Bank, Franchisee Loan Facility
Guaranty Beneficiary or Hedge Bank not a party to this Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have








[Valvoline - Credit Agreement]
124

--------------------------------------------------------------------------------



















acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if it were a
“Lender” party hereto.


ARTICLE IX 
ADMINISTRATIVE AGENT


 9.01 Appointment and Authority. (a) Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Scotiabank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX (other than Sections 9.06 and 9.10)
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions (other than the rights of
the Borrower set forth in Sections 9.06 and 9.10).


(b)  The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank, a potential Cash Management Bank, a potential Line of
Credit Bank and a potential Franchisee Loan Facility Guaranty Beneficiary) and
each of the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent,” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.


   9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


 9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative






[Valvoline - Credit Agreement]
125

--------------------------------------------------------------------------------



















Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law;


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to, or obtained by, the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;


(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an L/C Issuer;
and


(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


 9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their








[Valvoline - Credit Agreement]
126

--------------------------------------------------------------------------------



















respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


 9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and in each case such successor shall require the consent of
the Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (such consent not to be unreasonably withheld, conditioned
or delayed). If no such successor shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuers, with
the consent of the Borrower at all times other than during the existence of an
Event of Default under Section 8.01(a) or (f) (such consent not to be
unreasonably withheld, conditioned or delayed), appoint a successor
Administrative Agent from among the Revolving Credit Lenders meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided, to
be made by, to or through the Administrative Agent shall instead be made by or
to each applicable Lender and each applicable L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed in writing between the Borrower and such successor, and
the retiring Administrative Agent shall cease to be entitled to all such fees
upon the effectiveness of its resignation as Administrative Agent. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Scotiabank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender, if
applicable, and as reference bank with respect to all interest rates hereunder
(including the Base Rate, the Eurodollar Rate and the Federal Funds Rate). Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of (x) the retiring L/C Issuer and Swing Line
Lender (and the reference to “Scotiabank” in Section 2.03(b)(v) shall be deemed
to be a reference to such successor) and (y) the retiring reference bank (and
all references to “Scotiabank” in the relevant interest rate definitions and
Sections 2.02(b) and (d) shall be deemed to be references to such successor),
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.






[Valvoline - Credit Agreement]
127

--------------------------------------------------------------------------------



















 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


 9.08 No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Arrangers or the
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except (i) in its capacity, as applicable, as the Administrative Agent, a Lender
or an L/C Issuer hereunder and (ii) in the case of the Arrangers, as specified
in Sections 2.09(c)(i), 6.02, 10.04 and 10.16.


 9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations under Secured Cash Management Agreements,
Secured Line of Credit Agreements, Secured Franchisee Loan Facility Guaranties
and Secured Hedge Agreements) that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed
in such judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with this Agreement;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.






[Valvoline - Credit Agreement]
128

--------------------------------------------------------------------------------



















 9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank, potential Line of Credit Bank,
potential Franchisee Loan Facility Guaranty Beneficiary and a potential Hedge
Bank) and each of the L/C Issuers irrevocably authorize the Administrative
Agent:


(a) to release any Lien on any property granted to, or held by, the
Administrative Agent under any Loan Document, and to release any Guarantor from
its obligations under the Guaranty, in each case (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements, Secured Line of Credit Agreements, Secured
Franchisee Loan Facility Guaranties and Secured Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuers shall have been made) or (ii) if approved, authorized or
ratified in writing in accordance with Section 10.01;


(b) to release any Lien on any property (or any part thereof) granted to or held
by the Administrative Agent under any Loan Document that is Disposed of or to be
Disposed of as part of, or in connection with, any Disposition permitted or not
prohibited hereunder or under any other Loan Document (other than to a Loan
Party);


(c) to release any Guarantor from its obligations under the Guaranty or the
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted or not prohibited hereunder;


(d) to release any Guarantor from its obligations under the Guaranty or the
Collateral Documents if such Person becomes an Excluded Subsidiary as a result
of a transaction permitted or not prohibited hereunder; and


(e) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will promptly , at the Borrower’s expense and upon receipt of any certifications
reasonably requested by the Administrative Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence or effect the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10. Without
limiting the foregoing, the Administrative Agent shall release from the Lien of
any Loan Document, without the consent or other action of the Lenders, property
of the Loan Parties Disposed in a transaction permitted or not prohibited by the
Loan Documents (other than in connection with any Disposition to another Loan
Party).


 9.11 Secured Cash Management Agreements, Secured Line of Credit Agreements,
Secured Franchisee Loan Facility Guaranties and Secured Hedge Agreements. No
Cash Management Bank, Line of Credit Bank, Franchisee Loan Facility Guaranty
Beneficiary or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including








[Valvoline - Credit Agreement]
129

--------------------------------------------------------------------------------



















the release or impairment of any Collateral) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements, Secured Line of
Credit Agreements, Secured Franchisee Loan Facility Guaranties and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
agreements prior to the time of application of the proceeds described above,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank, Line of Credit Bank,
Franchisee Loan Facility Guaranty Beneficiary or Hedge Bank, as the case may be.


 9.12 Withholding. To the extent required by applicable Law, the Administrative
Agent may withhold from any payment to any Lender an amount equal to any
applicable withholding Tax. If the IRS or any Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article IX. The agreements in this Article IX shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement. Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender. For
the avoidance of doubt, for purposes of this Section 9.10, the term “Lender”
includes any L/C Issuer.


 9.13 Certain ERISA Matters.


 (a) Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Plans and any “plan” as defined in and
subject to Section 4975 of the Code or any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any Plan or any “plan” as defined in and
subject to Section 4975 of the Code with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments or this Agreement,






[Valvoline - Credit Agreement]
130

--------------------------------------------------------------------------------



















(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)  In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


ARTICLE X
MISCELLANEOUS


 10.01 Amendments, Etc.No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than the Engagement Letters), and no consent
to any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:






[Valvoline - Credit Agreement]
131

--------------------------------------------------------------------------------



















(a) [reserved];


(b) extend or increase the Commitment or any Loan of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in the Amendment and Restatement Agreement or Section 4.03 or the waiver
of any Default, Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender);


(c) postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled termination of any Facility hereunder without the
written consent of each affected Lender;


(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01 which permits amendments to any fee letter by the parties thereto)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;


(e) change Section 2.06(c), 2.13 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f) change any provision of this Section 10.01, the definition of “Majority in
Interest”, or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender (it being
understood that, with the consent of the Required Lenders or pursuant to Section
2.14, additional extensions of credit pursuant to this Agreement may be included
in the determination of the Required Lenders on substantially the same basis as
the Term A Loans and the Revolving Credit Commitments on the Amendment and
Restatement Effective Date);


(g) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of each Lender directly adversely affected thereby;


(h)  release all or substantially all of the Collateral, taken as a whole, in
any transaction or series of related transactions, without the written consent
of each Lender; or


(i) release all or substantially all of the value of the Guaranty, taken as a
whole, without the written consent of each Lender, except to the extent the
release of any Subsidiary from the Guaranty is permitted pursuant to Section
9.10 (in which case such release may be made by the Administrative Agent acting
alone);


and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Majority in Interest of the Revolving Credit Lenders in
addition to the Lenders required above, waive or modify any condition precedent
to the funding of Revolving Credit Loans set forth in Section 4.03 (it being








[Valvoline - Credit Agreement]
132

--------------------------------------------------------------------------------



















understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver or amendment
expressly relating to Section 4.03) or any other Loan Document, including any
amendment of an affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver or modification of any condition precedent to funding
of Revolving Credit Loans set forth in Section 4.03), (ii) no amendment, waiver
or consent shall, unless in writing and signed by the L/C Issuers in addition to
the Lenders required above, affect the rights or duties of the L/C Issuers under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement or any other Loan Document; (v) the consent of Lenders
holding more than 50% of any Class of Commitments or Loans shall be required
with respect to any amendment that by its terms adversely affects the rights of
such Class in respect of payments or Collateral hereunder in a manner different
than such amendment affects other Classes and (vi) any fee letter may only be
amended, and the rights or privileges thereunder may only be waived, in a
writing executed by each of the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) (i) the Commitment or any Loan of such
Lender may not be increased or extended (or reinstated, to the extent terminated
pursuant to Section 8.02), (ii) no date fixed by this Agreement or any other
Loan Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to such Lender may be postponed and/or (iii)
neither the principal of, nor the rate of interest specified herein on, any Loan
or L/C Borrowing, or (subject to clause (v) of the immediately preceding proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document to such Defaulting Lender may be reduced, in each case
without the consent of such Defaulting Lender (it being understood that a waiver
of any condition precedent set forth in the Amendment and Restatement Agreement
or Section 4.03 or the waiver of any Default, Event of Default or mandatory
prepayment shall not constitute an extension or increase of any Commitment of
any Lender) and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender by an assignment of such Lender’s Loans and
Commitments at par in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender, L/C Issuer or Swing Line Lender) solely to cure a defect
or error, to grant a new Lien for the benefit of the Secured Parties or extend
any existing Lien over additional property.


 10.02 Notices; Effectiveness; Electronic Communications.


(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other




[Valvoline - Credit Agreement]
133

--------------------------------------------------------------------------------



















communications provided for herein or in connection with any Loan Document shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)  if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when actually received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages,






[Valvoline - Credit Agreement]
134

--------------------------------------------------------------------------------



















liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier number, telephone number or email address for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender, each L/C Issuer and the Swing Line Lender may change
its address, telecopier number, telephone number or email address for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.


(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to, and other telephonic communications with,
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer and the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case




[Valvoline - Credit Agreement]
135

--------------------------------------------------------------------------------



















may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions.


 10.04  Expenses; Indemnity; Damage Waiver.


(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and invoiced
out-of-pocket expenses incurred by the Arrangers and Administrative Agent and
their respective Affiliates (including the reasonable and invoiced fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and invoiced
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and invoiced out‑of‑pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the reasonable and invoiced fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer) in
connection with the enforcement, during an Event of Default, or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such reasonable and invoiced
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b) Indemnification by the Borrower. The Borrower shall indemnify the Arrangers,
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable and
invoiced out-of-pocket expenses (including the reasonable and invoiced fees,
charges and disbursements of counsel for any Indemnitee, which shall be limited
to one counsel to all Indemnitees (exclusive of one local counsel to all
Indemnitees in each relevant jurisdiction) and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel,
another counsel for such affected Indemnitee), but excluding, in each case, the
allocated cost of internal counsel, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence, Release, or threat of Release of Hazardous Materials at,






[Valvoline - Credit Agreement]
136

--------------------------------------------------------------------------------



















on, under or from any property or facility owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee or
such Indemnitee’s Subsidiaries or the officers, directors, employees, agents,
advisors and other representatives of such Indemnitee or its Subsidiaries, (y)
result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and non-appealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) resulted from any proceeding that does
not involve an act or omission by the Borrower or any of its Affiliates and that
is brought by an Indemnitee against any other Indemnitee (other than any
proceeding by or against any Indemnitee in its capacity or in fulfilling its
role as the Administrative Agent or an Arranger). Notwithstanding the foregoing,
the Borrower shall not be liable for any settlement entered into without the
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
but a settlement is entered into with the Borrower’s prior written consent, the
Borrower agrees to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement in accordance with this Section 10.04. If any proceeding is
instituted or threatened against any Indemnitee in respect of which indemnity
may be sought hereunder, the Borrower shall be entitled to assume the defense
thereof with counsel selected by the Borrower (which counsel shall be reasonably
satisfactory to such Indemnitee) and after notice from the Borrower to such
Indemnitee of the Borrower’s election so to assume the defense thereof, the
Borrower will not be liable to such Indemnitee hereunder for any legal or other
expenses subsequently incurred by such Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation and providing evidence and
such other expenses as have been approved in advance; provided, that (i) if
counsel for such Indemnitee determines in good faith that there is a conflict
that requires separate representation for the Borrower and such Indemnitee or
that there may be legal defenses available to such Indemnitee which are
different from or in addition to those available to the Borrower or (ii) the
Borrower fails to assume or proceed in a timely and reasonable manner with the
defense of such action or fails to employ counsel reasonably satisfactory to
such Indemnitee in any such action, then in either such event, (A) such
Indemnitee shall be entitled to one primary counsel and, if necessary, one local
counsel to represent such Indemnitee and all other Indemnitees similarly
situated (such counsels selected by the Administrative Agent), (B) the Borrower
shall not, or shall not any longer, be entitled to assume the defense thereof on
behalf of such Indemnitee and (C) such Indemnitee shall be entitled to
indemnification (including fees and expenses of such counsel) to the extent
provided in this Section 10.04.


(c)  Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Arranger, the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to such Arranger, the Administrative Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by, or
asserted against, the Administrative Agent (or any such sub-agent) or any L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).






[Valvoline - Credit Agreement]
137

--------------------------------------------------------------------------------



















(d)   Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee or any Loan Party (or any of its
Related Parties), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing in this sentence shall limit
the obligations of the Borrower set forth in Section 10.04(b) in respect of any
such damages owing by any Indemnitee to a third party. No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence,
willful misconduct or bad faith of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.


(e)  Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.


(f)  Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, any L/C Issuer or the
Swing Line Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.


  10.05   Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


  10.06  Successors and Assigns.


(a)  Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and




[Valvoline - Credit Agreement]
138

--------------------------------------------------------------------------------



















assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)   Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


 (i) Minimum Amounts.


(A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)  in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under any Facility with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of the Swing Line Loans; provided
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non pro
rata basis;


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)  the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is made by an Arranger in accordance with the terms of the Engagement
Letter, dated March 11, 2019, between the Borrower and Citigroup Global Markets
Inc. during the primary syndication of the Facilities;




[Valvoline - Credit Agreement]
139

--------------------------------------------------------------------------------



















(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for assignments in respect
of (1) any Term A Commitment, Revolving Credit Commitment or Revolving Credit
Loans if such assignment is to a Person that is not a Lender with a Commitment
in respect of the applicable Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, (2) any Term A Loan to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund or (3) any
Revolving Credit Commitment or Revolving Credit Loans if such assignment is to a
Term A Lender that is not also a Revolving Credit Lender; and


(C) the consent of the Swing Line Lender and each L/C Issuer (such consent not
to be unreasonably withheld, conditioned or delayed; provided that the Swing
Line Lender and each L/C Issuer will be deemed to have consented to any such
assignment if it does not respond within ten Business Days after receipt of
notice of such assignment) shall be required for any assignment in respect of
the Revolving Credit Facility.


(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; and provided, further,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries, except as otherwise
provided in Section 10.06(h).


(vi) No Assignment to Natural Persons. No such assignment shall be made (A) to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or (B) to any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (A) or (B).


(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.












[Valvoline - Credit Agreement]
140

--------------------------------------------------------------------------------



















Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender shall constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).


(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and each
Loan Party, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
any Loan Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may, as may be agreed between such Lender and such
Participant, provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e)) (it being understood that the documentation required under Section
3.01(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b); provided that such Participant complies with the provisions of
Sections 3.06 and 10.13 as if it were an




[Valvoline - Credit Agreement]
141

--------------------------------------------------------------------------------



















assignee under Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided such Participant complies with Section 2.13 as though it
were a Lender. Each Lender shall maintain a register of the names, addresses,
and the principal amounts (and stated interest) of the interests of the
Participants to which such Lender has sold participations. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal and interest amounts of each
Participant’s interest in the Loans or other Obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such commitment, loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and Section
1.163-5(b) of the Proposed United States Treasury Regulations or, if different,
under Sections 871(h) or 881(c) of the Code in connection with any Tax audit or
other Tax proceeding of the Borrower. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.


(e)  Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the date such
Participant acquired the applicable participation.


(f)   Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)   Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if Scotiabank assigns
all of its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Scotiabank may, upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender,
as the case may be, hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of
Scotiabank as L/C Issuer and/or Swing Line Lender, as the case may be, and no
such appointment shall be effective until the Lender so appointed shall have
accepted such appointment in writing. If Scotiabank resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Scotiabank resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C












[Valvoline - Credit Agreement]
142

--------------------------------------------------------------------------------



















Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and/or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of such retiring L/C Issuer with respect to such Letters of Credit.


(h) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term A Loans under this Agreement to the Borrower or
any Subsidiary of the Borrower through (x) Dutch auctions or other offers to
purchase open to all Lenders on a pro rata basis, in each case in accordance
with procedures reasonably acceptable to the Administrative Agent or (y) open
market purchases on a non-pro rata basis; provided that:


(i) (x) if the assignee is a Subsidiary of the Borrower, upon such assignment,
transfer or contribution, the applicable assignee shall automatically be deemed
to have transferred the principal amount of such Term A Loans, plus all accrued
and unpaid interest thereon, to the Borrower or (y) if the assignee is the
Borrower (including through transfers set forth in clause (x)), (a) the
principal amount of such Term A Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower shall
be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term A Loans of the remaining Lenders shall reflect such cancellation
and extinguishing of the Term A Loans then held by the Borrower and (c) the
Borrower shall promptly provide notice to the Administrative Agent of such
contribution, assignment or transfer of such Term A Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term A Loans in the Register;


(ii) each Person that purchases any Term A Loans pursuant to clause (x) of this
subsection (h) shall represent and warrant to the selling Term A Lender that it
does not possess material non-public information with respect to the Borrower
and its Subsidiaries that either (1) has not been disclosed to the Term A
Lenders generally (other than Term A Lenders that have elected not to receive
such information) or (2) if not disclosed to the Term A Lenders, would
reasonably be expected to have a material effect on, or otherwise be material to
(A) a Term A Lender’s decision to participate in any such assignment or (B) the
market price of such Term A Loans, or shall make a statement that such
representation cannot be made, in each case, with respect to any Term A Lender,
except to the extent that such Term A Lender has entered into a customary “big
boy” letter with the Borrower; and


(iii) purchases of Term A Loans pursuant to this subsection (h) may not be
funded with the proceeds of Revolving Credit Loans.


 10.07  Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
and the Administrative Agent, the applicable Lender or the applicable L/C
Issuer, as the case may be, shall be responsible for compliance by such Persons
with such obligations), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Person that discloses any Information
pursuant to this clause (c) shall, if permitted by applicable Law or legal
process, notify the Borrower in advance of such disclosure or shall provide the
Borrower with prompt written notice of such disclosure, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action




[Valvoline - Credit Agreement]
143

--------------------------------------------------------------------------------



















or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (I)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (II) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the prior written consent
of the Borrower, (h) to the extent such Information (I) becomes publicly
available other than as a result of a breach of this Section or (II) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower and other than through a known breach of any confidentiality
obligation or (i) to insurers and credit risk protection providers. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or any of the Lenders in connection with the administration
or servicing of this Agreement, the other Loan Documents and the Commitments.


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a non-confidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent
(with respect to undrawn Letters of Credit) or unmatured or are owed to a branch
or office of such Lender or such L/C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights






[Valvoline - Credit Agreement]
144

--------------------------------------------------------------------------------



















of setoff) that such Lender, such L/C Issuer or their respective Affiliates may
have. Each Lender and each L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


 10.09   Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.


 10.10  Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed and delivered by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Agreement.


 10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.








[Valvoline - Credit Agreement]
145

--------------------------------------------------------------------------------



















 10.13 Replacement of Lenders. If (w) any Lender requests compensation under
Section 3.04, (x) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (y) any Lender is a Defaulting Lender or (z) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06; provided
that the consent of the assigning Lender shall not be required in connection
with any such assignment and delegation), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b) (to the extent the Administrative Agent shall not
have waived such fee in accordance with Section 10.06(b));


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.01, Section 3.04, or
Section 3.05);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(d) such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


 10.14   Governing Law; Jurisdiction; Etc. (a) (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN




[Valvoline - Credit Agreement]
146

--------------------------------------------------------------------------------



















DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(c) WAIVER OF VENUE. THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


   10.15  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


  10.16  No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent




[Valvoline - Credit Agreement]
147

--------------------------------------------------------------------------------



















permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


  10.17  Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


 10.18  USA PATRIOT Act and Related Matters. Each Lender that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a written
request by the Administrative Agent or any Lender, provide all documentation and
other information (including, if applicable, Beneficial Ownership
Certifications) that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation.


 10.19  Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


  10.20 Effect of Amendment and Restatement Agreement. This Agreement shall,
except as otherwise expressly set forth herein and subject to the following
sentence, supersede the Original




[Valvoline - Credit Agreement]
148

--------------------------------------------------------------------------------



















Credit Agreement from and after the Amendment and Restatement Effective Date
with respect to the Facilities outstanding under the Original Credit Agreement
as of immediately prior to the Amendment and Restatement Effective Date. The
parties hereto acknowledge and agree, however, that (a) this Agreement and all
other Loan Documents executed and delivered herewith do not constitute a
novation or termination of the Facilities under the Original Credit Agreement
and the other Loan Documents as in effect prior to the Amendment and Restatement
Effective Date, (b) the obligations under the Loan Documents are in all respects
continuing, with only the terms thereof being modified as provided in this
Agreement and the other Loan Documents, and (c) unless the context requires
otherwise, all references in the other Loan Documents to the Original Credit
Agreement shall be deemed to refer without further amendment to this Agreement.




[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]














































[Valvoline - Credit Agreement]
149

--------------------------------------------------------------------------------



















Exhibit C


Valvoline - Amendment and Restatement of Credit Agreement

--------------------------------------------------------------------------------



















EXHIBIT C






FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date: ________, ____




To: The Bank of Nova Scotia, as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of July 11, 2016
(as amended by Amendment No. 1 to Credit Agreement, dated as of September 21,
2016, as supplemented by the Valvoline Joinder Agreement, dated as of September
26, 2016, as amended and restated by the Amendment and Restatement Agreement,
dated as of [_], 2019, and as further amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Valvoline Finco One
LLC, a Delaware limited liability company, as the Initial Borrower, the Lenders
and L/C Issuers from time to time party thereto and The Bank of Nova Scotia, as
Administrative Agent, Swing Line Lender and an L/C Issuer.


The undersigned Responsible Officer1 hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1. The Borrower has delivered as required by Section 6.01(a) of the Agreement
for the fiscal year of the Borrower ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section, the consolidated balance sheet of the Borrower and its
consolidated subsidiaries, and the related consolidated statements of operations
and comprehensive income, stockholders’ deficit, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1. The Borrower has delivered as required by Section 6.01(b) of the Agreement
for the fiscal quarter of the Borrower ended as of the above date the condensed
consolidated balance sheet of the
















___________________________
1 This certificate should be from the chief executive officer, chief financial
officer, treasurer or     controller of the Borrower.




C-1
Form of Compliance Certificate

--------------------------------------------------------------------------------



















Borrower as at the end of such fiscal quarter, and the related condensed
consolidated statements of operations and comprehensive income, stockholders’
deficit, and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail. Such condensed consolidated statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its consolidated subsidiares in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.


2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.


3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and


[select one:]


[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


--or--


[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]


4. The representations and warranties of the Borrower contained in Article V of
the Agreement and each Loan Document, are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects)
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (or true and correct in all respects, as
the case may be) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.


5. The financial covenant analyses and other information set forth on Schedule
1, Schedule 2 and Schedule 3 attached hereto are true and accurate on and as of
the date of this Compliance Certificate.




















C-2
Form of Compliance Certificate

--------------------------------------------------------------------------------





















[Remainder of page intentionally left blank].


















C-3
Form of Compliance Certificate

--------------------------------------------------------------------------------



















IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of  ,  .





VALVOLINE INC.By: Name: Title:









C-4
Form of Compliance Certificate

--------------------------------------------------------------------------------





















For the Quarter/Year ended ___________________, ____
(“Statement Date”)


SCHEDULE 1
to the Compliance Certificate 
($ in 000s)



I.Section 7.11(a) - Consolidated Net Leverage Ratio.A.
Consolidated Indebtedness at the Statement Date2:
1. 
the outstanding principal amount of all obligations (as calculated under GAAP),
whether current or long-term, for borrowed money (including Obligations in
respect of the Loans under the Agreement), reimbursement obligations for amounts
drawn under letters of credit and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments:
$2. 
all direct (but, for the avoidance of doubt, not contingent) obligations arising
under bankers’ acceptances and bank guaranties:
$3. 
all Attributable Indebtedness:
$4. 
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in Lines I.A.1 through I.A.3 above of Persons other than the
Borrower or any Subsidiary:
$5. 
Consolidated Indebtedness at the Statement Date (Lines
I.A.1 + I.A.2 + I.A.4)3
$2
Consolidated Indebtedness shall (i) be calculated on a Pro Forma Basis unless
otherwise specified and (ii)  include all outstandings of the Borrower and its
Subsidiaries under any Permitted Receivables Facility (but excluding the
intercompany obligations owed by a Special Purpose Finance Subsidiary to the
Borrower or any other Subsidiary in connection therewith). The principal amount
outstanding at any time of any Indebtedness included in Consolidated
Indebtedness issued with original issue discount shall be the principal amount
of such Indebtedness less the remaining unamortized portion of the original
issue discount of such Indebtedness at such time as determined in conformity
with GAAP, but such Indebtedness shall be deemed incurred only as of the date of
original issuance thereof.
3
Consolidated Indebtedness of the Borrower and the Subsidiaries shall include any
of the items in







C-5
Form of Compliance Certificate

--------------------------------------------------------------------------------




















B.
Consolidated EBITDA for the Measurement Period ending on the Statement Date
("Subject Period")4:
1. 
Consolidated Net Income for the Subject Period5:
$a.
the net income (loss) of the Borrower and its Subsidiaries on a consolidated
basis:
$b.
the net income of any Subsidiary during such Subject Period to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary (unless such restrictions on dividends or similar distributions have
been legally and effectively waived), other than to the extent of the Borrower’s
equity in any net loss of any such Subsidiary:
$c.
any after-tax income (after-tax loss) for such Subject Period of any Person if
such Person is not a Subsidiary:
$d.
the Borrower’s equity in such income of any such Person referred to in Line
I.B.1.c for such Subject Period up to the aggregate amount of cash actually
distributed by such Person during such Subject Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in Line
I.B.1.b):$
Footnote continued from previous page.
Line I.A.1 through Line I.A.4 above of any other entity (including any
partnership in which the Borrower or any consolidated Subsidiary is a general
partner) to the extent the Borrower or such consolidated Subsidiary is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of that item
expressly provide that such Person is not liable therefor.
4Consolidated EBITDA shall be calculated on a Pro Forma Basis unless otherwise
specified. 5
Consolidated Net Income shall be calculated on a Pro Forma Basis.









C-6
Form of Compliance Certificate

--------------------------------------------------------------------------------






















e.
any after-tax gain (after-tax loss) realized as a result of the cumulative
effect of a change in accounting principles:
$f.
any after-tax gain (after-tax loss) attributable to any foreign currency hedging
arrangements or currency fluctuations:
$g.
after-tax extinguishment charges relating to the early extinguishment of
Indebtedness and obligations under Swap Contracts and after-tax extinguishment
charges relating to upfront fees and original issue discount on Indebtedness:
$h.
any pension or other post-retirement after-tax gain (after-tax expense) for such
Subject Period:
$i.
the amount of any cash payments made during such Subject Period relating to
pension and other post-retirement costs (other than any payments made in respect
of the funding of pension plans in excess of the amount of required regulatory
contributions during such Subject Period (as reasonably determined by the
Borrower)):
$j.
fees, expenses and non-recurring charges related to the Original Transactions
and the Valvoline Spin-off:
$k.
gain (loss) from the impact of the Separation and the Valvoline Spin-off:
$l.
Consolidated Net Income for the Subject Period Lines
(I.B.1.a – I.B.1.b – I.B.1.c + I.B.1.d – I.B.1.e – I.B.1.f + I.B.1.g – I.B.1.h –
I.B.1.i + I.B.1.j – I.B.1.k):
$
To the extent not included in Consolidated Net Income for the Subject Period:
2 .
proceeds of business interruption insurance received during the Subject Period:
$
To the extent deducted in calculating Consolidated Net Income for the Subject
Period, but without duplication and in each case for the Subject Period:





C-7
Form of Compliance Certificate

--------------------------------------------------------------------------------






















3. 
Consolidated Interest Charges:
$4. 
the provision for Federal, State, local and foreign income taxes payable:
$5. 
depreciation and amortization expense:
$6. 
asset impairment charges:
$7. 
expenses reimbursed by third parties (including through insurance and indemnity
payments):
$8. 
fees and expenses incurred in connection with any Permitted Receivables
Facility, any proposed or actual issuance of any Indebtedness or Equity
Interests (including upfront fees and original issue discount), or any proposed
or actual acquisitions, investments, asset sales or divestitures permitted under
the Agreement, in each case that are expensed:
$9. 
non-cash restructuring and integration charges and cash restructuring and
integration charges6:
$10. 
non-cash stock expense and non-cash equity compensation expense:
$11. 
other expenses or losses, including purchase accounting entries such as the
inventory adjustment to fair value, reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period:
$12. 
expenses or losses in respect of discontinued operations of Borrower or any of
its Subsidiaries:
$13. 
any unrealized losses attributable to the application of “mark to market”
accounting in respect of Swap Contracts:
$14. 
with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any loss thereon:
$6
In the case of cash restructuring and integration charges, not to exceed 15% of
Consolidated EBITDA in any Subject Period, calculated immediately before giving
effect to the addback in this Line Item I.B.9.







C-8
Form of Compliance Certificate

--------------------------------------------------------------------------------





















To the extent included in calculating Consolidated Net Income for the Subject
Period, but without duplication and in each case for the Subject Period:
$15. 
Federal, State, local and foreign income tax credits:
$16. 
all non-cash gains or other items increasing Consolidated Net Income:
$17. 
gains in respect of discontinued operations of the Borrower or any of its
Subsidiaries:
$18. 
any unrealized gains for such period attributable to the application of “mark to
market” accounting in respect of Swap Contracts:
$19. 
with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any gain thereon:
$20. 
Consolidated EBITDA for the Subject Period (Lines I.B.1.l + I.B.2 + I.B.3 +
I.B.4 + I.B.5 + I.B.6 + I.B.7 + I.B.8 + I.B.9 + I.B.10 + I.B.11 + I.B.12 +
I.B.13 + I.B.14 – I.B.15 – I.B.16 – I.B.17 – I.B.18 – I.B.19):
$C.
Consolidated Net Leverage Ratio as of the Statement Date:
$1. 
Consolidated Indebtedness at the Statement Date (Line I.A.5):
$2. 
the amount of the Borrower’s and its Subsidiaries’ unrestricted cash and Cash
Equivalents as of such date that are or would be included on a balance sheet of
the Borrower and its Subsidiaries as of such date:
$3. 
Consolidated EBITDA for the Subject Period (Line I.B.20):
$4. 
Consolidated Leverage Ratio as of the Statement Date ((Line I.C.1 - I.C.2) ÷
Line I.C.3):
:1.00
Maximum Permitted Consolidated Net Leverage Ratio as of the end of any fiscal
quarter of the Borrower:
4.50:1.00





C-9
Form of Compliance Certificate

--------------------------------------------------------------------------------




















II.Section 7.11(b) - Consolidated Interest Coverage Ratio.A.
Consolidated EBITDA for the Subject Period (Line I.B.20):
$B.
Consolidated Interest Charges for the Subject Period, without duplication:
1. 
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP:
$2. 
cash payments made in respect of obligations referred to in Line II.B.6 below:
$3. 
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for such Subject Period:
$4. 
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with the Permitted Receivables Facility:
$
To the extent included in such consolidated interest expense for such Subject
Period, without duplication:
$5. 
extinguishment charges relating to the early extinguishment of Indebtedness or
obligations under Swap Contracts:
$6. 
noncash amounts attributable to the amortization of debt discounts or accrued
interest payable in kind:
$7. 
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period:
$8. 
interest income treated as such in accordance with GAAP:
$9. 
fees and expenses, original issue discount and upfront fees, in each case of or
by the Borrower and its Subsidiaries on a consolidated basis for such Subject
Period7:
$7
For all purposes hereunder, Consolidated Interest Charges shall be calculated on
a Pro Forma





C-10
Form of Compliance Certificate

--------------------------------------------------------------------------------




















10. 
Consolidated Interest Charges for the Subject Period, the excess, without
duplication of ((Lines II.B.1 + II.B.2 + II.B.3 + II.B.4) – (Lines II.B. 5 +
II.B.6 + II.B.7 + II.B.8 + II.B.9)):
$C.
Consolidated Interest Coverage Ratio at the Statement Date (Line II.A ÷ Line
II.B.10):
:1.00Minimum Consolidated Interest Coverage Ratio Required: 3.00:1.00
Footnote continued from previous page.
Basis unless otherwise specified.





C-11
Form of Compliance Certificate

--------------------------------------------------------------------------------





















For the Quarter/Year ended ___________________
(“Statement Date”)




SCHEDULE 2
to the Compliance Certificate 
($ in 000s)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)




Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Twelve Months Ended
the net income (loss) of the Borrower and its Subsidiaries on a consolidated
basis
— 
the net income of any Subsidiary during such Subject Period to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary (unless such restrictions on dividends or similar distributions have
been legally and effectively waived), other than to the extent of the Borrower’s
equity in any net loss of any





C-12
Form of Compliance Certificate

--------------------------------------------------------------------------------




















Quarter Ended
Quarter Ended 
Quarter Ended 
Quarter Ended 
Twelve Months Ended
such Subsidiary
— 
Any after-tax income (after-tax loss) for such Subject Period of any Person if
such Person is not a Subsidiary
+
the Borrower’s equity in such income of any Person referred to in the
immediately preceding row for such Subject Period up to the aggregate amount of
cash actually distributed by such Person during such Subject Period to the
Borrower or a Subsidiary as a dividend or other distribution (and in the case of
a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
the second row of this Schedule 2)
— 
any after-tax gain (after-tax loss) realized as a result of the cumulative
effect of a change in accounting principles





C-13
Form of Compliance Certificate

--------------------------------------------------------------------------------



















Quarter Ended 
Quarter Ended 
Quarter Ended 
Quarter Ended 
Twelve Months Ended
Change in accounting principles— 
any after-tax gain (after-tax loss) attributable to any foreign currency hedging
arrangements or currency fluctuations
+
after-tax extinguishment charges relating to the early extinguishment of
Indebtedness and obligations under Swap Contracts and after-tax extinguishment
charges relating to upfront fees and original issue discount on Indebtedness
— 
any pension or other post-retirement after-tax gain (after-tax expense) for such
Subject Period
— 
the amount of any cash payments made during such Subject Period relating to
pension and other post-retirement costs (except for any payments made in respect
of the funding of pension plans in excess of the amount





C-14
Form of Compliance Certificate

--------------------------------------------------------------------------------



















Quarter Ended 
Quarter Ended 
Quarter Ended 
Quarter Ended 
Twelve Months Ended
of required regulatory contributions during such Subject Period (as reasonably
determined by the Borrower))
+
fees, expenses and non-recurring charges related to the Original Transactions
and the Valvoline Spin-off
— 
gain (loss) from the impact of the Separation and the Valvoline Spin-off
=
Consolidated Net Income
+
proceeds of business interruption insurance received during the Subject Period,
to the extent not included in Consolidated Net Income
+
Consolidated Interest Charges (not calculated on a Pro Forma Basis)
+
provision for Federal, State, local and foreign income taxes payable





C-15
Form of Compliance Certificate

--------------------------------------------------------------------------------



















Quarter Ended 
Quarter Ended 
Quarter Ended 
Quarter Ended 
Twelve Months Ended
+depreciation expense+amortization expense+asset impairment charges+
expenses reimbursed by third parties (including through insurance and indemnity
payments)
+
fees and expenses incurred in connection with any Permitted Receivables
Facility, any proposed or actual issuance of any Indebtedness or Equity
Interests (including upfront fees and original issue discount), or any proposed
or actual acquisitions, investments, asset sales or divestitures permitted
hereunder, in each case that are expensed
+
non-cash restructuring and integration charges and cash restructuring and
integration charges8
8
In the case of cash restructuring and integration charges, not to exceed 15% of
Consolidated





C-16
Form of Compliance Certificate

--------------------------------------------------------------------------------



















Quarter Ended 
Quarter Ended 
Quarter Ended 
Quarter Ended 
Twelve Months Ended
+
non-cash stock expense and non-cash equity compensation expense
+
other expenses or losses, including purchase accounting entries such as
inventory adjustment to fair value, reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period
+expenses or losses in respect of discontinued operations of the Borrower or any
of its Subsidiaries+
any unrealized losses attributable to the application of “mark to market”
accounting in respect of Swap Contracts
+with respect to any Disposition for which pro forma effect is required to be
given pursuant to theFootnote continued from previous page.
EBITDA in any Subject Period, calculated immediately before giving effect to the
addback in this line item.





C-17
Form of Compliance Certificate

--------------------------------------------------------------------------------



















Quarter Ended 
Quarter Ended 
Quarter Ended 
Quarter Ended 
Twelve Months Ended
definition of Pro Forma Basis, any loss thereon
— 
Federal, State, local and foreign income tax credits
— all non-cash gains or other items increasing Consolidated Net Income— 
gains in respect of discontinued operations of the Borrower or any of its
Subsidiaries
— 
any unrealized gains for such period attributable to the application of “mark to
market” accounting in respect of Swap Contracts
— with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any gain thereon=
Consolidated EBITDA







C-18
Form of Compliance Certificate

--------------------------------------------------------------------------------























For the Quarter/Year ended ___________________, ____
(“Statement Date”)


SCHEDULE 3 
to the Compliance Certificate 
($ in 000s)



I.
Sections 7.03(j) and/or 7.06(g) – Available Amount on any date
(the “Available Amount Reference Time”):
A.
50% of the Consolidated Net Income for all fiscal quarters of the Borrower for
which Consolidated Net Income is positive (commencing with the fiscal quarter in
which the Funding Date occurs) that have ended on or prior to such date for
which financial statements shall have been delivered to the Administrative Agent
pursuant to Section 6.01(a) or 6.01(b) of the Agreement (treated as one
continuous accounting period):
$B.
100% of the Consolidated Net Income for all fiscal quarters of the Borrower for
which Consolidated Net Income is negative (commencing with the fiscal quarter in
which the Funding Date occurs) that have ended on or prior to such date for
which financial statements shall have been delivered to the Administrative Agent
pursuant to Section 6.01(a) or 6.01(b) of the Agreement (treated as one
continuous accounting period):
$C.
the net cash proceeds from the issuance of common stock of the Borrower after
the Funding Date, other than any such issuance to a Subsidiary, to an employee
stock ownership plan or to a trust established by the Borrower or any of its
Subsidiaries for the benefit of their employees and other than any such issuance
in an initial public offering pursuant to a registration statement filed with
the SEC in accordance with the Securities Act:
$D.
to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of returns (in each case, to the extent made in
cash or Cash Equivalents) received by the Borrower or any Subsidiary from any
Investment to the extent such Investment was made using the Available Amount
during the period from and including the Business Day immediately following the
Funding Date through and including the Available Amount Reference Time:
$





C-19
Form of Compliance Certificate

--------------------------------------------------------------------------------




















E.without duplication, the sum of the portion of the Available Amount previously
utilized pursuant to Section 7.03(j) and/or 7.06(g) of the Agreement:$F.
Available Amount at the Statement Date (Lines I.A – I.B + Line I.C + Line I.D –
Line I.E):
$



C-20
Form of Compliance Certificate